EXHIBIT 10.1

PROFESSIONAL SERVICES AGREEMENT

This Professional Services Agreement (this “Agreement”) is entered into
effective January 25, 2006 (the “Effective Date”) by and between New Century
Financial Corporation, a Maryland corporation having a principal place of
business at 18400 Von Karman, Suite 1000, Irvine, CA 92612 (“New Century”), and
Accenture LLP, an Illinois registered limited liability partnership having a
principal place of business at 161 North Clark Street, Chicago, IL 60601
(“Supplier”).

WHEREAS, New Century and Supplier have engaged in extensive negotiations,
discussions and due diligence that have culminated in the formation of the
contractual relationship described in this Agreement;

WHEREAS, New Century desires to procure from Supplier, and Supplier desires to
provide to New Century and the Eligible Recipients, the human resources,
payroll, procurement, accounts payable and other business process products and
services described in this Agreement, on the terms and conditions specified
herein;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, New Century and Supplier (collectively, the
“Parties” and each, a “Party”) hereby agree as follows:



1.   INTRODUCTION



  1.1   Performance and Management by Supplier.

New Century desires that certain human resources, payroll, procurement, accounts
payable and other business process products and services described in this
Agreement and the Exhibits and Attachments hereto, be performed and managed by
Supplier. Supplier has carefully reviewed New Century’s requirements, has
performed due diligence it deems necessary, and desires to perform and manage
such business process products and services for New Century and the Eligible
Recipients.



  1.2   Definitions.

Except as otherwise expressly provided in this Agreement, all capitalized terms
used in this Agreement shall have the meanings set forth in Exhibit 1.



  1.3   Other Terms.

The terms defined in this Article 1 and Exhibit 1 include the plural as well as
the singular and the derivatives of such terms. Unless otherwise expressly
stated, the words “herein,” “hereof,” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section, Subsection or other subdivision. Article, Section, Subsection and
Attachment references refer to articles, sections and subsections of, and
attachments to, this Agreement. The words “include” and “including” shall not be
construed as terms of limitation. The words “day,” “month,” and “year” mean,
respectively, calendar day, calendar month and calendar year. As stated in
Section 21.3, the word “notice” and “notification” and their derivatives means
notice or notification in writing. Other terms used in this Agreement are
defined in the context in which they are used and have the meanings there
indicated.



2.   CONTRACT DOCUMENTS



  2.1   Associated Contract Documents.

This Agreement includes each of the following exhibits and their attachments,
all of which are attached to this Agreement and incorporated into this Agreement
by this reference. Unless otherwise expressly stated, references to (i) specific
Exhibits include all numbered subsidiary attachments (e.g., references to
Exhibit 3 include not only Exhibit 3, but also Attachments 3-A, 3-B, 3-C, etc.)
and (ii) Exhibit 2 includes Exhibits 2.1 through 2.5 (i.e., all Statements of
Work).

     
Exhibit 1
  Definitions
 
   
Exhibit 2
  Statement of Work
 
   
Exhibit 2.1
  Payroll/HR Services
 
   
Exhibit 2.2
  Procurement Services
 
   
Exhibit 2.3
  Accounts Payable/T&E Services
 
   
Exhibit 2.4
  SOX Support Services
 
   
Exhibit 2.5
  Cross-Functional Services
 
   
 
  Attachment 2-A New Century Rules/New Century Code of Conduct
 
   
Exhibit 3
  Service Levels
Attachment 3-A Service Levels Matrix
Attachment 3-B Service Level Definitions
Attachment 3-C Critical Deliverables
Attachment 3-D Severity Levels
 
   
Exhibit 4
  Pricing and Financial Provisions
Attachment 4-A Pricing Forms
Attachment 4-B Financial Responsibility Matrix
Attachment 4-C Base Case
Attachment 4-D Resource Baselines
Attachment 4-E Termination Charges
Attachment 4-F Pass Through Expenses/Out-of-Pocket Expenses
 
   
Exhibit 5
  Reserved
 
   
Exhibit 6
  Governance
 
   
Exhibit 7
  New Century Facilities
 
   
Exhibit 8
  Supplier Facilities
 
   
Exhibit 9
  Projects
 
   
Exhibit 10
  Equipment
 
   
Exhibit 11
  Software
 
   
Exhibit 12
  Third Party Contracts
 
   
Exhibit 13
  Reports
 
   
Exhibit 14
  Satisfaction Survey
 
   
Exhibit 15
  Key Supplier Personnel
 
   
Exhibit 16
  Subcontractors
 
   
Exhibit 17
  Termination Assistance Services
 
   
Exhibit 18
  Termination/Expiration Rights
 
   
Exhibit 19
  Reserved
 
   
Exhibit 20
  Transition Plan
Attachment 20-A Transition Milestones and Deliverable Credits
Attachment 20-B Detailed Transition Plan
 
   
Exhibit 21.1
  Direct New Century Competitors
 
   
Exhibit 21.2
  Direct Supplier Competitors
 
   
Exhibit 22
  Form of Non-Disclosure Agreement
 
   
Exhibit 23
  Form of Invoice
 
   
Exhibit 24
  Source Code Escrow Agreement – Release Conditions
 
   
 
  Attachment 24-A Subcontractor and Third Party Software Subject to Source Code
Escrow
 
   
Exhibit 25
  Reserved
 
   
Exhibit 26
  Eligible Recipients
 
   
Exhibit 27
  Excluded Supplier Owned Materials



3.   TERM



  3.1   Initial Term.

The initial Term of this Agreement shall commence as of 12:00:01 a.m., Eastern
Time on the Effective Date and continue until 11:59:59 p.m., Eastern Time, on
December 31, 2012, unless this Agreement is terminated as provided herein or
extended as provided in Section 3.2 or 4.3(a)(2), in which case the Term shall
end at 11:59:59 p.m., Eastern Time, on the effective date of such termination or
the date to which this Agreement is extended.



  3.2   Extension.

By giving notice to Supplier no less than ninety (90) days prior to the
expiration date of the initial Term, New Century shall have the right to extend
the Term for one (1) extension period of up to one (1) year, on the same rates,
charges and terms and conditions set forth in this Agreement. Notwithstanding
the notice period specified above, the elapsed time between the expiration of
the period within which to give notice of renewal or Supplier’s receipt of
notice of non-renewal and the cessation of Services shall be not less than one
hundred twenty (120) days. No Termination Charges shall be applicable to any
termination on or after the expiration of the initial Term, unless the
termination occurs prior to the end of the extension period elected by New
Century, in which case New Century shall pay Termination Charges calculated in
accordance with Attachment 4-E.



4.   SERVICES



  4.1   Overview.



  (a)   Services. Commencing on the Commencement Date (or, if later, the date on
which Supplier assumes responsibility for the Services in question in accordance
with the Transition Plan), Supplier shall provide the Services to New Century,
and, upon New Century’s request, to Eligible Recipients and Authorized Users
designated by New Century. The Services shall consist of the following, as they
may evolve during the Term of this Agreement or be supplemented, enhanced,
modified or replaced, all in accordance with the Change Control Procedures:



  (i)   The “Services” are comprised of the services, functions and
service-related responsibilities described in this: Agreement and its Exhibits
and Attachments, which include the following:



  (1)   Transition Services, as further described in Section 4.2 and Exhibit 20;



  (2)   Ongoing Services, as further described in Exhibit 2;



  (3)   Projects, as further described in Section 4.5;



  (4)   New Services, as further described in Section 11.5; and



  (5)   Termination Assistance Services, as described in Section 4.3 and
Exhibit 17.



  (b)   Included Services. If any services, functions or responsibilities not
specifically described in this Agreement are reasonably deemed to be an
inherent, necessary or customary part of the Services or are incidental to or
reasonably required for the proper performance or provision of the Services in
accordance with this Agreement, they shall be deemed to be included within the
scope of the Services to be delivered for the Charges, as if such services,
functions or responsibilities were specifically described in this Agreement.



  (c)   Required Resources. Except as otherwise expressly provided in this
Agreement, Supplier shall be responsible for providing the facilities,
personnel, Equipment, Software, technical knowledge, expertise and other
resources necessary to provide the Services.



  (d)   Supplier Responsibility. Supplier shall be responsible for the provision
of the Services in accordance with this Agreement even if, by agreement of the
Parties, such Services are actually performed or dependent upon services
performed by its Affiliates and Subcontractors.



  (e)   Electronic Delivery. To the maximum extent possible, and except as
otherwise directed by New Century or expressly provided in this Agreement,
Supplier shall deliver all Software, documentation, reports and other contract
deliverables to New Century and the Eligible Recipients at the designated New
Century Site by electronic transmission or by load and leave (where no tangible
storage media is physically transferred to New Century or the Eligible
Recipients).



  4.2   Transition Services.



  (a)   Transition. During the Transition Period, Supplier shall perform the
Transition Services and provide the deliverables described in the Transition
Plan, which is attached to this Agreement as Exhibit 20. If any services,
functions or responsibilities not specifically described in the Transition Plan
are reasonably deemed to be an inherent, necessary or customary part of the
Transition Services or are reasonably required for the proper performance of the
Transition Services by Supplier in accordance with this Agreement, they shall be
deemed to be included within the scope of the Transition Services to be
delivered at no additional charge, other than the Transition Charges, as if such
services, functions or responsibilities were specifically described in the
Transition Plan. During the Transition Period, New Century will perform those
tasks which are designated to be New Century’s responsibility in the Transition
Plan, in accordance with the agreed upon schedule for the completion of such
tasks, provided that, New Century shall not be obligated to perform any tasks
during the Transition Period that are not set forth in such Transition Plan or
otherwise in this Agreement. Unless otherwise agreed, New Century shall not
incur any charges, fees or expenses payable to Supplier in connection with the
Transition Services, other than those charges, fees and expenses specified in
Exhibit 4. In addition, to the extent Supplier knows or reasonably should know
of charges, fees or expenses payable to third parties in connection with the
Transition Services (other than those to be incurred by New Century in
connection with its performance of tasks designated in the Transition Plan as
New Century’s responsibility), such third party charges fees and expenses shall
be specified in Exhibit 4 and, if not specified, shall be deemed to be
Supplier’s responsibility and included in the Transition Charges payable to
Supplier.



  (b)   Transition Plan. Exhibit 20 is an outline of the Transition Plan that
identifies (i) the transition activities to be performed by Supplier, (ii) the
date(s) by which each such activity or deliverable is to be completed
(“Transition Milestones”), and (iii) the Deliverable Credits associated with the
failure to meet specific Transition Milestones. Within thirty (30) days after
the Effective Date, Supplier shall deliver to New Century a detailed Transition
Plan for New Century’s review, comment and approval. The proposed detailed
Transition Plan shall describe in greater detail the specific transition
activities to be performed by Supplier, but, unless otherwise agreed by New
Century, shall be consistent in all material respects with the initial
Transition Plan, including the activities, deliverables, Transition Milestones
and Deliverable Credits described therein. The detailed Transition Plan shall
identify and describe, among other things, (i) the transition activities to be
performed by Supplier and the significant components and subcomponents of each
such activity, (ii) the deliverables to be completed by Supplier, (iii) the
Transition Milestone for each such activity or deliverable, (iv) a process and
set of standards acceptable to New Century to which Supplier will adhere in the
performance of the Transition Services and that will enable New Century to
determine whether Supplier has successfully completed the transition and the
activities and deliverables associated with each Transition Milestone, in
accordance with the Acceptance criteria specified in the Transition Plan,
(v) the contingency or risk mitigation strategies to be employed by Supplier in
the event of disruption or delay, (vi) any transition responsibilities to be
performed or transition resources to be provided by New Century or the Eligible
Recipients and (vii) a detailed work plan identifying the specific transition
activities to be performed by individual Supplier Personnel on a weekly basis
during the Transition Period. The detailed Transition Plan also shall identify
any related documents contemplated by the Agreement and/or required to
effectuate the transition to be executed by the Parties.



  (c)   Performance. Supplier shall, with New Century’s reasonable cooperation,
perform the Transition Services described in the Transition Plan in accordance
with the timetable and the Transition Milestones set forth in the Transition
Plan. Supplier shall provide all cooperation and assistance reasonably required
or requested by New Century in connection with New Century’s evaluation or
testing of the deliverables set forth in the Transition Plan in accordance with
the Acceptance criteria specified in the Transition Plan. Supplier shall perform
the Transition Services in a manner that, to the extent practicable, will not
(i) disrupt or have an unnecessary adverse impact on the business or operations
of New Century or the Eligible Recipients, (ii) degrade the Services then being
received by New Century or the Eligible Recipients, or (iii) disrupt or
interfere with the ability of New Century or the Eligible Recipients to obtain
the full benefit of the Services, except as may be otherwise provided in the
Transition Plan. Prior to undertaking any transition activity, Supplier shall
discuss with New Century all known New Century-specific material risks and shall
not proceed with such activity until New Century is reasonably satisfied with
the plans with regard to such risks (provided that, neither Supplier’s
disclosure of any such risks to New Century, nor New Century’s acquiescence in
Supplier’s plans, shall operate or be construed as limiting Supplier’
responsibilities under this Agreement). Supplier shall identify and resolve,
with New Century’s reasonable assistance, any problems that may impede or delay
the timely completion of each task in the Transition Plan that is Supplier’s
responsibility and shall use commercially reasonable efforts to utilize existing
dedicated transition resources to assist New Century with the resolution of any
problems that may impede or delay the timely completion of each task in the
Transition Plan that is New Century’s responsibility. New Century shall
reasonably cooperate with Supplier to address problems that are Supplier’s
responsibility.



  (d)   Reports. Supplier shall meet at least weekly with New Century to report
on its progress in performing its responsibilities and meeting the timetable and
Transition Milestones set forth in the Transition Plan. Supplier also shall
provide written reports to New Century weekly regarding such matters, and shall
provide oral reports more frequently if reasonably requested by New Century.
Promptly upon receiving any information indicating that Supplier may not perform
its responsibilities or meet the timetable or Transition Milestones set forth in
the Transition Plan, Supplier shall notify New Century of delays and shall
identify for New Century’s consideration and approval specific measures to
address such delay and mitigate the risks associated therewith.



  (e)   Suspension or Delay of Transition Activities. New Century reserves the
right, in its sole discretion and subject to Change Control Procedures, to
suspend or delay the performance of the Transition Services and/or the
transition of all or any part of the Services. To the extent New Century
exercises this right and New Century’s decision is based, at least in material
part, on Supplier’s failure to perform in any material respect its obligations
under this Agreement related to the portion of the Transition Services delayed
or suspended because of Supplier’s failure, New Century shall not incur any
additional Charges or reimbursable expenses in connection with such decision. To
the extent New Century’s decision is not based in material part on Supplier’s
failure to perform its obligations under this Agreement, New Century shall
reimburse Supplier for any additional costs reasonably incurred by Supplier as a
result of such decision, but only to the extent Supplier notifies New Century of
such costs after receiving notice of New Century’s intention and prior to the
implementation of such suspension or delay, obtains New Century’s approval prior
to implementing such delay or suspension and incurring such costs, and uses
commercially reasonable efforts to minimize such costs (and provided that if,
despite negotiating diligently and in good faith, the Parties are unable to
agree on the nature or extent of the costs to be reimbursed by New Century, New
Century shall elect to either proceed with the suspension or delay and submit
the disagreement to dispute resolution in accordance with Article 19 or proceed
with the transition of the Services in question in accordance with the original
schedule).



  (f)   Failure to Meet Transition Milestones.



  (i)   If Supplier fails to meet a Transition Milestone, Supplier shall pay New
Century the Deliverable Credits specified in Exhibit 20 for such Transition
Milestone.



  (ii)   Neither the Transition Services nor the activities and deliverables
associated with individual Transition Milestones will be deemed complete until
New Century’s Acceptance of such activities and deliverables in accordance with
the Transition Plan, including the Acceptance criteria, testing plans, and other
processes and standards identified in the Transition Plan. New Century shall not
withhold Acceptance if the activities and deliverables comply in all material
respects with the Acceptance criteria specified in the Transition Plan and
Acceptance shall be deemed given if New Century agrees to the commencement of
the Services to be transitioned.



  (g)   Termination for Cause. Notwithstanding the foregoing, New Century may
terminate this Agreement for cause in its entirety or by impacted sub-Functional
Services Area (i.e., HR Admin, Payroll, Recruiting, Procurement or Accounts
Payable) if (i) Supplier materially breaches its obligations with respect to the
provision of Transition Services and fails to cure such breach within thirty
(30) days after its receipt of notice specifying the breach and New Century’s
intention to terminate, or (ii) Supplier fails to meet a Transition Milestone
and such failure constitutes a material breach of this Agreement and Supplier
fails to cure such breach within thirty (30) days after its receipt of notice
specifying the breach and New Century’s intention to terminate. In all such
events, subject to Section 18.3, New Century may recover the damages suffered by
New Century or the Eligible Recipients in connection with such a termination,
provided that, if such termination is based on Supplier’s failure to meet a
Transition Milestone, Supplier shall be entitled to set-off against such damages
any Deliverable Credits Supplier has paid for the failure to meet such
Transition Milestone. If New Century elects to terminate in part in accordance
with this Section 4.2(g), New Century may only terminate the sub-Functional
Service Area(s) to which the material breach pertains.



  4.3   Termination Assistance Services.



  (a)   Availability. As part of the Services, and for the Charges set forth in
Sections 4.3(b)(8) and 4.3(b)(9) and Exhibit 4, Supplier shall provide to New
Century, the Eligible Recipients and/or their designee(s) the Termination
Assistance Services described in Section 4.3(b) and Exhibit 17.



  (1)   Period of Provision. Supplier shall provide such Termination Assistance
Services to New Century and any Eligible Recipient, or their designee(s),
(i) commencing upon notice from New Century up to six (6) months prior to the
expiration of the Term or on such earlier date as New Century may reasonably
request, and continuing for up to twelve (12) months following the effective
date of the expiration of the Term (as such Term may be extended pursuant to
Section 3.2), (ii) commencing upon any notice of termination (including notice
based upon breach or default by New Century, breach or default by Supplier, or
termination in whole or in part for convenience by New Century) of the Term with
respect to all or any part of the Services, and continuing for up to twelve
(12) months following the effective date of such termination of all or part of
the Services, or (iii) commencing upon notice of termination of all or part of
the Services to an Eligible Recipient no longer Controlled by New Century and,
subject to the Change Control Procedures and Section 4.3(b)(8) and (9),
continuing for up to twelve (12) months following the effective date of such
termination.



  (2)   Extension of Services. New Century may elect, by giving notice at least
sixty (60) days prior to the originally specified termination or expiration
date, to extend the effective date of any expiration/termination of all or part
of the Services, in its sole discretion, provided that the total of all such
extensions will not exceed one hundred and eighty (180) days following the
originally specified termination or expiration date without Supplier’s prior
written consent. New Century also may elect, by giving notice at least sixty
(60) days prior notice, to extend the period following the effective date of any
expiration/termination for the performance of Termination Assistance Services,
provided that the period between the originally specified termination or
expiration date and the completion of all Termination Assistance Services is not
greater than fifteen (15) months. In each case, if New Century provides less
than sixty (60) days prior notice of an extension, Supplier shall nonetheless
use commercially reasonable efforts to comply with New Century’s request and
provide the requested Services and/or Termination Assistance Services.



  (3)   Firm Commitment. Supplier shall provide Termination Assistance Services
to New Century and any Eligible Recipients, or their designee(s) regardless of
the reason for the expiration or termination of the Term; provided, if this
Agreement is terminated by Supplier under Section 20.1(b) for failure to pay
undisputed amounts or failure to pay disputed amounts into escrow as and to the
extent required under Section 12.4(d), Supplier may require payment by New
Century in advance for Termination Assistance Services to be provided or
performed under this Section 4.3. At New Century’s request, Supplier shall
provide Termination Assistance Services directly to an Eligible Recipient or an
Entity acquiring Control of an Eligible Recipient; provided that, unless
otherwise agreed by the Parties, all such Termination Assistance Services shall
be performed subject to and in accordance with the terms and conditions of this
Agreement.



  (4)   Performance. Supplier shall provide all Termination Assistance Services
subject to and in accordance with the terms and conditions of this Agreement.
Supplier shall perform the Termination Assistance Services with at least the
same degree of accuracy, quality, completeness, timeliness, responsiveness and
resource efficiency as it provided and was required to provide for the same or
similar Services during the Term. The quality and level of performance of the
Termination Assistance Services provided by Supplier following the expiration or
termination of the Term as to all or part of the Services, or Supplier’s receipt
of a notice of termination or non-renewal, shall continue to meet or exceed the
applicable Service Levels and shall not be degraded or deficient in any respect;
provided that, if New Century requests less than all of the Services being
performed by Supplier prior to the originally specified expiration or
termination date and the failure to request any interdependent Service causes
Supplier to be unable to perform the Services in accordance with the Service
Levels, using commercially reasonable efforts, Supplier shall be relieved of
responsibility for any resulting Service Level default, but only if Supplier
(i) promptly notifies New Century of its inability to perform under such
circumstances, (ii) cooperates with New Century to address the resulting problem
and thereby avoid any non-performance, (iii) identifies and pursues commercially
reasonable means to avoid or mitigate the impact of New Century’s failure to
request such Service, and (iv) uses commercially reasonable efforts to perform
notwithstanding the failure to request such Service. Accordingly, Service Level
Credits may still be assessed for any failure to meet Service Levels during the
period Termination Assistance Services are provided. Supplier shall use
commercially reasonable efforts to retain Supplier Personnel (including all Key
Supplier Personnel) reasonably considered by New Century to be critical to the
performance of the Services and Termination Assistance Services on the New
Century account through the completion of all relevant Termination Assistance
Services.



  (5)   Advance Payment. If New Century is obligated to pay in advance for
Termination Assistance Services, Supplier shall present an invoice for the
estimated Charges for such Termination Assistance Services, including any
Pass-Through Expenses and other reimbursable expenses, at least fifteen (15)
days prior to the beginning of the month in which such Services are to be
provided. Subject to Section 12.4, New Century shall then pay such Charges on or
before the first day of such month. The estimated Charges shall then be
reconciled with the actual Charges for Termination Assistance Services provided
in such month, and any additional Charges or credits will be reflected on the
next invoice delivered after the end of such month. If New Century disputes and
wishes to withhold any Charges, it shall so notify Supplier and identify the
basis for such dispute within ten (10) days of its receipt of such invoice. The
Parties shall use commercially reasonable efforts to resolve any dispute
relating to the Charges for Termination Assistance Services within five (5) days
of New Century stating the basis for its dispute. If such dispute is not
resolved within such time period, then the dispute shall be submitted to the
senior executives of each Party in accordance with Section 19.1 for prompt
resolution. If, in such event, New Century fails to pay undisputed Charges for
Termination Assistance Services on or before the first day of the month and
fails to cure such default within thirty (30) days of notice from Supplier of
its intention to terminate on this basis, Supplier may terminate the
relationship and thereafter be relieved of any further responsibility to provide
Termination Assistance Services.



  (6)   Termination of Termination Assistance Services. In addition to
Supplier’s rights under Section 4.3(a)(5), if New Century fails to pay
undisputed Charges for Termination Assistance Services as required, or fails to
place the disputed payment into escrow in accordance with Section 12.4(d) and,
in either case, fails to cure such default within thirty (30) days of notice
from Supplier of its intention to terminate on this basis, Supplier may
terminate the relationship and thereafter be relieved of any further
responsibility to provide Termination Assistance Services.



  (b)   Scope of Termination Assistance Service. As part of the Termination
Assistance Services, Supplier shall timely transfer the control and
responsibility for all Services previously performed by or for Supplier to New
Century, the Eligible Recipients and/or their designee(s) and shall execute any
documents reasonably necessary to effect such transfers. Additionally, Supplier
shall use commercially reasonable efforts to provide any and all information and
assistance requested by New Century to allow:



  •   the Systems and processes associated with the Services to operate
efficiently;



  •   the Services to continue without interruption or adverse effect; and



  •   the orderly transfer of the Services to New Century, the Eligible
Recipients and/or their designee(s).

The Termination Assistance Services shall include, as requested by New Century,
the Services, functions and responsibilities set forth on Exhibit 17. In
addition, in connection with such termination or expiration, Supplier shall
provide the following Termination Assistance Services at New Century’s request
and direction:



  (1)   General Support. Supplier shall (i) assist New Century, an Eligible
Recipient and/or their designee(s) in developing a written transition plan for
the transition of the Services to New Century, such Eligible Recipient, or their
designee(s), which plan shall include (as requested by New Century) capacity
planning, business process planning, facilities planning, human resources
planning, technology planning, telecommunications planning and other planning
necessary to effect the transition, (ii) perform programming and consulting
services as requested to assist in implementing the transition plan, (iii) train
personnel designated by New Century, an Eligible Recipient and/or their
designee(s) in the use of any business processes or associated Equipment,
Software, Systems, Materials or tools used in connection with the provision of
the Services, (iv) catalog all business processes, Software, New Century Data,
Equipment, Materials, Third Party Contracts and tools used to provide the
Services, (v) provide machine readable and printed listings and associated
documentation (including technical documentation) for source code for Software
owned by New Century and source code to which New Century is entitled under this
Agreement and assist in its re-configuration, (vi) provide technical
documentation for Software owned or licensed by New Century and for Software
owned or licensed by Supplier to the extent New Century is entitled to continue
using such Software following expiration or termination, (vii) analyze and
report on the space required for the New Century Data and the Software needed to
provide the Services; (viii) assist in the execution of a parallel operation,
data migration and testing process until the successful completion of the
transition to New Century, an Eligible Recipient and/or their designee(s), (ix)
create and provide copies of the New Century Data in the format and on the media
reasonably requested by New Century, an Eligible Recipient and/or their
designee(s), (x) provide a complete and up-to-date, electronic copy of the
Policy and Procedures Manual in the format and on the media reasonably requested
by New Century, an Eligible Recipient and/or their designee(s), and (xi) provide
other technical assistance as requested by New Century, an Eligible Recipient
and/or their designee(s).



  (2)   Hiring.



  (i)   New Century, the Eligible Recipients and/or their designee(s) shall be
permitted to undertake, without interference from Supplier, Supplier
Subcontractors (subject to Section 4.3(b)(2)(ii) below) or Supplier Affiliates
(including counter-offers), to hire, effective after the later of the expiration
or termination of the Term (including any extension under Section 4.3(a)(2)) or
completion of any Termination Assistance Services requested under
Section 4.3(a)(1) or 4.3(b)(8), any Supplier Personnel substantially dedicated
to the performance of Services during the twelve (12) month period prior to the
expiration or termination date. Supplier shall waive, and shall cause its
Affiliates to waive, their rights, if any, under contracts with such personnel
restricting the ability of such personnel to be recruited or hired by New
Century, the Eligible Recipients and/or their designee(s). Supplier shall
provide New Century, the Eligible Recipients and/or their designee(s) with
reasonable assistance in their efforts to hire such Supplier Personnel, and
shall give New Century, the Eligible Recipients and/or their designee(s)
reasonable access to such Supplier Personnel for interviews, evaluations and
recruitment. New Century shall endeavor to conduct the above-described hiring
activity in a manner that is not unnecessarily disruptive of the performance by
Supplier of its obligations under this Agreement.



  (ii)   With respect to Subcontractors, Supplier shall use commercially
reasonable efforts to (A) obtain for New Century, the Eligible Recipients and
their designee(s) the rights specified in Section 4.3(b)(2)(i), and (B) provide
that such rights are not subject to subsequent Subcontractor approval or the
payment by New Century, an Eligible Recipient or their designee(s) of any fees.
If Supplier is unable to obtain any such rights with respect to a Subcontractor,
it shall notify New Century in advance and shall not use such Subcontractor
without New Century’s approval (and absent such approval, Supplier’s use of any
such Subcontractor not identified in Exhibit 18 shall obligate Supplier to
obtain or arrange, at no additional cost to New Century, the rights specified in
Section 4.3(b)(2)(i), for New Century, the Eligible Recipients and their
designee(s) upon expiration or termination). New Century hereby approves the use
of the Subcontractors identified in Exhibit 18, notwithstanding Supplier’s
inability to obtain the rights described in this Section 4.3(b)(2)(ii).



  (iii)   Promptly upon New Century providing notice for provision of
Termination Assistance Services pursuant to Section 4.3(a)(1), Supplier shall
provide to New Century a list, organized by location, of the Supplier Personnel
who are eligible for solicitation for employment pursuant to this
Section 4.3(b)(2). Subject to applicable Privacy Laws, such list shall specify
each such Supplier Personnel’s job title, annual total compensation, leave
status and years of service.



  (3)   Software. Subject to Sections 6.4(c) and 14.6 and excluding the Software
identified on Exhibit 18, Supplier shall provide to New Century, (and/or, to the
extent applicable, the Eligible Recipients and/or New Century’s designee) the
rights designated in Section 14.6.



  (4)   Equipment. Subject to Section 6.4(c) and excluding the Equipment leases
identified on Exhibit 18, New Century shall have the right (but not the
obligation) to purchase, or assume the lease for, any Equipment owned or leased
by Supplier, Supplier Subcontractors or Supplier Affiliates that is
substantially dedicated to the performance of the Services. Such Equipment shall
be transferred in good working condition, reasonable wear and tear excepted, as
of the expiration or termination of the Term (including any extension under
Section 4.3(a)(2)) or the completion of any Services requiring such Equipment
requested by New Century under this Section 4.3, whichever is later. At New
Century’s direction, Supplier shall extend the right to purchase and/or assume
the lease for such Equipment to the Eligible Recipients and/or New Century’s
designee(s), in accordance with the provisions of this Section 4.3(b)(4).
Supplier shall, at no additional charge to New Century, maintain such Equipment
through the date of transfer so as to be eligible for the applicable
manufacturer’s maintenance program. In the case of Supplier-owned Equipment,
Supplier shall grant to New Century, the Eligible Recipients and/or their
designee(s) a warranty of title and a warranty that such Equipment is free and
clear of all liens and encumbrances. Such conveyance by Supplier to New Century,
the Eligible Recipients and/or New Century’s designee(s) shall be at the fair
market value of such Equipment. At New Century’s request, the Parties shall
negotiate in good faith and agree upon the form and structure of the purchase.
In the case of leased Equipment to be transferred to New Century, the Eligible
Recipients and/or New Century’s designee(s), Supplier shall (i) represent and
warrant that the lease is not in default, (ii) represent and warrant that all
payments thereunder have been made through the date of transfer, and
(iii) notify New Century of any non-trivial lessor defaults of which it is aware
at the time.



  (5)   New Century Facilities, Equipment and Software. Supplier shall vacate
the New Century Facilities and return to New Century, if not previously
returned, any New Century owned Equipment, New Century leased Equipment, New
Century Owned Software, New Century licensed Third Party Software and New
Century Owned Materials, in condition at least as good as the condition when
made available to Supplier, ordinary wear and tear excepted. Supplier shall
vacate such New Century Facilities and return such Equipment, Software and
Materials at the expiration or termination of the Term (including any extension
under Section 4.3(a)(2)) or the completion of any Services requiring such New
Century Facilities, Equipment, Software and Materials requested by New Century
under this Section 4.3, whichever is later. At New Century’s direction, Supplier
will, as an alternative to returning Software to be returned pursuant to this
Section, certify in writing its destruction or other removal of the Software
from its Equipment.



  (6)   Supplier Subcontracts and Third Party Contracts. Supplier shall inform
New Century of all subcontracts or Third Party Contracts substantially dedicated
by Supplier, Supplier Subcontractors or Supplier Affiliates to the performance
of the Services. Unless and to the extent any such contract has been identified
on Exhibit 18 pursuant to Section 6.4(c), Supplier shall, at New Century’s
request, cause such Subcontractors, Supplier Affiliates or third party
contractors to permit New Century, the Eligible Recipients and/or their
designee(s) to assume prospectively any or all such contracts or to enter into
new contracts with New Century, the Eligible Recipients and/or their designees
on substantially the same terms and conditions, including price. Supplier shall
so assign the designated subcontracts and Third Party Contracts to New Century,
the Eligible Recipients and/or their designee(s) as of the expiration or
termination of the Term (including any extension under Section 4.3(a)(2)) or the
completion of any Termination Assistance Services requiring such subcontracts or
Third Party Contracts requested by New Century under this Sections 4.3,
whichever is later. Unless and to the extent any such contract has been
identified on Exhibit 18 pursuant to Section 6.4(c), there shall be no charge or
fee imposed on New Century, the Eligible Recipients and/or their designee(s) by
Supplier or its Subcontractors, Affiliates or third party contractors for such
assignment. Supplier shall (i) represent and warrant that it is not in default
under such subcontracts and Third Party Contracts, (ii) represent and warrant
that all payments thereunder through the date of assignment are current, and
(iii) notify New Century of any Subcontractor’s or third party contractor’s
non-trivial default with respect to such subcontracts and Third Party Contracts
of which it is aware at the time.



  (7)   Other Subcontracts and Third Party Contracts. In addition to its
obligations under Section 4.3(b)(6), Supplier shall use commercially reasonable
efforts to make available to New Century, the Eligible Recipients and/or their
designee(s), pursuant to reasonable terms and conditions, any Subcontractor or
third party services then being utilized by Supplier in the performance of the
Services. Supplier shall retain the right to utilize any such Subcontractor or
third party services in connection with the performance of services for any
other Supplier customer. New Century and the Eligible Recipients shall retain
the right to contract directly with any Subcontractor or third party previously
utilized by Supplier to perform any Services.



  (8)   Extension of Services. As part of the Termination Assistance Services,
for a period of up to twelve (12) months following the originally specified
expiration or termination date, Supplier shall provide to the Eligible
Recipient(s), under the terms and conditions of this Agreement, at New Century’s
request, any or all of the Services being performed by Supplier for such
Eligible Recipients prior to the expiration or termination date, including those
Services described in Section 4.1 and Exhibit 2; provided that New Century may
extend the period for the provision of such Services as and to the extent
provided in Section 4.3(a)(2). New Century shall provide Supplier with notice of
the Services, if any, to be provided pursuant to this provision (i) at least
sixty (60) days prior to the expiration of the Term or the effective date of a
termination for convenience, or (ii) within thirty (30) days after the effective
date of a termination for cause (provided that, in the event of a termination
for cause, Supplier shall continue to provide the Services provided prior to
such termination during the thirty (30) day period unless instructed otherwise
by New Century. To the extent New Century requests such Services, New Century
will pay Supplier the Charges specified in Exhibit 4 that New Century would have
been obligated to pay Supplier for such Services if this Agreement had not yet
expired or been terminated. To the extent New Century requests a portion (but
not all) of the Services included in a particular Charge, the amount to be paid
by New Century will be equitably adjusted in proportion to the portion of the
Services included in the applicable Charge that Supplier will not be providing
or performing.

In addition to the foregoing, to the extent New Century requests that all or
part of the Services be provided to an Eligible Recipient no longer Controlled
by New Century, New Century shall reimburse Supplier for any additional license
fees reasonably incurred by Supplier for Third Party Software or Software owned
by Subcontractors that are not Affiliates of Supplier to the extent such
Software is required to perform the requested Services (provided Supplier
notifies New Century of such additional license fees, obtains New Century’s
approval prior to incurring such fees, and uses commercially reasonable efforts
to minimize such additional license fees to the extent possible).



  (9)   Rates and Charges. Except as provided in Section 4.3(b)(8), if New
Century requests that Supplier provide or perform Termination Assistance
Services in accordance with this Agreement, New Century shall pay Supplier the
COLA-adjusted rates and charges specified in Exhibit 4 for the Supplier
Personnel or resources required to perform such Termination Assistance Services.
To the extent rates and charges for such Supplier Personnel or resources are not
specified in Exhibit 4, New Century shall pay Supplier a negotiated fee, which
shall be no less favorable to New Century than the most favorable rates
available under then-current New Century/Supplier contracts for like services or
Supplier’s then current commercially available rates for such personnel or
resources. Notwithstanding the foregoing, Supplier shall use commercially
reasonable efforts to provide the Termination Assistance Services requested by
New Century using Supplier’s program management personnel (provided that the
Termination Assistance Services include the continued provision of Services
pursuant to Section 4.3(b)(8)) or other Supplier Personnel then assigned to the
engagement for whom New Century is not obligated to pay an additional Charge
(including Supplier Personnel not assigned on a dedicated basis as long the
performance of such Termination Assistance Services does not cause such
personnel to materially exceed the time they ordinarily devote to the New
Century engagement on a monthly basis). To the extent Supplier is able to do so,
New Century shall incur no additional charge for such Termination Assistance
Services. If the Termination Assistance Services requested by New Century cannot
be provided by Supplier using such Supplier Personnel without impacting
Supplier’s ability to meet the Service Levels and/or its other obligations under
the Agreement, Supplier shall so advise New Century and New Century, in its sole
discretion, may forego or delay any work activities or temporarily or
permanently adjust the work to be performed by Supplier, the schedules
associated therewith or the Service Levels to permit the performance of such
Termination Assistance Services using such personnel.



  4.4   Right to In-source or Use Third Parties.



  (a)   Right of Use. Nothing in this Agreement shall be construed as a
requirements contract, and subject to Section 5(f) of Exhibit 4, this Agreement
shall not be interpreted to prevent New Century or any Eligible Recipient from
obtaining from third parties (each, a “New Century Third Party Contractor”), or
providing to itself, any or all of the Services or any other products or
services. Nor shall anything in this Agreement be construed or interpreted as
limiting New Century’s right or ability during the Term to change the
requirements of New Century or the Eligible Recipients, move parts of Functional
Service Areas in and out of scope, add or delete Eligible Recipients or increase
or decrease its demand for Services. Subject to Section 5(f) of Exhibit 4, to
the extent New Century or an Eligible Recipient obtains from New Century Third
Party Contractors, or provides to itself, any of the Services, the amount to be
paid to Supplier by New Century will be equitably adjusted downward in
accordance with Exhibit 4. Similarly, subject to Section 5(f) of Exhibit 4, to
the extent New Century adds or deletes Eligible Recipients or increases or
decreases its demand for Services, the amount to be paid to Supplier by New
Century will be adjusted in accordance with Exhibit 4 and the rates specified
therein.



  (b)   Supplier Cooperation. Supplier shall reasonably cooperate with and work
in good faith with New Century or New Century Third Party Contractors as
described in this Section 4.4 and Exhibit 2 or requested by New Century. Such
cooperation may include: (A) timely providing access to any facilities being
used to provide the Services, as necessary for New Century personnel or New
Century Third Party Contractors to perform the work assigned to them; (B) timely
providing reasonable electronic and physical access to the business processes
and associated Equipment, Software and/or Systems to the extent necessary and
appropriate for New Century personnel or New Century Third Party Contractors to
perform work related to or in furtherance of the Services; (C) timely providing
then available written requirements, standards, policies or other documentation
for the business processes and associated Equipment, Software or Systems
procured, operated, supported or used by Supplier in connection with the
Services as necessary for New Century personnel or New Century Third Party
Contractors to perform the work assigned to them; (D) providing, to the extent
practicable and within Supplier’s control, that there is no degradation in the
provision of the Services caused by the adjustments made by Supplier in
transferring Services to a third party, New Century or an Eligible Recipient; or
(E) any other cooperation reasonably necessary for New Century personnel or New
Century Third Party Contractors to perform the work in question. New Century
shall require New Century personnel and New Century Third Party Contractors to
comply with Supplier’s reasonable security, safety and confidentiality
requirements (including, in the case of New Century Third Party Contractors, the
execution of a non-disclosure agreement substantially in the form attached as
Exhibit 22), and, to the extent performing work on Software, Equipment or
Systems for which Supplier has operational responsibility, to comply with
Supplier’s reasonable standards, methodologies, and procedures. Such cooperation
shall be provided at no additional Charge to New Century unless and to the
extent such cooperation requires additional Supplier resources, in which case it
shall be treated as a Project.



  (c)   Notice by Supplier. Supplier shall use commercially reasonable efforts
to immediately notify New Century when it becomes aware that an act or omission
of a New Century Third Party Contractor will cause, or has caused, a problem or
delay in providing the Services, and shall use commercially reasonable efforts
to work with New Century, the Eligible Recipients and the New Century Third
Party Contractor to prevent or circumvent such problem or delay. Supplier shall
do so at no additional Charge to New Century unless and to the extent such work
requires additional Supplier resources, in which case it shall be treated as a
Project. Supplier shall cooperate with New Century, the Eligible Recipients and
New Century Third Party Contractors to resolve differences and conflicts arising
between the Services and other activities undertaken by New Century, the
Eligible Recipients or New Century Third Party Contractors. Any notification
provided by Supplier in accordance with this Section 4.4(c) shall not in and of
itself excuse Supplier from the performance of any of its obligations under this
Agreement.



  4.5   Projects.



  (a)   Procedures and Performance. Supplier shall perform Projects requested
and approved by New Century in accordance with Section 10 of Exhibit 4. A
“Project” is a discrete unit of non-recurring work that is related to or in
furtherance of the Services, but that is not an inherent or necessary part of
the day-to-day Services, and is not required to be performed by Supplier to meet
the existing Service Levels (other than Service Levels related to Project
performance). A Project may consist of or include work that would otherwise be
treated as New Services. The Supplier Personnel assigned to perform such
Projects shall possess the training, education, experience, competence and skill
to perform such work. The New Century Project Executive or his or her designee
shall request, define and set the priority for such Projects. Supplier shall use
commercially reasonable efforts to maintain appropriate continuity of personnel
assigned to perform Projects.



  (b)   Additional Work or Reprioritization. The New Century Project Executive
or his or her designee may identify new or additional work activities to be
performed by Supplier Personnel (under a new or amended Project Order, where
appropriate) (including work activities that would otherwise be treated as
Projects or New Services) or reprioritize or reset the schedule for existing
work activities to be performed by such Supplier Personnel. Notwithstanding
Section 4.5(a), to the extent the work activities requested by New Century can
be provided by Supplier using Supplier’s program management personnel or other
Supplier Personnel then assigned to the engagement for whom New Century is not
obligated to pay an additional Charge (including Supplier Personnel not assigned
on a dedicated basis as long as the performance of such Project does not cause
such personnel to exceed the time they ordinarily devote to the New Century
engagement on a monthly basis, including the time ordinarily counted toward
Baseline Project FTE Hours) without impacting the established schedule for other
tasks or the performance of the Services in accordance with the Service Levels,
there will be no additional charge to New Century for such work and the FTE
hours associated with such work shall not be counted against the Baseline
Project FTE Hours. If the work activities requested by New Century cannot be
provided by Supplier using personnel then assigned to New Century without
impacting the Service Levels, New Century, in its sole discretion, may forego or
delay any work activities or temporarily or permanently adjust the work to be
performed by Supplier, the schedules associated therewith or the Service Levels
to permit the performance of the requested work using such personnel.



  4.6   Service Revisions



  (a)   Financial Responsibility For Changes.



  (i)   Supplier Responsibility. Without limiting New Century’s right of
approval under Section 9.6(c), unless otherwise set forth in this Agreement
(including Section 15.10) or expressly approved by New Century, Supplier shall
bear all charges, fees and costs associated with any change (i) desired by
Supplier, or (ii) necessitated by a change in Supplier Laws (excluding Payroll
Laws, and Privacy Laws applicable to the provision of Services because of the
presence of New Century or Eligible Recipient employees in the relevant
jurisdiction and not because of the presence in such jurisdiction of Supplier
Personnel or a Supplier Facility from which the impacted Services are provided),
including all charges, fees and costs associated with (i) the design,
installation, implementation, testing and rollout of such change, (ii) any
modification or enhancement to, or substitution for, any impacted business
process or associated Software, Equipment, System, Services or Materials,
(iii) any increase in the cost to New Century or the Eligible Recipients of
operating, maintaining or supporting any impacted business process or associated
Software, Equipment, System, Services or Materials, and (iv) any increase in
Resource Unit usage resulting from such change. Notwithstanding the preceding
sentence, New Century shall bear the charges, fees and costs if the change is
(i) initiated by New Century, or (ii) an optional change offered by Supplier and
requested by New Century.



  (ii)   New Century Changes (Service Revisions). Without limiting the
provisions of Section 4.6(a)(i) or 15.10(g), in the event (i) New Century
requests a change to the Services, (ii) a change provided for under this
Agreement is not designated as a change for which Supplier is financially
responsible, or (iii) a change is necessitated by a change in New Century Laws,
Payroll Laws or Privacy Laws applicable to the provision of Services because of
the presence of New Century or Eligible Recipient employees in the jurisdiction
in question (a “Service Revision”), Supplier shall promptly evaluate such
Service Revision to determine the impact of such Service Revision on the ongoing
Services, including any impact on the level of effort, resources or expense
associated with the performance of the changed Services and any resulting impact
on the Base Charges or ARC/RRC Rates for such Services, which determination
shall be made in accordance with Sections 4.6(a)(ii)(1), (2), (3) and (4) of
this Agreement. To the extent relevant, Supplier shall prepare for New Century a
proposal (a “Service Revision Proposal”) describing in detail the impact of such
Service Revision on the ongoing Services and any resulting changes to the Base
Charges or ARC/RRC Rates. The Parties shall then negotiate in good faith and
seek to agree upon the Service Revision Proposal and shall modify such proposal
as and to the extent appropriate. If the Service Revision Proposal is approved
by New Century, Supplier shall implement the Service Revision in accordance with
the Service Revision Proposal and the Base Charges and/or ARC/RRC Rates
appearing in Exhibit 4 shall be modified accordingly. If the Parties disagree
and New Century nevertheless directs Supplier to proceed with such Service
Revision, Supplier shall promptly implement such Service Revision under the
pricing set forth in the Service Revision Proposal and the Parties shall submit
the disagreement to the dispute resolution process set forth in Article 19.

For avoidance of doubt, it is understood and agreed that the foregoing applies
only to changes in the ongoing Services and the Base Charges and ARC/RRC Rates
associated therewith and that the implementation of a Service Revision and any
resources or effort expended in connection therewith will be treated as a
Project in accordance with Section 4.5 of this Agreement and Section 10 of
Exhibit 4.

For purposes of the foregoing:



  (1)   No Charge Service Revision. To the extent the Service Revision:



  (a)   does not require increased levels of effort, resources or expense from
Supplier; or



  (b)   requires increased levels of effort, resources or expense from Supplier
that can be offset by reductions in effort, resources or expense required of
Supplier prior to the Service Revision, including through efficiencies
realizable through the performance of the Services as so changed;

(each such Service Revision, a “No Charge Revision”), there shall be no increase
in the Base Charges or ARC/RRC Rates associated with such change.



  (2)   Potential Charge Impacting Service Revision. Subject to
Section 4.6(a)(ii)(4) and 11.5, to the extent the Service Revision:



  (a)   requires increased levels of effort, resources or expense from Supplier
that cannot be offset by other reductions in effort, resources or expense
required of Supplier prior to the Service Revision, associated with such Service
Revision; and



  (b)   the Service Revision is not a No Charge Revision or a change that is
Supplier’s responsibility pursuant to Section 4.6(a)(i) or 4.6(a)(ii)(1);

the Base Charges and/or ARC/RRC Rates for the impacted Services shall be subject
to increase as set forth in the approved Service Revision Proposal.



  (3)   Decreased Charge Service Revision. Subject to Sections 4.6(a)(ii)(4) and
11.5 of this Agreement and Section 5(f) of Exhibit 4, to the extent the Service
Revision permits reduced levels of effort, resources or expense from Supplier,
the Base Charges and/or ARC/RRC Rates for the impacted Services, shall be
reduced as set forth in the approved Service Revision Proposal.



  (4)   Notwithstanding the foregoing, to the extent the net increase or
decrease in the level of effort, resources or expense associated with any
Service Revision and the resulting increase or decrease in the applicable Base
Charges and/or ARC/RRC Rates, measured on an annualized basis, would be less
than or equal to $5,000 (the “Individual De Minimus Change Threshold Amount”),
and the net increase or decrease associated with all such de minimus changes in
a Functional Service Area in any Contract Year would be less than or equal to
$25,000 (the “Aggregate De Minimus Change Threshold Amount”), there shall be no
change in the Base Charges and/or ARC/RRC Rates for the applicable Functional
Service Area. In addition, if the net increase or decrease in the level of
effort, resources or expense associated with all Service Revisions exceeding the
Individual De Minimus Change Threshold Amount and/or the Aggregate De Minimus
Change Threshold Amount implemented in a Functional Service Area in any Contract
Year and the resulting increase or decrease in the applicable Base Charges
and/or ARC/RRC Rates, measured in the aggregate and on an annualized basis,
would be less than or equal to $50,000 (the “Aggregate Change Threshold
Amount”), there shall be no change in the applicable Base Charges and/or ARC/RRC
Rates for the applicable Functional Service Area. Notwithstanding the foregoing,
to the extent the net increase or decrease in the level of effort, resources or
expense associated with all Service Revisions falling below the Individual De
Minimus Change Threshold Amount, the Aggregate De Minimus Change Threshold
Amount and/or the Aggregate Change Threshold Amount, measured in the aggregate
for all Contract Years, would exceed $1,550,000, such changes shall result in an
increase or decrease in the applicable Base Charges and/or ARC/RRC Rates for the
applicable Functional Service Area even though such changes would not otherwise
result in such an increase or decrease.



  4.7   Contract Management Responsibility.



  (a)   Supplier, acting through the Supplier Account Executive (or his or her
designees(s)), shall remain responsible for the administration of this Agreement
on a day-to-day basis on behalf of Supplier (including decisions, consents,
notices, acceptances and approvals) and only Supplier, acting through the
Supplier Account Executive (or his or her designees(s)) shall be authorized to
act on behalf of Supplier or to amend, modify, change, waive or discharge their
rights and obligations under this Agreement.



  (b)   New Century, acting through the New Century Project Executive (or his or
her designees(s)) shall remain responsible for the administration of this
Agreement on a day-to-day basis on behalf of New Century and the Eligible
Recipients (including decisions, consents, notices, acceptances and approvals)
and only New Century, acting through the New Century Project Executive (or his
or her designees(s)) shall be authorized to act on behalf of New Century and the
Eligible Recipients or to amend, modify, change, waive or discharge their rights
and obligations under this Agreement.



  4.8   Reliance on Instructions and Information.



  (a)   In performing its obligations under this Agreement, Supplier will be
entitled to reasonably rely upon any instructions, authorizations, and/or
approvals communicated to Supplier in accordance with this Agreement or the
Policy and Procedures Manual by the New Century Project Executive or, as to
areas of competency specifically identified by the New Century Project
Executive, by other New Century personnel identified by the New Century Project
Executive, from time to time, as having authority to provide the same on behalf
of New Century in such person’s area of competency.



  (b)   Supplier shall not be responsible for errors or inaccuracies in
Supplier’s work product resulting from errors or inaccuracies in the data or
information provided to Supplier for processing, unless and to the extent the
errors or inaccuracies in Supplier’s work product are attributable to the
failure of Supplier or Supplier Personnel to comply with Supplier’s obligations
under this Agreement (including the failure of Supplier or Supplier Personnel to
adhere to applicable processes and controls that, if adhered to, would have
enabled Supplier or Supplier Personnel to identify and timely correct such
errors or inaccuracies, even if caused by New Century),



5.   REQUIRED CONSENTS



  5.1   Administrative Responsibility.

At no additional cost to New Century, Supplier shall undertake all
administrative activities necessary to obtain all Required Consents. At
Supplier’s request, New Century will cooperate with Supplier in obtaining the
Required Consents by executing appropriate New Century approved written
communications and other documents prepared or provided by Supplier. With New
Century’s approval, Supplier may exercise for the benefit of New Century and the
Eligible Recipients any rights Supplier has to utilize license rights or other
applicable rights under Supplier’s existing third party licenses, leases or
contracts, and the Parties shall cooperate in minimizing or eliminating any
costs associated therewith.



  5.2   Financial Responsibility.

Supplier shall pay all transfer, re-licensing or termination fees or expenses
associated with obtaining any Required Consents or terminating any licenses or
agreements as to which Supplier is unable to obtain such Required Consents.



  5.3   Contingent Arrangements.

If, despite using all commercially reasonable efforts, Supplier is unable to
obtain a Required Consent, with respect to New Century licensed Third Party
Software, Supplier shall, at New Century’s option and with New Century’s
consent, (i) replace the New Century license for such Third Party Software with
a Supplier license; (ii) replace such Third Party Software with other Software
offering substantially similar features and functionality, or (iii) secure the
right for Supplier to manage the New Century licensed Third Party Software on
behalf of New Century. In the event of (i) or (ii), New Century shall reimburse
Supplier for the charges for such Third Party Software to the extent they are
equal to or less than the charges for which New Century would have been
responsible had the Required Consent been obtained. If, despite using all
commercially reasonable efforts, Supplier is unable to obtain a Required Consent
with respect to any other New Century Third Party Contract, then, unless and
until such Required Consent is obtained, Supplier shall manage such Third Party
Contract on New Century’s behalf and perform all obligations and enforce all
rights under such Third Party Contract as if Supplier were a party to the
agreement in New Century’s place. If, despite using commercially reasonable
efforts, management of such Third Party Contract is not legally or contractually
possible or Supplier is unable to obtain any other Required Consent, the Parties
shall discuss and agree upon commercially reasonable alternative approaches as
are necessary and sufficient to provide the Services without such Required
Consent. Except as otherwise expressly provided herein, the failure to obtain
any Required Consent shall not relieve Supplier of its obligations under this
Agreement and Supplier shall not be entitled to any additional compensation or
reimbursement in connection with obtaining or failing to obtain any Required
Consent or implementing any alternative approach.



6.   FACILITIES, SOFTWARE, EQUIPMENT, AND CONTRACTS ASSOCIATED WITH THE
PROVISION OF SERVICES



  6.1   Service Facilities.



  (a)   Service Facilities.



  (i)   Supplier and its Affiliates and Subcontractors shall provide the
Services at or from (i) the New Century Facilities described on Exhibit 7,
(ii) the Supplier Facilities described on Exhibit 8, or (iii) any other service
location approved by New Century. Supplier shall provide New Century with
reasonable notice of its intention to relocate the provision of a Service to a
new or different Supplier Facility not identified on Exhibit 8 and shall obtain
New Century’s approval prior to doing so (provided that Supplier shall not be
obligated to obtain New Century’s approval with respect to Supplier Facilities
to which Section 6.1(a)(ii), 6.1(a)(iii) or 6.1(a)(iv) applies). Supplier shall
be financially responsible for all additional costs, taxes or expenses related
to or resulting from any Supplier-initiated relocation to a new or different
Supplier Facility, including any costs or expenses incurred or experienced by
New Century or any Eligible Recipient as a result of such relocation; provided
that, within thirty (30) days after New Century has been notified of the
potential relocation, New Century notifies Supplier of any New Century
controlled costs and expenses (excluding any taxes) that will be incurred or
experienced by New Century or any Eligible Recipient as a result of such
relocation.



  (ii)   Notwithstanding Section 6.1(a)(i) above, Supplier may relocate Services
from an approved Supplier Facility in the United States to another Supplier
Facility in the United States, provided: (A) Supplier provides notice to New
Century at least sixty (60) days prior to the effective date of such relocation;
(B) the Supplier Facility to which the Services are to be relocated is
comparable or superior in all material respects to the approved Supplier
Facility from which such Services had previously been performed; (C) the
Supplier Facility to which the Services are to be relocated complies with all
relevant requirements and Supplier obligations under this Agreement; (D) the
Supplier Facility to which the Services are to be relocated presents no greater
risk from a disaster recovery or business continuity perspective; (E) Supplier
promptly provides New Century with information and documentation demonstrating
that such Supplier Facility complies with the criteria specified in Subsections
(B), (C) and (D) and provides New Century with a reasonable opportunity to
independently verify such compliance; (F) Supplier remedies any known
non-compliance with the criteria specified in Subsections (B), (C) and (D) prior
to relocating the Services in question; and (G) Supplier agrees to be
financially responsible for any additional costs, taxes or expenses related to
or resulting from such relocation, including any costs or expenses (e.g., audit
or Sarbanes-Oxley compliance costs) incurred or experienced by New Century or
any Eligible Recipient as a result of such relocation; provided that, within
thirty (30) days after New Century has been notified of the potential
relocation, New Century notifies Supplier of any New Century controlled costs
and expenses (excluding any taxes) that will be incurred or experienced by New
Century or any Eligible Recipient as a result of such relocation.



  (iii)   Notwithstanding Section 6.1(a)(i) above, Supplier may relocate
Services from an approved Supplier Facility in Bangalore, India, to another
Supplier Facility located in the same metropolitan area and country, provided:
(A) Supplier provides notice to New Century at least sixty (60) days prior to
the effective date of such relocation; (B) the Supplier Facility to which the
Services are to be relocated is comparable or superior in all material respects
to the approved Supplier Facility from which such Services had previously been
performed; (C) the Supplier Facility to which the Services are to be relocated
complies with all relevant requirements and Supplier obligations under this
Agreement; (D) the Supplier Facility to which the Services are to be relocated
presents no greater risk from a disaster recovery or business continuity
perspective; (E) Supplier promptly provides New Century with information and
documentation demonstrating that such Supplier Facility complies with the
criteria specified in Subsections (B), (C) and (D) and provides New Century with
a reasonable opportunity to independently verify such compliance; (F) Supplier
remedies any known non-compliance with the criteria specified in Subsections
(B), (C) and (D) prior to relocating the Services in question; and (G) Supplier
agrees to be financially responsible for any additional costs, taxes or expenses
related to or resulting from such relocation, including any costs or expenses
(e.g., audit or Sarbanes-Oxley compliance costs) incurred or experienced by New
Century or any Eligible Recipient as a result of such relocation; provided that,
within thirty (30) days after New Century has been notified of the potential
relocation, New Century notifies Supplier of any New Century controlled costs
and expenses (excluding any taxes) that will be incurred or experienced by New
Century or any Eligible Recipient as a result of such relocation.



  (iv)   Notwithstanding Section 6.1(a)(i) above, Supplier may temporarily
provide a portion of the Services (not to exceed 20% of the Service in question)
on an overflow basis from an approved Supplier Facility identified as
“secondary” on Exhibit 8, provided: (A) Supplier provides notice to New Century
of its intention to do so at least sixty (60) days prior to the first use of
such “secondary” Supplier Facility for this purpose; (B) such Supplier Facility
is comparable or superior in all material respects to the approved Supplier
Facility from which such Services are ordinarily performed; (C) such Supplier
Facility complies with all relevant requirements and Supplier obligations under
this Agreement; (D) such Supplier Facility presents no greater risk from a
disaster recovery or business continuity perspective; (E) Supplier promptly
provides New Century with information and documentation demonstrating that such
Supplier Facility complies with the criteria specified in Subsections (B),
(C) and (D) and provides New Century with a reasonable opportunity to
independently verify such compliance; (F) Supplier remedies any known
non-compliance with the criteria specified in Subsections (B), (C) and (D) prior
to performing the Services in question from such facility; and (G) Supplier
agrees to be financially responsible for any additional costs, taxes or expenses
related to or resulting from the performance of Services from such Supplier
Facility, including any costs or expenses (e.g., audit or Sarbanes-Oxley
compliance costs) incurred or experienced by New Century or any Eligible
Recipient as a result of such relocation; provided that, within thirty (30) days
after New Century has been notified of the potential relocation, New Century
notifies Supplier of any New Century controlled costs and expenses (excluding
any taxes) that will be incurred or experienced by New Century or any Eligible
Recipient as a result of the use of such Supplier Facility in this manner.



  (b)   New Century Facilities. New Century shall provide Supplier with the use
of and access to the New Century Facilities (or equivalent space) described in
Exhibit 7 for the periods specified therein solely as necessary for Supplier to
perform its obligations under this Agreement. All New Century owned or leased
assets provided for the use of Supplier under this Agreement shall remain in New
Century Facilities unless New Century otherwise agrees. In addition, all
improvements or modifications to New Century Facilities requested by Supplier
shall be (i) subject to review and approval in advance by New Century, (ii) in
strict compliance with New Century’s then-current policies, standards, rules and
procedures, and (iii) performed by and through New Century at Supplier’s
expense. Supplier acknowledges and agrees that the facilities to be provided by
New Century are sufficient for performing the Services and for satisfying
Supplier’s responsibilities under this Agreement. THE NEW CENTURY FACILITIES ARE
PROVIDED BY NEW CENTURY TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. NEW CENTURY
EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE NEW CENTURY
FACILITIES, OR THEIR CONDITION OR SUITABILITY FOR USE BY SUPPLIER.



  (c)   Furniture, Fixtures and Equipment. At the New Century Facilities
described in Exhibit 7, New Century shall provide office space and office
furniture for the number of Supplier Personnel and for such periods specified in
Exhibit 7. The office space and office furniture provided by New Century for the
use of Supplier Personnel will be generally comparable to (i) the office space
and office furniture provided to New Century Personnel prior to the Commencement
Date, or (ii) the then-standard office space and office furniture provided to
similarly situated New Century employees. Supplier shall be financially
responsible for providing all other office space, office furniture and fixtures
needed by Supplier or Supplier Personnel to provide the Services, and for all
upgrades, replacements and additions to such office furniture or fixtures;
provided that such office furniture and fixtures must be approved in advance by
New Century and meet New Century’s then-current standards; and provided further
that Supplier shall use commercially reasonable efforts to purchase and use
surplus New Century furniture and fixtures to the extent available. Supplier
Personnel using the office facilities provided by New Century will be accorded
reasonable access to the communications wiring in such facilities (including
fiber, copper and wall jacks, subject to Section 6.1(d)) and the use of certain
shared office equipment and services, such as photocopiers, local and long
distance telephone service for New Century-related calls, telephone handsets,
Internet connectivity, mail service, office support service (e.g., janitorial),
heat, light, and air conditioning; provided that such access and usage shall be
solely for and in connection with the provision of Services by such Supplier
Personnel; provided further that, the extent, if any, to which Supplier
Personnel require access to the New Century network will be defined and agreed
upon during the Transition Period; and provided further that Supplier shall
reimburse New Century for the additional incremental costs incurred by New
Century or the Eligible Recipients if and to the extent Supplier’s technology
solution, service delivery model and/or inefficiency cause its usage or
consumption of such resources to exceed historical levels. Supplier shall be
responsible for providing all other office related equipment, and services
needed by Supplier or Supplier Personnel at such New Century Facilities to
provide the Services, and for upgrades, improvements, replacements and additions
to such equipment, or services.



  (d)   Supplier’s Responsibilities Regarding New Century’s Network. To the
extent any Equipment provided or used by Supplier or Supplier Personnel is
connected directly to the network(s) of New Century or any Eligible Recipient,
such Equipment (and all Software installed thereon) shall be (i) subject to
review and approval in advance by New Century (Supplier shall cooperate with New
Century in the testing, evaluation and approval of such Equipment), (ii) in
compliance with New Century’s then-current security policies, architectures,
standards, rules and procedures, and (iii) in compliance with New Century’s
then-current hardware and software specifications. Supplier shall not install or
permit the installation of any other software on such Equipment without New
Century’s prior approval. Supplier shall promptly investigate any security
breach of New Century’s networks or Systems where such breach is associated with
Supplier Personnel or the performance of the Services. Supplier shall notify New
Century of each such security breach and permit New Century to participate in
the planning and conducting of any audit or investigation of such breach.
Supplier shall promptly (i) report the findings of any such audit or
investigation to New Century, (ii) provide New Century with a copy of any
written report prepared in connection therewith, and (iii) to the extent in
Supplier’s areas of responsibility and control, prepare and (following New
Century approval) implement a remediation plan to remediate the effects of the
security breach and prevent its recurrence.



  (e)   Supplier’s Responsibilities. Except as provided in Sections 6.1(a), (b)
and (c) and Section 6.4, Supplier shall be financially and operationally
responsible for providing all furniture, fixtures, Equipment, connectivity,
space and other facilities required to perform the Services and all upgrades,
improvements, replacements and additions to such furniture, fixtures, Equipment,
connectivity, space and facilities. Without limiting the foregoing, Supplier
shall provide (i) all maintenance, site management, site administration, and
similar services for the Supplier Facilities, and (ii) uninterrupted power
supply services for the Supplier Facilities.



  (f)   Physical Security. New Century is responsible for the physical security
of the New Century Facilities. Supplier shall not permit any person to have
access to, or control of, any such area unless such access or control is
permitted in accordance with control procedures approved by New Century or any
higher standard agreed to by New Century and Supplier. Supplier shall be solely
responsible for compliance by Supplier Personnel with such control procedures,
including obtaining advance approval to the extent required.



  (g)   Standards, Requirements and Procedures at New Century Facilities. Except
as provided in Section 6.1(f), Supplier shall adhere to and enforce, and cause
Supplier Personnel to adhere to and enforce, the operational, safety and
security standards, requirements and procedures then in effect at the New
Century Facilities, as such standards, requirements and procedures may be
modified by New Century from time to time, subject to Section 6.3(a).



  (h)   Employee Services. Subject to applicable security requirements, New
Century shall permit Supplier Personnel to use certain employee facilities
(e.g., designated parking facilities, cafeteria, and common facilities) at the
New Century Facilities that are generally made available to the employees and
contractors of New Century or the Eligible Recipients. The employee facilities
in question and the extent of Supplier Personnel’s permitted use shall be
specified in writing by New Century and shall be subject to modification without
advance notice in New Century’s sole discretion and without any change to
Supplier’s pricing. Supplier Personnel will not be permitted to use employee
facilities designated by New Century for the exclusive use of certain New
Century or Eligible Recipient employees and will not be entitled to the
provision or reimbursement of paid parking.



  (i)   Use of New Century Facilities.



  (i)   Unless Supplier obtains New Century’s prior written agreement, which New
Century may withhold in its sole discretion, Supplier shall use the New Century
Facilities, and the Equipment and Software located therein, only to provide the
Services to New Century and the Eligible Recipients.



  (ii)   New Century reserves the right to relocate any New Century Facility
from which the Services are then being provided by Supplier to another
geographic location within the United States; provided that, in such event, New
Century will provide Supplier with comparable office space in the new geographic
location. In such event, New Century shall pay the applicable labor rate(s) for
additional personnel reasonably required by Supplier and for the incremental
Out-of-Pocket Expenses reasonably incurred by Supplier in physically relocating
to such new geographic location; provided that such relocation is not expressly
contemplated in this Agreement, and that Supplier notifies New Century of such
additional required personnel and incremental Out-of-Pocket Expenses, obtains
New Century’s approval prior to using such personnel or incurring such expenses,
and uses commercially reasonable efforts to minimize such personnel and
expenses. Any relocation implemented pursuant to this provision shall be subject
to the Change Control Procedures to the extent that such relocation impacts
Supplier’s delivery of the Services.



  (iii)   New Century also reserves the right to direct Supplier to cease using
all or part of the space in any New Century Facility from which the Services are
then being provided by Supplier and to thereafter use such space for its own
purposes. In such event, New Century shall reimburse Supplier for any reasonable
incremental Out-of-Pocket Expenses incurred by Supplier in leasing substitute
space and physically relocating to such space and any reasonable incremental
labor costs incurred by Supplier in physically relocating to such space;
provided that such relocation is not expressly contemplated in this Agreement
and that Supplier notifies New Century of such incremental Out-of-Pocket
Expenses, obtains New Century’s approval prior to incurring such expenses; and
uses commercially reasonable efforts to minimize such expenses. Any relocation
implemented pursuant to this provision shall be subject to the Change Control
Procedures to the extent that such relocation impacts Supplier’s delivery of the
Services.



  (j)   Conditions for Return. When the New Century Facilities are no longer to
be used by Supplier as contemplated by this Section 6.1 and/or Exhibit 7 or are
otherwise no longer required for performance of the Services, Supplier shall
notify New Century as soon as practicable and shall vacate and return such New
Century Facilities (including any improvements to such facilities made by or at
the request of Supplier) to New Century in substantially the same condition as
when such facilities were first provided to Supplier, subject to reasonable wear
and tear.



  (k)   No Violation of Laws. Supplier shall (i) treat, use and maintain the New
Century Facilities in a reasonable manner, and (ii) provide that neither
Supplier nor any of its Subcontractors commits, and use all reasonable efforts
to provide that no business visitor or invitee commits, any act in violation of
any Laws applicable to the use of such Supplier occupied New Century Facility or
any act in violation of New Century’s insurance policies or in breach of New
Century’s obligations under the applicable real estate leases in such Supplier
occupied New Century Facilities (in each case, to the extent Supplier has
received notice of such insurance policies or real estate leases or should
reasonably be expected to know of such obligations or limitations).



  6.2   Use of Supplier Facilities.

During the Term, Supplier shall provide to New Century, at no charge and
consistent with the confidentiality obligations contained in this Agreement and
reasonable security requirements applicable generally to such facilities,
(i) reasonable access to the areas within Supplier Facilities from which the
Services are being performed, and (ii) access to reasonable work/conference
space at such Supplier Facilities for the discharge of New Century’s rights
under the Agreement. In addition, at New Century’s request, Supplier shall
provide reasonable access to and use of such Supplier Facilities by New Century
personnel and/or New Century Third Party Contractors as and to the extent
provided in Section 4.4(b).



  6.3   New Century Rules/Employee Safety.



  (a)   New Century Rules and Compliance. In using the New Century Facilities to
perform the Services, Supplier shall observe and comply with all New Century
policies, rules, and regulations applicable generally to such New Century
Facilities which have been communicated to Supplier or Supplier Personnel in
advance by such means as are generally used by New Century to disseminate such
information to its employees or contractors, including those set forth on
Attachment 2-A and those applicable to specific New Century Sites (collectively,
“New Century Rules”). The Parties acknowledge and agree that, as of the
Commencement Date, Supplier is fully informed as to the New Century Rules as of
such date. Supplier shall be responsible for the promulgation and distribution
of New Century Rules to Supplier Personnel as and to the extent necessary and
appropriate. Additions or modifications to the New Century Rules may be
(i) communicated orally by New Century or an Eligible Recipient directly to
Supplier and Supplier Personnel, (ii) disclosed to Supplier and Supplier
Personnel in writing, (iii) conspicuously posted at a New Century Facility,
(iv) electronically posted, or (v) communicated to Supplier or Supplier
Personnel by means generally used by New Century to disseminate such information
to its employees or contractors. Supplier and Supplier Personnel shall observe
and comply with such additional or modified New Century Rules; provided that, if
such additional or modified New Century Rules cause Supplier to be unable to
perform its obligations under this Agreement or to meet the applicable Service
Levels, despite using commercially reasonable efforts, Supplier shall be
relieved of responsibility for any resulting performance failure, but only if
Supplier (i) promptly notifies New Century of its inability to perform under
such circumstances, (ii) cooperates with New Century to address the resulting
problem and thereby avoid any non-performance, (iii) identifies and pursues
commercially reasonable means to avoid or mitigate the impact of such additional
or modified New Century Rules, and (iv) uses commercially reasonable efforts to
perform notwithstanding such rules.



  (b)   Safety and Health Compliance. Supplier and Supplier Personnel shall
familiarize themselves with the premises and operations at each New Century
Facility at, to or from which Services are rendered and the New Century Rules
applicable to each such Facility. Supplier and Supplier Personnel shall observe
and comply with all Laws applicable to the use of each New Century Facility,
including environmental Laws and Laws regarding occupational health and safety.
Supplier and Supplier Personnel also shall observe and comply with all New
Century Rules with respect to safety, health, security and the environment and
shall take commercially reasonable precautions to avoid injury, property damage,
spills or emissions of hazardous substances, materials or waste, and other
dangers to persons, property or the environment. To the extent required by New
Century, Supplier Personnel shall receive prescribed training prior to entering
certain New Century Facilities.



  6.4   Software, Equipment and Third Party Contracts.



  (a)   Financial Responsibility. Each Party shall be financially responsible
for any third party fees or expenses incurred on or after the Commencement Date
(or, if later, the date on which Supplier assumes responsibility for the
Services in question in accordance with the Transition Plan) associated with
Software, Equipment, Equipment leases and Third Party Contracts for which such
Party is financially responsible under Exhibit 2 or Attachment 4-B (excluding
Third Party Contracts administered by Supplier on a pass-through basis, which
are addressed in Section 11.2). Unless otherwise expressly provided, each Party
also shall be financially responsible for any third party fees or expenses on or
after the Commencement Date (or, if later, the date on which Supplier assumes
responsibility for the Services in question in accordance with the Transition
Plan) associated with new, substitute or replacement Software, Equipment,
Equipment leases or Third Party Contracts (including Upgrades, enhancements, new
versions or new releases of such Software or Equipment) for which such Party is
financially responsible under Exhibit 2 or Attachment 4-B.



  (b)   Operational Responsibility. With respect to Software, Equipment,
Equipment leases and Third Party Contracts for which Supplier is operationally
responsible under Exhibit 2 or Attachment 4-B, Supplier shall be responsible for
(i) the evaluation, procurement, testing, installation, rollout, use, support,
management, administration, operation and maintenance of such Software,
Equipment, Equipment leases and Third Party Contracts; (ii) the evaluation,
procurement, testing, installation, rollout, use, support, management,
administration, operation and maintenance of new, substitute or replacement
Software, Equipment, Equipment leases and Third Party Contracts (including
Upgrades, enhancements, new versions or new releases of such Software);
(iii) the performance, availability, reliability, compatibility and
interoperability of such Software, Equipment and Third Party Contracts each in
accordance with this Agreement, including the Service Levels and Change Control
Procedures; (iv) the compliance with and performance of the operational,
administrative and contractual obligations specified in the applicable licenses,
leases and contracts (provided that, in the case of New Century licenses, leases
and contracts, Supplier has received copies of such licenses, leases and
contracts or has otherwise been notified of such operational, administrative and
contractual obligations); (v) the administration and exercise as appropriate of
all rights available under such licenses, leases and contracts (provided that,
in the case of New Century licenses, leases and contracts, Supplier has received
copies of such licenses, leases and contracts or has otherwise been notified of
the rights available therein); and (vi) the payment of any fees, penalties,
charges, interest or other expenses due and owing under or with respect to such
licenses, leases and contracts that are incurred, caused by or result from
Supplier’s failure to comply with or perform its obligations under this
Section 6.4(b) (except to the extent that such failure directly results from a
breach by New Century of its obligations under this Agreement).



  (c)   Rights Upon Expiration/Termination. With respect to all Third Party
Software licenses, Equipment leases and Third Party Contracts used by Supplier
in providing the Services to New Century and for which Supplier is financially
responsible under Exhibit 2 or Attachment 4-B, Supplier shall use commercially
reasonable efforts to (i) obtain for New Century, the Eligible Recipients and/or
their designee(s) the license, sublicense, assignment and other rights specified
in Sections 4.3(b) and 14.6, (ii) provide that the granting of such license,
sublicense, assignment and other rights is not subject to subsequent third party
approval or the payment by New Century, the Eligible Recipients or their
designee(s) of license, assignment or transfer fees, (iii) provide that the
terms, conditions and prices applicable to New Century, the Eligible Recipients
and/or their designee(s) following expiration or termination are no less
favorable than those otherwise applicable to Supplier, and at least sufficient
for the continuation of the activities comprising the Services, and (iv) provide
that neither the expiration/termination of this Agreement nor the assignment of
the license, lease or contract will trigger less favorable terms, conditions or
pricing. If Supplier is unable to obtain any such rights, it shall notify New
Century in advance and shall not use such Third Party Software license,
Equipment lease or Third Party Contract without New Century’s approval (and
absent such approval, Supplier’s use of any such Third Party Software license,
Equipment lease or Third Party Contract shall obligate Supplier to obtain or
arrange, at no additional cost to New Century, for such license, sublicense,
assignment or other right for New Century, the Eligible Recipients and their
designee(s) upon expiration or termination). New Century hereby approves
Supplier’s use of the Third Party Software licenses, Equipment leases and Third
Party Contracts identified in Exhibit 18, notwithstanding Supplier’s failure to
obtain the rights and conditions described in this Section 6.4(c). If New
Century consents to Supplier’s use of specific Third Party Software licenses,
Equipment leases or Third Party Contracts under these circumstances, such
consent shall be deemed to be conditioned on Supplier’s commitment to use
commercially reasonable efforts to cause such third party to agree at expiration
or termination of this Agreement or the completion of Termination Assistance
Services to permit New Century, the Eligible Recipients and/or their designee(s)
to assume prospectively the license, lease or contract in question or to enter
into a new license, lease or contract with New Century, the Eligible Recipients
and/or their designee(s) on substantially the same terms and conditions,
including price. If New Century consents to Supplier’s use of specific Third
Party Software licenses, Equipment leases or Third Party Contracts under these
circumstances, such Third Party Software licenses, Equipment leases or Third
Party Contracts shall be added to Exhibit 18. It is understood and agreed that,
with respect to a proposed replacement for a Third Party Software license,
Equipment lease or Third Party Contract listed on Exhibit 18 as of the Effective
Date, New Century will not withhold its consent on this basis if and to the
extent the rights available to New Century, the Eligible Recipients and their
designee(s) with respect to the proposed replacement are equal to or greater
than those available with respect to the original item.



  (d)   Evaluation of Third Party Software, Equipment. In addition to its
obligations under Section 6.4(a) and (b) and in order to facilitate New
Century’s control of architecture, standards and plans pursuant to Section 9.5,
Supplier shall use commercially reasonable efforts to evaluate any Third Party
Software and Equipment selected by or for New Century or an Eligible Recipient
to determine whether such Software and Equipment will adversely affect New
Century’s environment, New Century’s ability to interface with and use the
Software, Equipment and Systems and/or Supplier’s ability to provide the
Services. Supplier shall complete and report the results of such evaluation to
New Century within a reasonable period of time, not to exceed thirty (30) days
after its receipt of New Century’s request; provided, that Supplier shall use
commercially reasonable efforts to respond more quickly in the case of a
pressing business need or an emergency situation.



  6.5   Notice of Defaults.

New Century and Supplier shall promptly inform the other Party in writing of any
breach of, or misuse or fraud in connection with, any Third Party Contract,
Equipment lease or Third Party Software license used in connection with the
Services of which it becomes aware and shall cooperate with the other Party to
prevent or stay any such breach, misuse or fraud.



7.   SERVICE LEVELS



  7.1   General.



  (a)   General Performance Standards. Beginning on the Commencement Date (or,
if later, the date on which Supplier assumes responsibility for the Services in
question in accordance with the Transition Plan), Supplier shall perform each
Service at levels of accuracy, quality, completeness, timeliness, responsiveness
and resource efficiency that are at least equal to the verifiable levels
received by New Century or the Eligible Recipients prior to such date. In
addition, Supplier shall perform the Services at levels of accuracy, quality,
completeness, timeliness, responsiveness, resource efficiency and productivity
that are equal to or higher than the accepted industry standards of top tier
providers of human resources, payroll, procurement, accounts payable and other
in-scope business process outsourcing services.



  (b)   Service Levels. Beginning on the applicable Service Commencement Date,
Supplier shall perform the Services so as to meet or exceed the Service Levels
as set forth in Exhibit 3. To the extent the Parties have established a Service
Level for a specific Service, the obligations described in Section 7.1(a) shall
not be construed to alter, expand or supersede such Service Level.



  (c)   Multiple Service Levels. If more than one Service Level applies to any
particular obligation of Supplier, Supplier shall perform in accordance with any
and all such Service Levels.



  7.2   Service Level Credits; Deliverable Credits.



  (a)   Service Level Credits. Supplier recognizes that New Century is paying
Supplier to deliver the Services at specified Service Levels. If Supplier fails
to meet such Service Levels, then, in addition to other remedies available to
New Century, Supplier shall pay or credit to New Century the performance credits
specified in Exhibit 3 (“Service Level Credits”) in recognition of the
diminished value of the Services resulting from Supplier’s failure to meet the
agreed upon level of performance, and not as a penalty. Under no circumstances
shall the imposition of Service Level Credits be construed as New Century’s sole
or exclusive remedy for any failure to meet the Service Levels. However, if New
Century recovers monetary damages from Supplier as a result of Supplier’s
failure to meet a Service Level, Supplier shall be entitled to set-off against
such damages any Service Level Credits paid for the failure giving rise to such
recovery, as reduced by any applicable earnback pursuant to Exhibit 3. Fifty
percent (50%) of the Service Level Credits incurred by Supplier pursuant to this
provision shall be counted toward the overall liability cap specified in
Section 18.3(b).



  (b)   Deliverable Credits. Supplier recognizes that New Century is paying
Supplier to provide certain Critical Deliverables by the time and in the manner
agreed by the Parties. If Supplier fails to meet its obligations with respect to
such Critical Deliverables, then, in addition to other remedies available to New
Century, Supplier shall pay or credit to New Century the amounts (the
“Deliverable Credits”) specified in Exhibits 3 and/or 20 or established by New
Century as part of the Project approval process on a case by case basis in
recognition of the diminished value of the Services resulting from Supplier’s
failure to meet the agreed upon level of performance, and not as a penalty. If
New Century recovers monetary damages from Supplier as a result of Supplier’s
failure to meet its obligations with respect to one (1) or more Critical
Deliverables, Supplier shall be entitled to set-off against such damages any
Deliverable Credits paid for the failures giving rise to such recovery. Fifty
percent (50%) of the Deliverable Credits incurred by Supplier pursuant to this
provision shall be counted toward the overall liability cap specified in
Section 18.3(b).



  7.3   Problem Analysis.

If Supplier fails to provide Services in accordance with the Service Levels
and/or this Agreement, Supplier shall (after restoring service or otherwise
resolving any immediate problem) (i) promptly investigate and report on the
causes of the problem; (ii) provide a Root Cause Analysis of such failure as
soon as practicable after such failure or at New Century’s request (iii) correct
the problem as soon as practicable (regardless of cause or fault) or coordinate
the correction of the problem if Supplier does not have responsibility for the
cause of the problem; (iv) advise New Century of the status of remedial efforts
being undertaken with respect to such problem; (v) demonstrate to New Century’s
reasonable satisfaction that the causes of such problem have been or will be
corrected on a permanent basis and (vi) take commercially reasonable actions to
prevent any recurrence of such problem if the cause of the problem or solution
is in Supplier’s areas of responsibility or control. Supplier shall use
commercially reasonable efforts to complete the Root Cause Analysis within
fifteen (15) days of a failure; provided that, if it is not capable of being
completed within fifteen (15) days using reasonable diligence, Supplier shall
complete such Root Cause Analysis as quickly as possible and shall notify New
Century prior to the end of the initial fifteen (15) day period as to the status
of the Root Cause Analysis and the estimated completion date. Supplier shall
perform the Root Cause Analyses as part of the Services and at no additional
Charge to New Century; however, if the Root Cause Analysis reveals that the
problem is not attributable to Supplier’s failure to perform its
responsibilities under this Agreement, remedial action by Supplier Personnel
(other than members of the program management office) to correct such problem
shall be treated as a Project pursuant to Section 4.5 of this Agreement and
Section 10 of Exhibit 4.



  7.4   Continuous Improvement Reviews.



  (a)   Improvement of Services Quality. Supplier acknowledges that the quality
of the Services provided in certain Service areas can and will be improved
during the Term, and Supplier agrees that the Service Levels in such Service
areas will be enhanced periodically in recognition of the anticipated
improvement in service quality, as specified in Exhibit 3. Supplier shall
improve the quality of the Services provided in such areas to meet or exceed the
enhanced Service Levels and shall do so at no additional charge to New Century.



  (b)   Increase of Service Levels. In addition to the foregoing, New Century
and Supplier shall periodically review the Service Levels and the performance
data collected and reported by Supplier in accordance with Exhibit 3 and
relevant industry data and trends on an annual basis (or more frequently if
requested by New Century). Supplier shall give New Century any assistance it
reasonably requires to review and verify such data. As part of such review
process, the Parties shall, at no additional cost to New Century, increase
certain Service Levels in accordance with Exhibit 3. In addition, subject to
Sections 4.6 and 11.5 and Exhibit 3, the Parties shall agree, to the extent
reasonable and appropriate, to (i) increase the Service Levels to reflect
improved performance capabilities associated with advances in the proven
processes, technologies and methods available to perform the Services; (ii) add
new Service Levels to permit further measurement or monitoring of the accuracy,
quality, completeness, timeliness, responsiveness, cost-effectiveness, or
productivity of the Services; (iii) modify or increase the Service Levels to
reflect changes in the processes, architecture, standards, strategies, needs or
objectives defined by New Century; and (iv) modify or increase the Service
Levels to reflect agreed upon changes in the manner in which the Services are
performed by Supplier. All changes to the Service Levels pursuant to this
Section shall be implemented in accordance with Exhibit 3 and the Change Control
Procedures.



  7.5   Measurement and Monitoring.

On or before the Commencement Date, Supplier shall implement measurement and
monitoring tools and metrics as well as standard reporting procedures, in
accordance with Exhibit 3, to measure and report Supplier’s performance of the
Services at a level of detail sufficient to verify Supplier’s compliance with
the applicable Service Levels. New Century or its designee shall have the right
to audit all such measurement and reporting tools, performance metrics and
reporting procedures. Supplier shall provide New Century with on-line access to
up-to-date problem management data and other data regarding the status of
service problems, service requests and user inquiries. Supplier also shall
provide New Century with access to the data used by Supplier to calculate its
performance against the Service Levels and the measurement and monitoring tools
and procedures utilized by Supplier to generate such data for purposes of audit
and verification. New Century shall not be required to pay any amount in
addition to the Charges for such measurement and monitoring tools or the
resource utilization associated with their use.



  7.6   Satisfaction Surveys.



  (a)   General. At specified intervals, Supplier shall conduct the satisfaction
surveys described in Exhibits 2 and 14 in accordance with the survey protocols
and procedures specified therein. To the extent Supplier engages an independent
third party to perform all or any part of any satisfaction survey, such third
party shall be approved in advance by New Century. Supplier shall be responsible
for the cost of all such surveys conducted pursuant to this Section 7.6(a) and
Exhibit 14.



  (b)   New Century Conducted Surveys. In addition to the satisfaction surveys
to be conducted pursuant to Section 7.6(a), New Century may survey satisfaction
with Supplier’s performance in connection with and as part of broader
satisfaction surveys periodically conducted by New Century. At New Century’s
request, Supplier shall review and comment on the survey questions, protocols,
procedures and the execution of such surveys. If New Century engages a third
party to conduct a survey of the Services and such third party will have access
to Supplier Confidential Information, New Century shall require such third party
to execute a non-disclosure agreement with New Century.



  (c)   Survey Follow-up. If the results of any satisfaction survey conducted
pursuant to Section 7.6(a) or (b) indicate that the level of satisfaction with
Supplier’s performance is less than the target level specified in Exhibits 3
and/or 14, Supplier shall promptly: (i) conduct a Root Cause Analysis as to the
cause of such dissatisfaction; (ii) develop an action plan to address and
improve the level of satisfaction; (iii) present such plan to New Century for
its review, comment and approval; and (iv) take action in accordance with the
approved plan and as necessary to improve the level of satisfaction. New Century
and Supplier shall establish a schedule for completion of such Root Cause
Analysis and the preparation and approval of the action plan which shall be
reasonable and consistent with the severity and materiality of the problem;
provided, that the time for completion of the Root Cause Analysis and the
preparation and approval of the action plan shall not exceed thirty (30) days
from the date such user survey results are finalized and reported. Supplier’s
action plan developed hereunder shall specify the specific measures to be taken
by Supplier and the dates by which each such action shall be completed. Within
thirty (30) days after the completion of the measures described in such action
plan, Supplier shall conduct follow-up surveys with the affected New Century
users and management to confirm that the cause of any dissatisfaction has been
addressed and that the level of satisfaction has improved. Supplier shall
perform the Root Cause Analyses as part of the Services and at no additional
Charge to New Century; however, if the Root Cause Analysis reveals that the
dissatisfaction is not attributable to Supplier’s failure to perform its
responsibilities under this Agreement, remedial action by Supplier Personnel
(other than members of the program management office) to correct such problem
shall be treated as a Project pursuant to Section 4.5 of this Agreement and
Section 10 of Exhibit 4. The Parties recognize that Supplier’s failure to take
the actions set forth in such action plan by the agreed upon dates may have an
adverse impact on the business and operations of New Century and the Eligible
Recipients. Accordingly, if Supplier fails to take the actions set forth in the
action plan by the agreed upon dates, then, in addition to any other remedies
available to New Century under this Agreement, at law or in equity, Supplier
shall pay to New Century the applicable Deliverable Credits specified in such
action plan for such failure.



  7.7   Notice of Adverse Impact.

If a Supplier Personnel becomes aware of any failure by Supplier to comply with
its obligations under this Agreement or any other situation arising in the
performance of the Services that said Supplier Personnel knows or, given his or
her position and duties, reasonably should know has a significant chance of
(i) impacting, in a non-trivial adverse respect, the maintenance of a company’s
financial integrity or internal controls, the accuracy of its financial,
accounting, production quality or human resources records and reports, or, with
specific regard to New Century, compliance with New Century Rules, New Century
Standards or applicable Laws; or (ii) having any other material adverse impact
on the Services in question or the impacted business operations of New Century
or the Eligible Recipients, then, Supplier shall expeditiously inform New
Century in writing of such situation and the impact or expected impact and
Supplier and New Century shall meet to formulate an action plan to minimize or
eliminate the impact of such situation.



8.   PROJECT PERSONNEL



  8.1   Key Supplier Personnel.



  (a)   Approval of Key Supplier Personnel.



  (i)   Exhibit 15 identifies certain positions in each Functional Service Area
to be held by Key Supplier Personnel. Supplier shall identify and obtain New
Century’s approval of all Key Supplier Personnel prior to the Commencement Date.
The positions designated by New Century and the Key Supplier Personnel that have
been selected and approved as of the Effective Date are listed in Exhibit 15.



  (ii)   Before assigning an individual to act as one of the Key Supplier
Personnel, whether as an initial assignment or a subsequent assignment, Supplier
shall notify New Century of the proposed assignment, shall introduce the
individual to appropriate New Century representatives, shall provide reasonable
opportunity for New Century representatives to interview the individual, and
shall provide New Century with a resume and, subject to applicable Law and
Supplier’s standard personnel practices, such other information about the
individual as may be reasonably requested by New Century. If New Century in good
faith objects to the proposed assignment, the Parties shall attempt to resolve
New Century’s concerns on a mutually agreeable basis. If the Parties have not
been able to resolve New Century’s concerns within five (5) business days of New
Century communicating its concerns, Supplier shall not assign the individual to
that position and shall propose to New Century the assignment of another
individual of suitable ability and qualifications.



  (iii)   New Century may from time to time change the positions designated as
Key Supplier Personnel under this Agreement with Supplier’s approval which shall
not be unreasonably withheld.



  (b)   Continuity of Key Supplier Personnel. Supplier shall cause each of the
Key Supplier Personnel to devote the level of effort specified in Exhibit 15 to
the provision of Services under this Agreement for, at a minimum, the period
specified in Exhibit 15 from the date he or she assumes the position in question
(provided that, in the case of Key Supplier Personnel assigned prior to the
Commencement Date, the minimum period shall be the period specified in Exhibit
15 from the Commencement Date). Supplier shall not transfer, reassign or remove
any of the Key Supplier Personnel (except as a result of voluntary resignation,
involuntary termination for cause, illness, disability, or death) or announce
its intention to do so during the specified period without New Century’s prior
approval. In the event of the voluntary resignation, involuntary termination for
cause, illness, disability or death of one of its Key Supplier Personnel during
or after the specified period, Supplier shall (i) give New Century as much
notice as reasonably possible of such development, and (ii) expeditiously
identify and obtain New Century’s approval of a suitable replacement. In
addition, even after the period specified in Exhibit 15, Supplier shall
transfer, reassign or remove one of its Key Supplier Personnel only after
(i) giving New Century at least forty (40) days prior notice of such action,
(ii) identifying and obtaining New Century’s approval of a suitable replacement
at least thirty (30) days prior to such transfer, reassignment or removal,
(iii) providing New Century with a plan describing the steps and knowledge
transfer necessary to transition responsibility to the replacement, and
(iv) demonstrating to New Century’s reasonable satisfaction that such action
will not have an adverse impact on Supplier’s performance of its obligations
under this Agreement. Unless otherwise agreed, Supplier shall not transfer,
reassign or remove more than one (1) of the Key Supplier Personnel in any six
(6) month period.



  (c)   Retention and Succession. Supplier shall implement and maintain a
reasonable retention strategy designed to retain Key Supplier Personnel on the
New Century account for the prescribed period. Supplier shall also maintain
active succession plans for each of the Key Supplier Personnel positions.



  8.2   Supplier Account Executive.

Supplier shall designate a “Supplier Account Executive” for this New Century
engagement who, unless otherwise agreed by New Century, shall maintain his or
her office in the designated New Century Facility in Irvine, California. The
Supplier Account Executive shall (i) be one of the Key Supplier Personnel;
(ii) be a full time employee of Supplier; (iii) allocate the level of effort set
forth in Exhibit 15 to managing the Services; (iv) remain in this position for a
minimum period of two (2) years from the initial assignment (except as a result
of voluntary resignation, involuntary termination for cause, illness,
disability, or death); (v) serve as the single point of accountability for the
Services, (vi) be the single point of contact to whom all New Century
communications concerning this Agreement may be addressed; (vii) have authority
to act on behalf of Supplier in all day-to-day matters pertaining to this
Agreement; (viii) have day-to-day responsibility for service delivery, billing
and relationship management; and (ix) have day-to-day responsibility for
ensuring customer satisfaction and attainment of all Service Levels.



  8.3   Supplier Personnel Are Not New Century Employees.

Except as otherwise expressly set forth in this Agreement, the Parties intend to
create an independent contractor relationship and nothing in this Agreement
shall operate or be construed as making New Century (or the Eligible Recipients)
and Supplier partners, joint venturers, principals, joint employers, agents or
employees of or with the other. No officer, director, employee, agent,
Affiliate, contractor or subcontractor retained by Supplier to perform work on
New Century’s behalf hereunder shall be deemed to be an officer, director,
employee, agent, Affiliate, contractor or subcontractor of New Century or the
Eligible Recipients for any purpose. Supplier, not New Century or the Eligible
Recipients, has the right, power, authority and duty to supervise and direct the
activities of the Supplier Personnel and to compensate such Supplier Personnel
for any work performed by them on the behalf of New Century or the Eligible
Recipients pursuant to this Agreement. Supplier, and not New Century or the
Eligible Recipients, shall be responsible and therefore solely liable for all
acts and omissions of Supplier Personnel, including acts and omissions
constituting negligence, gross negligence, willful misconduct and/or fraud.



  8.4   Replacement, Qualifications, and Retention of Supplier Personnel.



  (a)   Sufficiency and Suitability of Personnel. Supplier shall assign (or
cause to be assigned) sufficient Supplier Personnel to provide the Services in
accordance with this Agreement and such Supplier Personnel shall possess
suitable competence, ability and qualifications and shall be properly educated
and trained for the Services they are to perform.



  (b)   Requested Replacement. In the event that New Century determines lawfully
and in good faith that the continued assignment to New Century of any individual
Supplier Personnel (including Key Supplier Personnel) is not in the best
interests of New Century or the Eligible Recipients, then New Century shall give
Supplier notice to that effect requesting that such Supplier Personnel be
replaced. Supplier shall have ten (10) business days following New Century’s
request for removal of such Supplier Personnel in which to investigate the
matters forming the basis of such request, correct any deficient performance and
provide New Century with assurances that such deficient performance shall not
recur (provided that, if requested to do so by New Century, Supplier shall
immediately remove (or cause to be removed) the individual in question from all
New Century Facilities or Sites pending completion of Supplier’s investigation
and discussions with New Century). If, following such ten (10) business day
period, New Century is not reasonably satisfied with the results of Supplier’s
efforts to correct the deficient performance and/or to prevent its recurrence,
Supplier shall, as soon as possible, remove and replace such Supplier Personnel
with an individual of suitable ability and qualifications, without cost to New
Century. Nothing in this provision shall operate or be construed to limit
Supplier’s responsibility for the acts or omission of the Supplier Personnel, or
be construed as joint employment.



  (c)   Reserved.



  (d)   Turnover Rate and Data. Supplier shall use commercially reasonable
efforts to keep the turnover rate of Supplier Personnel to a level comparable to
or better than the industry average for large, well-managed service providers
performing services similar to the Services. If New Century believes that the
turnover rate of Supplier Personnel is excessive and so notifies Supplier,
Supplier shall within fifteen (15) business days (i) provide New Century with
data concerning Supplier’s turnover rate, (ii) meet with New Century to discuss
the reasons for the turnover rate, (iii) submit a proposal for reducing the
turnover rate for New Century’s review and approval, and (iv) agree to a program
for reducing the turnover rate, all at no additional cost to New Century.
Notwithstanding any transfer or turnover of Supplier Personnel, Supplier shall
remain obligated to perform the Services without degradation and in accordance
with the Service Levels.



  (e)   Restrictions on Performing Services to Competitors. Except as otherwise
set forth in Exhibit 15, neither Supplier nor any Subcontractor shall cause or
permit any Key Supplier Personnel to perform similar services or market such
services directly or indirectly for or to a Direct New Century Competitor either
while engaged in the provision of Services or during the twelve (12) months
immediately following the termination of his or her involvement in the provision
of such Services without New Century’s prior written consent. This restriction
shall not apply to the extent such Services are terminated for convenience by
New Century or for cause by Supplier prior to the expiration of the Agreement.



  (f)   Supplier Personnel. Supplier shall use commercially reasonable efforts
to verify (i) that Supplier Personnel are authorized to work in any country in
which they are assigned to perform Services and (ii) that Supplier Personnel
have not been convicted of or accepted responsibility for a felony or a
misdemeanor involving a dishonest act (or comparable offense in countries
outside the United States). To the extent allowed by applicable Laws, Supplier
shall perform, or have performed at its expense, a reasonable background check
on all Supplier Personnel assigned to work hereunder, provided that, if a
satisfactory background check was completed in connection with the hiring of
such Supplier Personnel, it need not be repeated. At a minimum, for Supplier
employees employed in the United States, the background check shall include a
five (5) year criminal history check for Supplier’s entry-level employees and a
seven (7) year criminal history check for Supplier’s employees other than
entry-level employees. For Supplier employees employed outside the United
States, Supplier shall use commercially reasonable efforts to meet the same
criteria, subject to general business practices in the respective country and
industry, and further subject to reasonable availability of information and
documentation. For avoidance of doubt, in India and the Philippines, Supplier
will ask applicants and/or employees about their criminal histories, but will
not conduct searches of criminal records. If, in the future, Supplier changes
its current practice and begins conducting criminal records searches in India
and/or the Philippines for like personnel, Supplier will conduct such searches
of then current and future Supplier Personnel. All results from background
checks, finger printing and drug testing and any other similar procedures
applicable to Supplier Personnel shall be deemed the Confidential Information of
Supplier. Supplier represents and warrants that it will not assign Supplier
Personnel to perform Services who it knows or who the background check reveals
to have been convicted of (1) any felony (or comparable offense in countries
outside the United States), (2) any misdemeanor involving a violent act or an
act of dishonesty for which the record has not been sealed or expunged (or
comparable offense in countries outside the United States) or (3) any illegal
drug use (excluding, in the case of California, marijuana offenses that are more
than two (2) years old).



  (g)   Notice by Supplier. Supplier shall provide New Century not less than
ninety (90) days notice of the expiration of any collective bargaining agreement
with unionized Supplier Personnel if the expiration of such agreement or any
resulting labor dispute could potentially interfere with or disrupt the business
or operations of New Century or an Eligible Recipient or impact Supplier’s
ability to timely perform its duties and obligations under this Agreement.



  8.5   Restrictions on Changes in Supplier Staffing/Facilities.



  (a)   Supplier shall not move Services in a Functional Service Area or
sub-Functional Service Area (e.g., Procurement, Accounts Payable, Human
Resources, Payroll) provided from an approved Supplier Facility in one country
to a Supplier Facility in another country from which such Services had not
previously been provided by Supplier without New Century’s prior approval.



  (b)   To the extent Services in the same Functional Service Area or
sub-Functional Service Area are provided by Supplier Personnel from Supplier
Facilities in different countries, Supplier shall not change the extent to which
such Services are provided by Supplier Personnel from each such Supplier
Facility and country by more than fifteen percent (15%), in the aggregate,
without New Century’s prior approval, except for temporary moves that are the
result of volume fluctuations, Projects or business continuity efforts. In
addition, even if such a change in Supplier staffing is less than fifteen
percent (15%), but more than five percent (5%) in the aggregate, Supplier shall
use commercially reasonable efforts to provide New Century with advance notice
of each such change. For avoidance of doubt, the foregoing is measured as the
cumulative impact of the movement of FTEs and work between and among Supplier
Facilities and countries, not by any single change, and changes attributable
solely to changes in service volumes are not subject to the limits described in
this Section 8.5(b).



  8.6   Conduct of Supplier Personnel.



  (a)   Conduct and Compliance. While at New Century Facilities, Supplier
Personnel shall (i) comply with the New Century Rules, as further described in
Section 6.3, (ii) comply with reasonable requests of New Century or the Eligible
Recipients personnel pertaining to personal and professional conduct, (iii)
attend workplace training offered by New Century and/or the Eligible Recipients
at New Century’s request, and (iv) otherwise conduct themselves in a
businesslike manner.



  (b)   Identification of Supplier Personnel. Except as specifically authorized
by New Century, Supplier Personnel shall clearly identify themselves as Supplier
Personnel and not as employees of New Century and/or the Eligible Recipients.
This shall include any and all communications, whether oral, written or
electronic, unless and to the extent authorized by New Century in connection
with the performance of specific Services. Each Supplier Personnel shall wear a
badge issued by New Century indicating that he or she is a “contractor” when at
a New Century Site or Facility.



  (c)   Restriction on Marketing Activity. Except for marketing representatives
designated in writing by Supplier to New Century, none of the Supplier Personnel
shall conduct any marketing activities to New Century or Eligible Recipient
employees at New Century Facilities or Sites (including marketing of any New
Services), other than, subject to Section 13.1, reporting potential marketing
opportunities to Supplier’s designated marketing representatives.



  8.7   Substance Abuse.



  (a)   Employee Removal. To the extent permitted by applicable Laws, Supplier
shall immediately remove (or cause to be removed) any Supplier Personnel who is
known to be or reasonably suspected of engaging in substance abuse while at New
Century Facility or Site, in a New Century vehicle or while performing Services.
In the case of reasonable suspicion, such removal shall be pending completion of
the applicable investigation. Substance abuse includes the sale, attempted sale,
possession or use of illegal drugs, drug paraphernalia, or, to the extent not
permitted on at New Century Facilities or New Century Sites, alcohol, or the
misuse of prescription or non-prescription drugs.



  (b)   Substance Abuse Policy. Supplier represents and warrants that it has and
will maintain substance abuse policies, in each case in conformance with
applicable Laws, and Supplier Personnel will be subject to such policies.
Supplier represents and warrants that it shall require its Subcontractors and
Affiliates providing Services to have and maintain such policy in conformance
with applicable Law and to adhere to this provision.



9.   SUPPLIER RESPONSIBILITIES



  9.1   Policy and Procedures Manual.



  (a)   Delivery and Contents. As part of the Services, and at no additional
cost to New Century, Supplier shall deliver to New Century a reasonably complete
draft of the Policy and Procedures Manual(s) with respect to the Services to be
transitioned to Supplier on the Commencement Date, for New Century’s review,
comment and approval, on or before the applicable Transition Milestone date
specified in Exhibit 20. Thereafter, as part of the Services, and at no
additional cost to New Century, Supplier shall deliver to New Century a
reasonably complete draft of the Policy and Procedures Manual with respect to
each remaining Service (or, if such Policy and Procedures Manual already exists,
any additional portions of such Policy and Procedures Manual pertaining to such
Service), for New Century’s review, comment and approval, on or before the
Transition Milestone date specified in Exhibit 20 for each such Service. In each
case, New Century shall have at least fifteen (15) days to review the draft
Policy and Procedures Manual and provide Supplier with reasonable comments and
revisions. Supplier shall then incorporate such comments and revisions ,as
appropriate, into the Policy and Procedures Manual and shall deliver a final
version to New Century at least five (5) business days prior to the scheduled
transition date for the applicable Service for New Century’s final approval. At
a minimum, each Policy and Procedures Manual shall include the following:



  (i)   a detailed description of the Services and the manner in which each will
be performed by Supplier, including (A) the Equipment, Software, and Systems to
be procured, operated, supported or used; (B) documentation (including
operations manuals, user guides, specifications, policies/procedures and
disaster recovery/business continuity plans) providing further details regarding
such Services; (C) the specific activities to be undertaken by Supplier in
connection with each Service, including, where appropriate, the direction,
supervision, monitoring, staffing, reporting, planning and oversight activities
to be performed by Supplier under this Agreement; (D) the checkpoint reviews,
testing, acceptance, controls and other procedures to be implemented and used to
assure service quality; and (F) subject to Section 15.10, the processes,
methodologies and controls to be implemented and used by Supplier to comply with
applicable Laws;



  (ii)   the procedures for New Century/Supplier interaction and communication,
including (A) call lists; (B) procedures for and limits on direct communication
by Supplier with New Century personnel; (C) problem management and escalation
procedures; (D) priority and project procedures; (E) Acceptance testing and
procedures; (F) Quality Assurance procedures, internal controls and Change
Control Procedures; (G) the Project formation process and implementation
methodology; and (H) annual and quarterly financial objectives, budgets, and
performance goals; and



  (iii)   practices and procedures addressing such other issues and matters as
New Century shall reasonably require.

Supplier shall incorporate New Century’s then current policies and procedures in
the Policy and Procedures Manual as appropriate and as reasonably requested by
New Century.



  (b)   Order of Precedence. In the event of a conflict between the provisions
of this Agreement and the Policy and Procedures Manual, the provisions of this
Agreement shall control unless the Parties expressly agree otherwise and such
agreement is set forth in the relevant portion of the Policy and Procedures
Manual.



  (c)   Maintenance, Modification and Updating. Supplier shall maintain the
Policy and Procedures Manual so as to be accessible electronically to New
Century management and Authorized Users via a secure web site in a manner
consistent with New Century’s security policies. Supplier shall promptly modify
and update the Policy and Procedures Manual monthly to reflect changes in the
operations or procedures described therein and to comply with New Century
Standards, the Technology and Business Process Plan and Strategic Plans as
described in Section 9.5. Supplier shall provide the proposed changes in the
manual to New Century for review, comment and approval. To the extent any such
change poses a non-trivial risk of (i) increasing New Century’s total costs of
receiving the Services (as described in Section 9.6(c)(i)); (ii) having a
non-trivial adverse impact or require changes, as described in
Section 9.6(c)(ii)-(vi), or (iii) violating or being inconsistent with the New
Century Standards or Strategic Plans (as described in Section 9.6(c)(vii)),
Supplier shall not implement such change without first obtaining New Century’s
approval, which New Century may withhold in its sole discretion.



  (d)   Annual Review. The Parties shall meet to perform a formal annual review
of the Policy and Procedures Manual on each anniversary of the Commencement
Date.



  9.2   Reports.



  (a)   Reports. Supplier shall provide New Century with the reports described
in Exhibit 13 and Section 11 of Exhibit 4, in the format and at the frequencies
provided therein. In addition, from time to time, New Century may identify
additional Reports to be generated by Supplier and delivered to New Century on
an ad hoc or periodic basis, as further described in Section 11 of Exhibit 4.
The Reports described in Exhibit 13 and, to the extent reasonably possible, all
other Reports shall be provided to New Century by secure on-line connection in
an electronic format capable of being accessed by Microsoft Office components
and downloadable by New Century, with the information contained therein capable
of being displayed graphically and accessible from a web browser.



  (b)   Back-Up Documentation. As part of the Services, Supplier shall provide
New Century with such documentation and other information available to Supplier
as may be reasonably requested by New Century from time to time in order to
verify the accuracy of the Reports provided by Supplier. In addition, Supplier
shall provide New Century with sufficient documentation and other information
reasonably requested by New Century from time to time to verify that Supplier’s
performance of the Services is in compliance with the Service Levels and this
Agreement.



  (c)   Correction of Errors. As part of the Services and at no additional
charge to New Century, Supplier shall promptly correct any errors or
inaccuracies in or with respect to the Reports or other contract deliverables
provided by Supplier or its agents or Subcontractors.



  9.3   Governance; Meetings.



  (a)   Governance Model. The Parties shall manage their relationship under this
Agreement using the governance model described in Exhibit 6.



  (b)   Meetings. During the Term, representatives of the Parties shall meet
periodically or as requested by New Century to discuss matters arising under
this Agreement, including any such meetings provided for under the Transition
Plan, the Policy and Procedures Manual or Exhibit 6. Each Party shall bear its
own costs in connection with the attendance and participation of such Party’s
representatives in such meetings.



  (c)   Agenda and Minutes. For each such meeting, upon New Century request,
Supplier shall prepare and distribute an agenda, which will incorporate the
topics designated by New Century. Supplier shall distribute such agenda in
advance of each meeting so that the meeting participants may prepare for the
meeting. In addition, upon New Century request, Supplier shall record and
promptly distribute minutes for every meeting for review and approval by New
Century.



  (d)   Authorized User and Eligible Recipient Meetings. Supplier shall notify
the New Century Project Executive in advance of scheduled meetings with
Authorized Users or Eligible Recipients (other than meetings pertaining to the
provision of specific Services on a day-to-day basis) and shall invite the New
Century Project Executive to attend such meetings or to designate a
representative to do so.



  9.4   Quality Assurance and Internal Controls.



  (a)   Supplier shall develop and implement Quality Assurance and internal
control (e.g., financial and accounting controls, organizational controls,
input/output controls, system modification controls, processing controls, system
design controls, and access controls) processes and procedures, including
implementing tools and methodologies such that the Services are performed in an
accurate and timely manner, in accordance with (i) the Service Levels and other
requirements of this Agreement, (ii) generally accepted accounting principles,
(iii) the generally accepted practices of top tier providers of human resources,
payroll, procurement, accounts payable and other in-scope business process
outsourcing services, (iv) subject to Section 15.10, applicable Laws, and
(v) the industry standards described in Section 9.4(c) below. Such processes,
procedures and controls shall include verification, checkpoint reviews, testing,
acceptance, and other procedures for New Century to assure the quality and
timeliness of Supplier’s performance. Without limiting the generality of the
foregoing, Supplier shall:



  (i)   Maintain a strong control environment and internal control structure in
day-to-day operations, to assure that the following fundamental control
objectives are met: (1) financial and operational information is valid, complete
and accurate; (2) operations are performed efficiently and achieve effective
results, consistent with the requirements of this Agreement; (3) assets are
safeguarded; and (4) actions and decisions of the organization are in compliance
with Laws;



  (ii)   Build or transition the following basic control activities into work
processes: (1) accountability clearly defined and understood; (2) access
properly controlled; (3) adequate supervision; (4) transactions properly
authorized; (5) transactions properly recorded; (6) transactions recorded in
proper accounting period; (7) policies, procedures, and responsibilities
documented; (8) adequate training and education; (9) adequate separation of
duties; (10) competency of personnel; and (11) recorded assets compared with
existing assets;



  (iii)   Develop and execute a process to ensure periodic control
self-assessments are performed at least annually with respect to all Services;



  (iv)   Conduct investigations of suspected fraudulent activities within
Supplier’s organization that impact or could impact New Century or the Eligible
Recipients. Supplier shall promptly notify New Century of any such suspected
fraudulent activity and the results of any such investigation, including the
financial impact, as they relate to New Century or the Eligible Recipients. At
Supplier’s request, New Century shall provide reasonable assistance to Supplier
in connection with any such investigation;



  (v)   Comply with all applicable requirements and guidelines established by
New Century in order to assist New Century to meet the requirements of the
Sarbanes-Oxley Act of 2002 and implementing regulations promulgated by the
United States Securities and Exchange Commission and Public Company Accounting
Oversight Board;



  (vi)   Comply with the New Century Code of Business Conduct and Ethics; and



  (vii)   Implement compliance measures approved by New Century to satisfy
Sarbanes-Oxley requirements, including, without limitation, certification as to
internal controls.



  (b)   Supplier shall submit such processes, procedures and controls to New
Century for its review, comment and approval at least thirty (30) days prior to
the Commencement Date and shall use commercially reasonable efforts to finalize
such processes, procedures and controls and obtain New Century’s final approval
on or before the Commencement Date. Upon New Century’s approval, such processes
and procedures shall be included in the Policy and Procedures Manual. Prior to
the approval of such processes and procedures by New Century, Supplier shall
adhere to New Century’s then current policies procedures, and controls. No
failure or inability of the quality assurance procedures to disclose any errors
or problems with the Services shall excuse Supplier’s failure to comply with the
Service Levels and other terms of this Agreement.



  (c)   Industry Standards, Certifications and Compliance Supplier has achieved
and, to the extent relevant, will maintain certification or compliance with the
following industry standards:



  (i)   eSCM (eSourcing Capability Model) – Supplier’s Bangalore Delivery Center
has been assessed at eSCM Level 3.



  (ii)   CMM (Capability Maturity Model) – Supplier’s delivery centers in India
and Manila have been assessed at CMM-SW Level 5.



  (iii)   ISO 9001:2000 – Supplier’s BPO Global Delivery Centers in India and
Manila have all been audited against the 9001:2000 standards and have been
certified.



  (iv)   COPC (Customer Operations Performance Center Inc.) – Supplier’s CCS
operation in the Bangalore Delivery Center is certified to the COPC-2000®
Standard.



  (v)   BS 7799 (British Standard 7799) – Supplier’s Bangalore Delivery Centers
have received certification in BS 7799.



  9.5   Processes, Procedures, Architecture, Standards and Planning.



  (a)   Supplier Support. As reasonably requested by New Century, Supplier shall
assist New Century on an on-going basis in defining (A) the standards, policies,
practices, processes, procedures and controls to be adhered to and enforced by
Supplier in the performance of the Services; and (B) the associated IT
technologies architectures, standards, products and systems to be provided,
operated, managed, supported and/or used by Supplier in connection therewith
(collectively, the “New Century Standards”). Supplier also shall assist New
Century on an annual basis in preparing Strategic Plans and short-term
implementation plans. The assistance to be provided by Supplier shall include:
(i) active participation with New Century representatives on permanent and
ad-hoc committees and working groups addressing such issues; (ii) assessments of
the then-current New Century Standards; (iii) analyses of the appropriate
direction for such New Century Standards in light of business priorities,
business strategies, competitive market forces, and changes in technology;
(iv) the provision of information to New Century regarding Supplier’s
technology, business processes and telecommunications strategies for its own
business; and (v) recommendations regarding standards, processes, procedures and
controls and associated technology architectures, standards, products and
systems. With respect to each recommendation, Supplier shall provide the
following at a level of detail sufficient to permit New Century to make an
informed business decision: (i) the projected cost to New Century and the
Eligible Recipients and cost/benefit analyses; (ii) the changes, if any, in the
personnel and other resources Supplier, New Century and/or the Eligible
Recipients will require to operate and support the changed environment;
(iii) the resulting impact on the total costs of New Century and the Eligible
Recipients; (iv) the expected performance, quality, responsiveness, efficiency,
reliability, security risks and other service levels; and (v) general plans and
projected time schedules for development and implementation. Assistance provided
by Supplier Personnel (other than members of the program management office)
pursuant to this provision shall be treated as a Project pursuant to Section 4.5
of this Agreement and Section 10 of Exhibit 4.



  (b)   New Century Authority and Supplier Compliance. New Century shall have
final authority to promulgate New Century Standards and Strategic Plans and to
modify or grant waivers from such New Century Standards and Strategic Plans.
Supplier shall (i) comply with and implement the New Century Standards and
Strategic Plans in providing the Services, (ii) work with New Century to enforce
the New Century Standards and Strategic Plans, (iii) modify the Services, as and
to the extent necessary and on a schedule to conform to such New Century
Standards and Strategic Plans, and (iv) obtain New Century’s prior written
approval for any deviations from such New Century Standards and Strategic Plans,
all in accordance with the Change Control Procedures.



  (c)   Financial, Forecasting and Budgeting Support. To support New Century’s
forecasting and budgeting processes, Supplier shall provide the following
information regarding the costs to be incurred by New Century and/or the
Eligible Recipients in connection with the Services and the cost/benefit to New
Century and/or the Eligible Recipients associated therewith: (i) actual and
forecasted utilization of Resource Units; (ii) actual and forecasted changes in
the total cost or resource utilization of New Century and the Eligible
Recipients associated with changes to the environment; and (iii) opportunities
to modify or improve the Services, to reduce the Charges, Pass-Through Expenses
or retained expenses incurred by New Century. Such information shall be provided
at New Century’s request, and at no additional charge to New Century, in
accordance with the schedule reasonably established by New Century.



  (d)   Technology and Business Process Plan. Supplier shall develop and, upon
approval, implement an annual technology and business process plan that is, to
the extent practicable, consistent with the New Century Standards and Strategic
Plan and that will, to the extent practicable, enable New Century to achieve its
business, human resources, payroll, procurement, accounts payable and
information technology objectives and strategies (“Technology and Business
Process Plan”). The development of the Technology and Business Process Plan will
be an iterative process that Supplier shall carry out in consultation with New
Century. The timetable for finalization of the Technology and Business Process
Plan shall be set each year having regard to the timetable for the Strategic
Plan.



  (i)   Process. The process for developing and approving the Technology and
Business Process Plan shall be as follows. Supplier shall provide a draft
Technology and Business Process Plan each year that includes multi-year
implementation plans to achieve multi-year objectives. New Century shall review
the draft Technology and Business Process Plan and provide requested amendments.
Supplier shall incorporate any such amendments, unless it reasonably believes
that any requested amendment would not assist New Century to achieve its
objectives and strategies. New Century and Supplier shall escalate any
disagreements about requested amendments to the draft Technology and Business
Process Plan in accordance with the dispute resolution procedure in Article 19.
Following approval by New Century, the draft Technology and Business Process
Plan will replace the previous plan. Approval of the Technology and Business
Process Plan by New Century shall not relieve Supplier of any obligation under
this Agreement in relation to its provision of the Services.



  (ii)   Contents. In the Technology and Business Process Plan, Supplier shall,
among other things, include plans for: (A) refreshing Equipment and Software
(consistent with the refresh cycles defined in Section 9.12); (B) adopting new
technologies and business processes as part of the Technology and Business
Process Evolution of the Services, as defined in this Agreement; and
(C) maintaining flexibility as described in Section 9.12. In the Technology and
Business Process Plan, Supplier shall also present implementation plans for the
achievement of the Strategic Plan and the New Century Standards.



  (iii)   Compliance and Reporting. Supplier shall comply with the Technology
and Business Process Plan at all times, unless New Century agrees to depart from
the Technology and Business Process Plan. Any such agreement to depart from the
Technology and Business Process Plan from the date on which it is signed by New
Century will not relieve Supplier of its responsibilities under the previous
plan prior to the date of such agreement.



  9.6   Change Control.



  (a)   Compliance with Change Control Procedures. In making any change in the
human resources, payroll, procurement, accounts payable or other standards,
processes, procedures and controls or associated IT technologies, architectures,
standards, products, Software, Equipment, Systems, Services or Materials
provided, operated, managed, supported or used in connection with the Services,
Supplier shall comply with the change control procedures specified in the Policy
and Procedures Manual (“Change Control Procedures”).



  (b)   Responsibility For Supplier Required Changes. Subject to Section
4.6(a)(i), Supplier may make changes to the Services, without New Century’s
approval, other than those changes described in Section 9.6(c) and (d), as long
as Supplier complies with the Change Control Procedures.



  (c)   New Century Approval – Cost, Adverse Impact. Supplier shall make no
change that poses a non-trivial risk of (i) increasing New Century’s total cost
of receiving the Services; (ii) requiring material changes to, or having a
non-trivial adverse impact on, New Century’s or an Eligible Recipient’s
business, operations, environments, facilities, business processes, systems,
software, utilities, tools or equipment (including those provided, managed,
operated, supported and/or used on their behalf by New Century Third Party
Contractors); (iii) requiring New Century or the Eligible Recipients to install
a new version, release, upgrade of, or replacement for, any Software or
Equipment or to modify any Software or Equipment, (iv) having a material adverse
impact on the functionality, interoperability, performance, accuracy, speed,
responsiveness, quality or resource efficiency of the Services; (v) having an
adverse impact on the cost, either actual or planned, to New Century of
terminating all or any part of the Services or exercising its right to in-source
or use third parties; (vi) having an adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality, cost or
resource efficiency of New Century’s Retained Systems and Business Processes or
(vii) violating or being inconsistent with New Century Standards or Strategic
Plans as specified in Section 9.5, without first obtaining New Century’s
approval, which approval New Century may withhold in its sole discretion.



  (d)   New Century Legal Approval – IVR/VRU Solution. In addition to the
foregoing, Supplier shall not implement or use in performing the Services an IVR
or VRU solution having one or more of the following characteristics without
first obtaining the approval of the New Century General Counsel or his or her
designee: (i) the entry by callers of distinct verification data that is
compared to information stored in a database to determine if the caller is
qualified to continue using the system; (ii) the IVR system provides the caller
with computer generated confirmation numbers; (iii) the use by callers of
temporary PINs with the ability to change the PIN; or (iv) the generation of
automatic screen pops at the operator terminal based on caller-specific
information entered by the caller.



  (e)   Information for Exercise of Strategic Authority. In order to facilitate
New Century’s strategic control pursuant to Section 9.5, Supplier shall provide
New Century with such information as New Century shall reasonably request in
writing prior to making any proposed change requested by New Century or, if
initiated by Supplier, as to which New Century’s approval is required under
Section 9.6(d). Such information shall include, at a minimum, a description of
the proposed rights of New Century and the Eligible Recipients with respect to
ownership and licensing (including any related restrictions) relating to such
Software, Equipment or other technology or Materials.



  (f)   Temporary Emergency Changes. Notwithstanding anything to the contrary in
this Agreement, Supplier may make temporary changes required by an emergency if
it has been unable to contact New Century to obtain approval after making
reasonable efforts. Supplier shall document and report such emergency changes to
New Century not later than the next business day after the change is made. Such
changes shall not be implemented on a permanent basis unless and until approved
by New Century.



  (g)   Implementation of changes. Supplier shall use commercially reasonable
efforts to schedule and implement all changes so as not to (i) disrupt or
adversely impact the business or operations of New Century or the Eligible
Recipients, (ii) degrade the Services then being received by them, or
(iii) interfere with their ability to obtain the full benefit of the Services.



  (h)   Planning and Tracking. On a monthly basis, Supplier shall prepare, with
New Century’s participation and approval, a rolling quarterly “look ahead”
schedule for ongoing and planned changes for the next three (3) months. The
status of changes will be monitored and tracked by Supplier against the
applicable schedule.



  9.7   Software Currency.



  (a)   Currency of Supplier Owned Software. Subject to and in accordance with
Sections 6.4, 9.5, 9.6, 9.7(c) and (d), and 9.12, Exhibit 4 and Attachment 4-B,
Supplier will maintain reasonable currency for Supplier Owned Software and
provide maintenance and support for new releases and versions of such Software.
At New Century’s direction, Supplier shall operate, maintain and support
multiple releases or versions of Supplier Owned Software on a temporary basis
for a reasonable period of time during a technology or business transition
(e.g., a software upgrade or business unit acquisition), subject to Section 4.5
of this Agreement and Section 10 of Exhibit 4. without any increase in the
Monthly Base Charges. For purposes of this Section, “reasonable currency” shall
mean that, unless otherwise directed by New Century, (i) Supplier shall maintain
Supplier Owned Software at the then current Major Release, and (ii) Supplier
shall install Minor Releases promptly or, if earlier, as requested by New
Century.



  (b)   Currency of Third Party Software. Subject to and in accordance with
Sections 6.4, 9.5, 9.6, 9.7(c), and 9.12, Exhibit 4 and Attachment 4-B, Supplier
shall maintain reasonable currency for Third Party Software for which it is
financially responsible under this Agreement and provide maintenance and support
for new releases and versions to the extent it is operationally responsible for
such Third Party Software. At New Century’s direction, Supplier shall operate,
maintain and support multiple releases or versions of Third Party Software on a
temporary basis for a reasonable period of time during a technology or business
transition (e.g., a software upgrade or business unit acquisition), subject to
Section 4.5 of this Agreement and Section 10 of Exhibit 4. For purposes of this
Section, “reasonable currency” shall mean that, unless otherwise directed or
agreed by New Century, (i) Supplier shall keep Third Party Software within Major
Release levels maintained and supported by the appropriate third party vendor,
and (ii) Supplier shall install Minor Releases promptly or earlier, if requested
by New Century.



  (c)   Evaluation and Testing. Prior to installing a new Major Release or Minor
Release, Supplier shall evaluate and test such Release to verify that it will
perform in accordance with this Agreement and the New Century Standards and
Strategic Plans and that it will not pose a non-trivial risk of (i) increasing
New Century’s total costs of receiving the Services (as described in
Section 9.6(c)(i)); (ii) having a non-trivial adverse impact or require changes,
as described in Section 9.6(c)(ii)-(vi); or (iii) violating or being
inconsistent with the New Century Standards or Strategic Plans (as described in
Section 9.6(c)(vii). The evaluation and testing performed by Supplier shall be
at least consistent with the reasonable and accepted industry norms applicable
to the performance of such Services and shall be at least as rigorous and
comprehensive as the evaluation and testing usually performed by highly
qualified service providers under such circumstances.



  (d)   Updates by New Century. New Century and the Eligible Recipients shall
have the right, but not the obligation, to install new releases of, replace, or
make other changes to Applications Software or other Software for which New
Century is financially responsible under this Agreement.



  9.8   Access to Specialized Supplier Skills and Resources.

Upon New Century’s request, Supplier shall provide New Century and the Eligible
Recipients with prompt access to Supplier’s specialized services, personnel and
resources pertaining to the standards, processes and procedures for human
resources, payroll, procurement, accounts payable and other in-scope business
processes and services and associated software, equipment and systems on an
expedited basis taking into account the relevant circumstances (the “Specialized
Services”). The Parties acknowledge that the provision of such Specialized
Services may, in some cases, constitute a New Service or Project for which
Supplier is entitled to additional compensation, but in no event shall Supplier
be entitled to any additional compensation for New Services under this
subsection unless the New Century Project Executive and Supplier Account
Executive, or their authorized designee, expressly agree upon such additional
compensation or Supplier’s entitlement to additional compensation is established
through the dispute resolution process. If New Century authorizes Supplier to
proceed but the Parties disagree as to whether the authorized work constitutes
New Services and New Century reasonably believes that such work is material and
is required on an urgent basis in connection with either Party’s compliance with
its legal, regulatory or contractual obligations, Supplier shall proceed with
such work for up to sixty (60) days and the disagreement shall be submitted to
dispute resolution pursuant to Article 19.



  9.9   Annual Reviews.

Annually, the Parties shall conduct a detailed review of the Services then being
performed by the Supplier. As part of this review, the Parties shall review the
actual service volumes against the forecasted monthly volumes for the previous
year, and forecast the service volumes for the next year. In addition, the
Parties shall examine: (i) whether the Charges are consistent with New Century’s
forecasts, industry norms and the Supplier’s representations; (ii) the quality
of the performance and delivery of the Services; (iii) whether the Supplier has
delivered cost saving or efficiency enhancing proposals; (iv) the level and
currency of the technologies and business processes employed; (v) the
Finance/Employee business processes; (vi) business and technology strategy and
direction; and (vii) such other things as New Century may reasonably require.



  9.10   Audit Rights.



  (a)   Contract Records. Supplier shall, and shall cause its Affiliates and,
subject to Section 9.11(a), its Subcontractors (other than Shared
Subcontractors) to, maintain complete and accurate records of and supporting
documentation for all Charges, all New Century Data and all transactions,
authorizations, changes, implementations, soft document accesses, reports,
filings, returns, analyses, procedures, controls, records, data or information
created, generated, collected, processed or stored by Supplier in the
performance of its obligations under this Agreement (“Contract Records”).
Subject to Section 15.10, Supplier shall maintain such Contract Records in
accordance with applicable Laws. Supplier shall retain Contract Records in
accordance with New Century’s record retention policy (as such policy may be
modified from time to time and provided to Supplier in writing) during the Term
and any Termination Assistance Services period and thereafter through the end of
the second full calendar year after the calendar year in which Supplier stopped
performing Services (including Termination Assistance Services requested by New
Century under Section 4.3(b)(8)) (the “Audit Period”).



  (b)   Operational Audits. During the Audit Period (as defined in Section
9.10(a)), Supplier shall, and shall cause its Affiliates and, subject to
Section 9.11(a), its Subcontractors to, provide to New Century (and internal and
external auditors, inspectors, regulators and other representatives that New
Century may designate from time to time, including customers, vendors, licensees
and other third parties to the extent New Century or the Eligible Recipients are
legally or contractually obligated to submit to audits by such entities) access
during normal business hours to appropriate Supplier Personnel, to the
facilities at or from which Services are then being provided and to Supplier
records and other pertinent information (excluding internal audit reports
generated by Supplier, but including disclosure of any finding, recommendation
or conclusion in such audit reports relating to non-compliance with Supplier’s
obligations under this Agreement), only to the extent relevant to the Services
and Supplier’s obligations under this Agreement. Such access shall be provided
for the purpose of performing audits and inspections, to (i) verify the
integrity of New Century Data, (ii) examine the systems that process, store,
support and transmit that data, (iii) examine the adequacy of and compliance
with the internal controls (e.g., financial controls, human resource controls,
organizational controls, input/output controls, system modification controls,
processing controls, system design controls, and access controls) and the
security, disaster recovery and back-up practices and procedures; (iv) examine
Supplier’s performance of the Services; (v) verify Supplier’s reported
performance against the applicable Service Levels; (vi) examine Supplier’s
measurement, monitoring and management tools; and (vii) enable New Century and
the Eligible Recipients to meet applicable legal, regulatory and contractual
requirements (including those associated with the Sarbanes-Oxley Act of 2002 and
the implementing regulations promulgated by the United States Securities and
Exchange Commission and Public Company Accounting Oversight Board), in each case
to the extent relevant to the Services and Supplier’s performance of its
obligations under this Agreement. Supplier shall use commercially reasonable
efforts to (i) provide any assistance reasonably requested by New Century or its
designee in conducting any such audit, including installing and operating audit
software, (ii) make requested personnel, records and information available to
New Century or its designee, and (iii) in all cases, provide such assistance,
personnel, records and information in an expeditious manner to facilitate the
timely completion of such audit. As between the Parties, New Century shall be
responsible for any auditor’s fees and costs associated with such audit, unless
the audit reveals a significant breach of this Agreement, in which case Supplier
shall promptly reimburse New Century for such reasonable and actual fees and
costs.



  (c)   Financial Audits. During the Audit Period (as defined in Section
9.10(a)), Supplier shall, and shall cause its Affiliates and, subject to
Section 9.11(a), its Subcontractors to, provide to New Century (and internal and
external auditors, inspectors, regulators and other representatives that New
Century may designate from time to time, including customers, vendors, licensees
and other third parties to the extent New Century or the Eligible Recipients are
legally or contractually obligated to submit to audits by such entities) access
during normal business hours to appropriate Supplier Personnel and to Contract
Records and other pertinent information to conduct financial audits (excluding
internal audit reports generated by Supplier, but including disclosure of any
finding, recommendation or conclusion in such audit reports relating to
non-compliance with Supplier’s obligations under this Agreement), all to the
extent relevant to the performance of Supplier’s obligations under this
Agreement. Such access shall be provided for the purpose of performing audits
and inspections to (i) verify the accuracy and completeness of Contract Records,
(ii) verify the accuracy and completeness of Charges and any Pass-Through
Expenses and Out-of-Pocket Expenses, (iii) examine the adequacy of and
compliance with the financial controls, processes and procedures utilized by
Supplier, (iv) verify Supplier’s performance of its other financial and
accounting obligations under this Agreement, and (v) enable New Century and the
Eligible Recipients to meet applicable legal, regulatory and contractual
requirements, in each case to the extent relevant to the Services and/or the
Charges for such Services. Supplier shall use commercially reasonable efforts to
(i) provide any assistance reasonably requested by New Century or its designee
in conducting any such audit, (ii) make such personnel, records and information
available to New Century or its designee, and (iii) in all cases, provide such
assistance, personnel, records and information in a reasonably expeditious
manner to facilitate the timely completion of such audit. If any such audit
reveals an overcharge by Supplier, and Supplier does not successfully dispute
the amount questioned by such audit in accordance with Article 19, Supplier
shall promptly pay to New Century the amount of such overcharge, together with
interest from the date of Supplier’s receipt of such overcharge at the lesser of
the then current “Prime Rate” set forth in the “Money Rates” table in The Wall
Street Journal (“Prime Rate”) plus two percent (2%) or the maximum rate allowed
by law. As between the Parties, New Century shall be responsible for any
auditor’s fees and costs associated with any such audit, unless such audit
reveals an overcharge of more than three percent (3%) of the audited Charges in
any Charges category, in which case Supplier shall promptly reimburse New
Century for the reasonable and actual cost of such audit, including reasonable
auditors’ fees.



  (d)   Audit Assistance. New Century and certain Eligible Recipients may be
subject to regulation and audit by governmental bodies, standards organizations,
other regulatory authorities, customers or other parties to contracts with New
Century or an Eligible Recipient under applicable Laws, rules, regulations,
standards and contract provisions. If a governmental body, standards
organizations, other regulatory authority or customer or other party to a
contract with New Century or an Eligible Recipient exercises its right to
examine or audit New Century’s or an Eligible Recipient’s books, records,
documents or accounting practices and procedures pursuant to such Laws, rules,
regulations, standards or contract provisions, Supplier shall provide all
assistance requested by New Century or the Eligible Recipient in responding to
such audits or requests for information and shall do so in an expeditious manner
to facilitate the prompt closure of such audit or request.



  (e)   General Procedures. Audits conducted pursuant to this Section 9.10 shall
be subject to the following terms to the extent applicable:



  (i)   Notwithstanding the intended breadth of New Century’s audit rights,
neither New Century nor any third party conducting an audit on behalf of New
Century shall be given access to (A) the Confidential Information of other
Supplier customers, (B) Supplier locations that are not related to New Century,
the Eligible Recipients or the Services, or (C) Supplier’s internal costs,
except to the extent such costs are the basis upon which New Century is charged
(e.g., reimbursable expenses, Out-of-Pocket Expenses, Pass-Through Expenses or
cost-plus Charges), or (D) any other Confidential Information of Supplier that
is not directly relevant for the purposes of the audit (unless and to the
extent, in the case of New Century and the Eligible Recipients, they have access
to such Confidential Information in the course of receiving the Services or
performing their obligations under this Agreement or are otherwise entitled to
such Confidential Information under this Agreement).



  (ii)   In performing audits, New Century shall endeavor to avoid unnecessary
disruption of Supplier’s operations and unnecessary interference with Supplier’s
ability to perform the Services in accordance with the Service Levels.



  (iii)   Following any audit, New Century shall conduct (in the case of an
internal audit), or request its external auditors or examiners to conduct, an
exit conference with Supplier to obtain factual concurrence with issues
identified in the review.



  (iv)   New Century shall be given adequate private workspace in which to
perform an audit, plus access to photocopiers, telephones, facsimile machines,
computer hook-ups, and any other facilities or equipment needed for the
performance of the audit.



  (v)   New Century shall provide Supplier with reasonable prior written notice
of an audit, excluding an audit initiated by government auditors, inspectors,
and regulators.



  (vi)   New Century shall not use a Direct Supplier Competitor (or a
significant Supplier Subcontractor under this Agreement) to conduct such audits.



  (vii)   New Century shall require external auditors (excluding government
auditors, inspectors, regulators) and other third parties involved in conducting
an audit on behalf of New Century to execute a non-disclosure agreement
substantially in the form attached hereto as Exhibit 22, unless and to the
extent they have already executed a non-disclosure agreement with comparable
protections.



  (viii)   Except as provided in Section 9.10(b), (c) or (i), New Century shall
bear all third party fees and expenses and all expenses of New Century and
Eligible Recipient in connection with audits initiated by New Century pursuant
to this Section 9.10.



  (f)   Supplier Internal Audit. If Supplier determines as a result of its own
internal audit that it has overcharged New Century, then Supplier shall promptly
pay to New Century the amount of such overcharge, together with interest from
the date of Supplier’s receipt of such overcharge at the lesser of the then
current “Prime Rate” set forth in the “Money Rates” table in The Wall Street
Journal (“Prime Rate”) plus two percent (2%) or the maximum rate allowed by law.



  (g)   Supplier Response. Supplier and New Century shall meet promptly upon the
completion of an audit conducted by or for New Century pursuant to this Section
9.10 (i.e., an exit interview) and/or issuance of an interim or final report to
Supplier and New Century following such an audit. Supplier shall respond to each
exit interview and/or audit report in writing within fifteen (15) days. Supplier
and New Century shall develop and agree upon an action plan and specific
milestone dates to promptly address and resolve any deficiencies, concerns
and/or recommendations identified in such exit interview and/or audit report and
Supplier shall expeditiously undertake remedial action in accordance with the
Change Control Procedures and such action plan and the dates specified therein
to the extent necessary to comply with Supplier’s obligations under this
Agreement. Supplier shall undertake such remedial action at its own expense to
the extent Supplier is not complying with agreed upon and approved processes
and/or its other obligations under this Agreement. With respect to key control
deficiencies and other control deficiencies deemed significant by New Century or
its external auditors under the Sarbanes-Oxley Act of 2002 (or the implementing
regulations promulgated by the United States Securities and Exchange Commission
and Public Company Accounting Oversight Board), Supplier shall remediate such
deficiencies in accordance with Sections 3.0(2) and 4.0(3) of Exhibit 2.4.



  (h)   Supplier Response to External Audits. If an external audit conducted by
a governmental body, standards organization, regulatory authority, customer or
other external party pursuant to this Section 9.10 results in a finding that
Supplier is not in compliance with any applicable Law or any standard required
by this Agreement, including any generally accepted accounting principle or
other audit requirement relating to the performance of its obligations under
this Agreement, Supplier shall, at its own expense (unless such non-compliance
is the result of a change in Law, in which case the cost shall be allocated in
accordance with Section 15.10(g)) and, within the time period reasonably
specified by such auditor, address and resolve the deficiency(ies) identified by
such external audit, in the manner approved by New Century, to the extent
necessary to comply with Supplier’s obligations under this Agreement.



  (i)   SAS70 Audit. In addition to its other obligations under this Section
9.10, Supplier shall cause a Type II Statement of Auditing Standards (“SAS”) 70
audit (or equivalent audit) to be conducted at least annually for each Supplier
shared services facility at or from which the Services are provided to New
Century and/or the Eligible Recipients. Supplier shall permit New Century to
provide input into the planning of each such audit, and shall accommodate New
Century’s requirements and concerns to the extent reasonably practicable. Unless
otherwise agreed by the Parties, such audit shall be conducted so as to result
in a final audit report dated September 30 and delivered to New Century by
approximately November 1, but no later than November 15. Supplier shall provide
New Century with a report from each SAS 70 audit to facilitate annual compliance
reporting by New Century and the Eligible Recipients under the Sarbanes-Oxley
Act of 2002 (and implementing regulations promulgated by the United States
Securities and Exchange Commission and Public Company Accounting Oversight
Board) and comparable Laws in other jurisdictions. Supplier shall respond to
each such report in accordance with Section 9.10(g).

To the extent New Century provides reasonable notice and requests that, in
addition to the Type II SAS 70 audit described above, Supplier conduct a New
Century-specific Type II SAS 70 audit, Supplier shall do so at New Century’s
expense (provided, Supplier notifies New Century of such expense, obtains New
Century’s approval, and uses commercially reasonable efforts to minimize such
expense). If, however, Supplier undertakes additional or different Type II SAS
70 audits (or equivalent audits) of Supplier Facilities at, from or through
which Services are provided to New Century and/or the Eligible Recipients (other
than customer-specific audits requested and paid for by other Supplier
customers), Supplier shall accord New Century the rights described in the
preceding paragraph with respect to such audits.



  (j)   Audit Costs.



  (i)   Except as provided in Section 9.10(j)(ii) below, Supplier and its
Subcontractors shall provide the Services described in this Section 9.10 as part
of the Monthly Base Charges and at no additional Charge to New Century.



  (ii)   As part of the Monthly Base Charges, Supplier shall provide, at New
Century’s request, up to 240 FTE hours of audit assistance for audits initiated
by New Century in any Contract Year (the “Baseline Audit FTE Hours”). The New
Century Relationship Manager or his or her designee shall request, define and
set the priority for such audit assistance. Supplier shall report monthly on the
level of effort expended by Supplier in the performance of such audit assistance
and shall not exceed the Baseline Audit FTEs without New Century’s prior
approval. Subject to Sections 9.10(j)(iii), (iv) and (v), if New Century
authorizes Supplier to exceed the Baseline Audit FTEs in any Contract Year, New
Century shall either pay Supplier for such additional FTE hours at the rates
specified in Exhibit 4 or apply such additional FTE hours against the Baseline
Project FTEs described in Section 10 of Exhibit 4.

Notwithstanding the preceding paragraph and subject to Section 4.5(b), to the
extent audit assistance can be provided by Supplier using Supplier’s program
management personnel without impacting the established schedule for other tasks
or the performance of the Services in accordance with the Service Levels, there
will be no additional charge to New Century for such work and the FTE hours
associated with such work shall not be counted against the Baseline Audit FTE
Hours.



  (iii)   Notwithstanding Section 9.10(j)(ii), to the extent the level of audit
assistance requested by New Century and provided by Supplier Personnel in
connection with any audit initiated by New Century is, in the aggregate, eight
(8) FTE hours or less, there shall be no additional Charge to New Century for
such assistance and such FTE hours shall not be counted against the Baseline
Audit FTE pool described in Section 9.10(j)(ii) above.



  (iv)   Notwithstanding Section 9.10(j)(ii), to the extent the audit assistance
requested by New Century can be provided by Supplier using personnel already
assigned to New Century without impacting Service Levels, there will be no
additional charge to New Century for such audit assistance. If the audit
assistance requested by New Century cannot be provided by Supplier using
personnel then assigned to New Century without impacting Service Levels, New
Century may forego or delay any work activities or temporarily or permanently
adjust the work to be performed by Supplier, the schedules associated therewith
or the Service Levels to permit the performance of such audit assistance using
personnel already assigned to perform the Services.



  (v)   Notwithstanding Section 9.10(j)(ii), there will be no additional charge
to New Century for audit assistance if New Century possesses prior to such audit
a reasonable and demonstrable basis for believing that Supplier has breached any
material obligation(s) under this Agreement or New Century uncovers evidence of
such a breach in the course of such audit and such evidence could not reasonably
have been uncovered during prior audits.



  9.11   Subcontractors.



  (a)   Use of Subcontractors. Except as provided in Section 9.11(c), Supplier
shall not subcontract any of its responsibilities under this Agreement without
New Century’s prior approval. Prior to entering into a subcontract with respect
to the Services, Supplier shall (i) give New Century reasonable prior notice of
the subcontract, specifying the components of the Services affected, the scope
of the proposed subcontract, the identity and qualifications of the proposed
Subcontractor, and the reasons for subcontracting the work in question, the
location of the Subcontractor facilities from which the Services will be
provided, the extent to which the subcontract will be dedicated, the
Subcontractor’s acceptance of Section 9.10 and willingness to submit to
reasonable audit requirements in light of the services provided by such
Subcontractor, and the Subcontractor’s willingness to grant the rights described
in Section 6.4(c) upon expiration or termination; and (ii) subject to
Section 9.11(c) and (d), obtain New Century’s prior approval of such
Subcontractor.



  (b)   Right to Revoke Approval. New Century shall have the right during the
Term to revoke its prior approval of a Subcontractor and direct Supplier to
replace such Subcontractor as soon as possible, at no additional cost to New
Century, if the Subcontractor has engaged in criminal or other willful
misconduct that has caused or is reasonably likely to cause significant harm to
New Century’s business reputation and/or standing in the marketplace if such
Subcontractor were to continue to perform under this Agreement. Supplier shall
have a reasonable opportunity to investigate New Century’s concerns, address the
Subcontractor’s misconduct and provide New Century with a written action plan
setting forth details as to how to address such misconduct and prevent its
recurrence. If New Century is not reasonably satisfied with the Supplier’s
efforts to address the Subcontractor’s misconduct and/or to ensure its
non-recurrence, the Supplier shall, as soon as possible, remove and replace such
Subcontractor. Supplier shall continue to perform its obligations under the
Agreement, notwithstanding the removal of the Subcontractor. New Century shall
have no responsibility for any termination charges or cancellation fees that
Supplier may be obligated to pay to a Subcontractor as a result of the removal
of such Subcontractor at New Century’s request or the withdrawal or cancellation
of the Services then performed by such Subcontractor as permitted under this
Agreement.



  (c)   Shared Subcontractors. Supplier may, in the ordinary course of business,
enter into subcontracts with total estimated annual revenue of less than
$500,000 per subcontract (i) for third party services or products that are not a
material portion of the Services, that are not exclusively dedicated to New
Century and that do not include regular direct contact with New Century or
Eligible Recipient personnel or the performance of services at New Century
Sites, or (ii) with temporary personnel firms for the provision of temporary
contract labor (collectively, “Shared Subcontractors”); provided, that such
Shared Subcontractors possess the training and experience, competence and skill
to perform the work in a skilled and professional manner; and provided further
that the total estimated annual revenue of all subcontracts for temporary
contract labor, in the aggregate, shall not exceed $1,000,000 without New
Century’s prior approval. Supplier shall not be required to obtain New Century’s
prior approval of Shared Subcontractors. If, however, New Century expresses
dissatisfaction with the services or products of a Shared Subcontractor,
Supplier shall work in good faith to resolve New Century’s concerns on a
mutually acceptable basis.



  (d)   Supplier Affiliates. Supplier may, in the ordinary course of business,
enter into subcontracts with wholly owned subsidiaries of Accenture Ltd.
Supplier shall provide notice of such subcontracts to New Century, but shall not
be required to obtain New Century’s prior approval, unless and to the extent the
terms of the subcontract are inconsistent with New Century’s rights and
Supplier’s obligation under this Agreement.



  (e)   Supplier Responsibility. Unless otherwise approved by New Century, the
terms of a subcontract shall not preclude New Century from exercising its rights
or Supplier from complying with its obligations under this Agreement, including:
(i) confidentiality and intellectual property rights and obligations; (ii) New
Century’s approval rights; (iii) compliance with New Century Standards,
Strategic Plans and applicable Laws; (iv) compliance with New Century’s policies
and directions; (v) audit rights as described in Section 9.10 as applicable;
(vi) Key Supplier Personnel; and (vii) insurance coverage with coverage types
and limits consistent with the scope of the work to be performed by such
Subcontractors. In addition, the terms of such subcontract with a Subcontractor
identified in Attachment 24-A must provide for the placement of source code into
escrow as and to the extent provided in Section 14.3(e)(ii) and Attachment 24-A.
Supplier shall be responsible for all of the acts and omissions of the
Subcontractors and Subcontractor personnel in connection with this Agreement and
for the performance of all Subcontractors and Subcontractor personnel providing
any of the Services hereunder. Supplier shall be New Century’s sole point of
contact regarding the Services, including with respect to payment.
Notwithstanding the terms of the applicable subcontract, the approval of such
Subcontractor by New Century or the availability or unavailability of
Subcontractor insurance, Supplier shall be and remain responsible and liable for
any failure by any Subcontractor or Subcontractor personnel to perform in
accordance with this Agreement or to comply with any duties or obligations
imposed on Supplier under this Agreement to the same extent as if such failure
to perform or comply was committed by Supplier or Supplier employees.



  9.12   Technology and Business Process Evolution.



  (a)   Obligation to Evolve. Supplier acknowledges and agrees that its current
technologies and business processes shall continue to evolve and change over
time, and at a minimum, shall remain consistent with the accepted practices of
top tier providers of human resources, payroll, procurement, accounts payable
and other in-scope business process outsourcing services and the business, human
resources, payroll, procurement and accounts payable objectives and competitive
needs of New Century and the Eligible Recipients. Subject to Section 9.5,
Supplier shall provide the Services using current technologies and business
processes that will support New Century and the Eligible Recipients in taking
advantage of advances in the industry and support their efforts to maintain
competitiveness in the markets in which it competes. In addition, subject to
Section 9.5, 9.6 and 11.5, Supplier shall make such current technologies and
business processes available to New Century to perform human resources, payroll,
procurement, accounts payable and related functions on behalf of itself and/or
the Eligible Recipients.



  (b)   Annual Technology and Business Process Audit. New Century may elect to
conduct an annual technology and business process audit to benchmark Supplier’s
then current technologies and business processes against the accepted practices
of top-tier providers of human resources, payroll, procurement, accounts payable
and other in-scope business process outsourcing services. If any such audit
reveals that the technologies and business process then utilized by Supplier are
not at a level consistent with Supplier’s obligation under Section 9.12(a), (e),
(f), (g) or (h) or the then current Technology and Business Process Plan, then
New Century and the Supplier shall review the results of the audit and, subject
to Supplier’s right to dispute the audit findings, Supplier shall promptly
develop and, upon approval, implement a corrective action plan to address the
reported deficiency(ies) to the extent it is commercially reasonable to do so.
For the avoidance of doubt, nothing in this Section 9.12(b) shall (i) reduce New
Century’s rights under Section 11.10 or (ii) reduce Supplier’s obligation to
perform the Service in conformity with the Service Levels, as described in
Exhibit 3.



  (c)   Obligation to Propose Technology and Business Process Evolutions.
Supplier shall identify and propose the implementation of Technology and
Business Process Evolutions that are likely to: (i) improve the efficiency and
effectiveness of the Services (including cost savings); (ii) improve the
efficiency and effectiveness of the human resources, payroll, procurement,
accounts payable and related functions performed by or for New Century and the
Eligible Recipients; (iii) result in cost savings or revenue increases to New
Century and the Eligible Recipients in areas of their business outside the
Services; or (iv) enhance the ability of New Century and the Eligible Recipients
to conduct their business and serve their customers. Subject to its
non-disclosure obligation under other customer contracts, Supplier shall obtain
information regarding Technology and Business Process Evolution from other
customer engagements and shall communicate such information to New Century on an
ongoing basis.



  (d)   Supplier Briefings. At least semi-annually, Supplier shall meet with New
Century to formally brief New Century regarding such Technology and Business
Process Evolutions of possible interest or applicability to New Century and the
Eligible Recipients. Such briefings shall include Supplier’s assessment of the
business impact, performance improvements and cost savings associated with such
Technology and Business Process Evolutions. In addition to members of Supplier’s
then-current project management team, such briefings shall include subject
matter experts not then assigned to the New Century engagement with specialized
knowledge and consulting experience in the financial services industry and the
provision of human resources, payroll, procurement, accounts payable and other
in-scope business process outsourcing services. Where requested by New Century,
Supplier shall develop and present to New Century proposals for:
(i) implementing Technology and Business Process Evolutions or (ii) changing the
direction of New Century’s then current strategy.



  (e)   Supplier Developed Advances. If Supplier develops or implements
technological advances in or changes to the business processes and services and
associated technologies used to provide the same or substantially similar
services to other Supplier customers or Supplier develops or implements new or
enhanced processes, services, software, tools, products or methodologies to be
offered to such customers (collectively, “New Advances”), Supplier shall,
subject to Section 11.5, (i) use commercially reasonable efforts to offer New
Century the opportunity to serve as a pilot customer in connection with the
implementation of such New Advances; and (ii) even if New Century declines such
an opportunity, offer New Century the opportunity to be among the first of the
Supplier customer base to implement and receive the benefits of any New Advances
after such New Advances are made commercially available.



  (f)   Flexibility. Supplier shall use commercially reasonable efforts to
provide the Services using technologies and business process strategies that are
flexible enough to allow integration with new technologies or business
processes, or significant changes in New Century’s or an Eligible Recipient’s
business objectives and strategies. For example, Equipment should have
sufficient scalability and be sufficiently modular to allow integration of new
technologies without the need to replace whole, or significant parts of, systems
or business processes (e.g., made to be a one-to-many model) to enable New
Century’s and/or the Eligible Recipients’ business to become more scalable and
flexible.



  (g)   Equipment Implementation and Refresh. Supplier shall be fully
responsible for the implementation of new Equipment in the ordinary course of
Technology and Business Process Evolution. Supplier shall refresh all Equipment
in accordance with the Technology and Business Process Plan, and as necessary to
provide the Services in accordance with the Service Levels and satisfy its other
obligations under this Agreement. If Supplier is aware that these strategies
differ from generally accepted practice (or there are any other areas of concern
in relation to such strategies) it shall provide New Century with notice of that
fact and, upon request, provide New Century with further information as to how
to more closely align the strategies with generally accepted practice.



  (h)   Software Implementation and Refresh. Unless otherwise agreed. Supplier
shall be fully responsible for the implementation of new or changed Software,
tools and methodologies in the ordinary course of Technology and Business
Process Evolution (other than New Century licensed Third Party Software).
Supplier shall: (i) refresh such Software in accordance with Section 9.7 of this
Agreement and the Technology and Business Process Plan; and (ii) provide
training to New Century personnel regarding the use of such new or changed
Software, tools and methodologies.



  (i)   Included in Monthly Base Charges. Supplier shall deploy, implement and
support Technology and Business Process Evolution, New Advances and the
Technology and Business Process Plan throughout the Term. As a general
principle, the deployment, implementation and support of Technology and Business
Process Evolution and the Technology and Business Process Plan are included in
the Monthly Base Charges. However, the Parties acknowledge and agree that, in
certain circumstances, the deployment, implementation and/or support of
Technology and Business Process Evolution, New Advances and/or the Technology
and Business Process Plan may be subject to Sections 4.5, 4.6 or 11.5.



  9.13   Network Configuration Data.

Supplier (i) shall provide New Century (and New Century Third Party Contractors)
with network configuration data with respect to the network provided and used by
Supplier to provide Services to New Century and/or the Eligible Recipients; and
(ii) hereby grants New Century (and New Century Third Party Contractors) the
right to use such data in connection with the performance of ancillary services
(e.g., security reviews or audits) or the exercise of New Century’s other rights
under this Agreement.



10.   NEW CENTURY RESPONSIBILITIES



  10.1   Responsibilities.

In addition to New Century’s responsibilities as expressly set forth elsewhere
in this Agreement, New Century shall be responsible for the following:



  (a)   New Century Project Executive. New Century shall designate one (1)
individual to whom all Supplier communications concerning this Agreement may be
addressed (the “New Century Project Executive”), who shall have the authority to
act on behalf of New Century and the Eligible Recipients in all day-to-day
matters pertaining to this Agreement. New Century may change the designated New
Century Project Executive from time to time by providing notice to Supplier.
Additionally, New Century will have the option, but will not be obligated, to
designate additional representatives who will be authorized to make certain
decisions (e.g., regarding emergency maintenance) if the New Century Project
Executive is not available.



  (b)   Cooperation. New Century shall cooperate with Supplier by, among other
things, making available, as reasonably requested by Supplier, management
decisions, information, approvals and acceptances so that Supplier may
accomplish its obligations and responsibilities hereunder.



  (c)   Requirement of Writing. To the extent Supplier is required under this
Agreement to obtain New Century’s approval, consent or agreement, such approval,
consent or agreement must be in writing and must be signed by or directly
transmitted by electronic mail from the New Century Project Executive or an
authorized New Century representative. Notwithstanding the preceding sentence,
the New Century Project Executive may agree in advance in writing that as to
certain specific matters oral approval, consent or agreement will be sufficient.



  (d)   Security. New Century and the Eligible Recipients shall comply with the
Supplier or Subcontractor security requirements specified in the Policy and
Procedures Manual relating to use of Supplier or Subcontractor computer
networks.



  10.2   Out of Scope Responsibilities.

Without limiting Supplier’s obligation under this Agreement, the Parties
acknowledge and agree that, in addition to New Century’s responsibilities
specified elsewhere in this Agreement, New Century is responsible for:
(i) management oversight of New Century accounting matters, determining New
Century accounting policies, and authorizing, interpreting and creating
specifications for New Century financial reporting information;
(ii) establishing, maintaining and evaluating the effectiveness of its
disclosure controls and procedures and internal controls (with the assistance of
Supplier, as further described in Sections 9.4, 9.10 and Exhibit 2.4); and
(iii) determining when, whether and how the recommendations made by Supplier and
Supplier Affiliates regarding New Century finance policies and procedures are to
be implemented by New Century. The Parties also acknowledge and agree (i) that
the Services exclude tax advice and accounting functions that by law are
provided by, or reserved to, certified or chartered public accountants, or the
provision of legal advice that by law is provided by, or reserved to, licensed
lawyers; and (ii) that, as of the Effective Date, the Parties do not believe any
Supplier obligations, responsibilities or function described in Exhibit 2 or
elsewhere in the Agreement can be so characterized.



  10.3   Savings Clause.

Supplier’s failure to perform its responsibilities under this Agreement or to
meet the Service Levels shall be excused if and to the extent such Supplier
non-performance is caused by any of the following (collectively, “Excused
Performance Conditions”):



  (i)   the wrongful or tortious actions of New Century, an Eligible Recipient
or a New Century Third Party Contractor performing obligations on behalf of New
Century under this Agreement;



  (ii)   the failure of New Century, an Eligible Recipient or such a New Century
Third Party Contractor to perform New Century’s obligations under this Agreement
(including the failure to perform within the specified time period, or if no
time period is specified, within a reasonable period of time);



  (iii)   any service or resource reduction or other special production job,
testing procedure or other service which is given priority as requested or
approved by New Century and agreed to by the Parties in accordance with the
Change Control Procedures;



  (iv)   any material change implemented by New Century without notice to
Supplier and, to the extent applicable, without using the Change Control
Procedures;



  (v)   any refusal by New Century to approve additional travel requested by
Supplier as and to the extent provided in Section 9(i) of Exhibit 4;



  (vi)   the failure of New Century Owned Materials and New Century licensed
Third Party Materials for which New Century is operationally responsible; or



  (vii)   a force majeure event, as further described in Section 18.2.

Supplier shall be excused in the foregoing circumstances only if (A) Supplier,
upon becoming aware of such Excused Performance Condition, expeditiously
notifies New Century of such Excused Performance Condition and its inability to
perform under such circumstances, (B) Supplier provides New Century with a
reasonable opportunity to address such Excused Performance Condition and thereby
avoid such Supplier non-performance, (C) Supplier identifies and pursues
commercially reasonable means to avoid or mitigate the impact of such Excused
Performance Condition, (D) Supplier uses commercially reasonable efforts to
perform notwithstanding such Excused Performance Condition, and (E) if requested
by New Century in instances in which causation is not readily determinable,
Supplier conducts a Root Cause Analysis and thereby demonstrates that such
Excused Performance Condition is the cause of Supplier’s non-performance.
Supplier acknowledges and agrees that the circumstances described in this
Section 10.3, as well as those described in Section 18.2 of this Agreement,
Section 17 of Exhibit 3 and Section 9(i) of Exhibit 4, are the only
circumstances in which its failure to perform its responsibilities under this
Agreement or to meet the Service Levels will be excused and that Supplier shall
not assert any other act or omission of New Century or the Eligible Recipients
as excusing any such failure on Supplier’s part.

With respect to the Excused Performance Conditions described in subparts (i),
(ii), (iv) and (v), New Century shall reimburse Supplier for the incremental
labor charges and Out-of-Pocket Expenses reasonably incurred by Supplier to meet
the Service Levels and perform its other responsibilities under this Agreement
despite such Excused Performance Conditions; provided that (i) to the extent
practicable, Supplier notifies New Century of such additional incremental
charges and expenses and obtains New Century’s approval prior to incurring such
costs; and (ii) Supplier uses commercially reasonable efforts to minimize such
costs (if and to the extent New Century declines to approve certain reasonable
additional costs, Supplier shall not be obligated to proceed with the efforts
associated therewith). New Century, in its sole discretion, may forego or delay
any work activities or temporarily adjust the work to be performed by Supplier,
the schedules associated therewith or the Service Levels to permit the
performance of such activities in accordance with Section 4.5(b).



  10.4   Third Party Products.



  (a)   New Century acknowledges that Supplier (or a Supplier Affiliate, such as
Proquire) has alliance relationships with various third party product and
services vendors. As part of many such relationships, Supplier or a Supplier
Affiliate is able to resell certain products and services and/or may receive
compensation from vendors in the form of fees or other benefits in connection
with the marketing, technical and other assistance provided by Supplier. New
Century acknowledges that such relationships may be beneficial to Supplier and
assist in its performance of the Services hereunder. Unless otherwise agreed on
a case-by-case basis, this Section 10.4 shall not apply with respect to the
Services described in Exhibit 2.2.



  (b)   Unless otherwise agreed, to the extent Supplier proposes to resell
products or services to New Century or an Eligible Recipient through a Supplier
Affiliate, such as Proquire, Supplier shall disclose the fact that the Supplier
is using Proquire (or such other Supplier Affiliate) and that Proquire (or such
other Supplier Affiliate) will be collecting a reseller fee on such purchases.
New Century may, in its sole discretion, decline to purchase products or
services through Proquire (or such other Supplier Affiliate) and, if New Century
declines to do so, such decision shall not be held against New Century in
connection with the calculation of TCO Savings under Attachment 3-B.



11.   CHARGES, FINANCIAL TERMS



  11.1   General.



  (a)   Payment of Charges. In consideration of Supplier’s performance of the
Services, New Century shall pay Supplier the applicable Charges set forth in
Exhibit 4. Supplier shall use commercially reasonable efforts to periodically
identify methods of reducing such Charges and will notify New Century of such
methods and the estimated potential savings associated with each such method.
New Century shall not be obligated to pay any Charges for the Services in
addition to those set forth in Exhibit 4. Any costs incurred by Supplier prior
to the Commencement Date are included in the Charges as set forth in Exhibit 4
and are not to be separately paid or reimbursed by New Century.



  (b)   Incidental Expenses. Supplier acknowledges that, except as expressly
provided otherwise in this Agreement, incidental expenses that Supplier incurs
in performing the Services (including management, travel and lodging, document
reproduction and shipping, desktop Equipment and other office Equipment required
by Supplier Personnel, and long-distance telephone, but excluding Out-of-Pocket
Expenses to be reimbursed by New Century in accordance with Exhibit 4) are
included in the Charges set forth in this Exhibit 4. Accordingly, such Supplier
expenses are not separately reimbursable by New Century unless New Century has
agreed in advance and in writing to reimburse Supplier for such expenses.



  (c)   Charges for Contract Changes. Unless otherwise agreed, changes in the
Services (including changes in New Century Standards, New Century Rules,
Strategic Plans, Technology and Business Process Plans, business processes,
Software, Equipment and Systems) and changes in the rights or obligations of the
Parties under this Agreement (collectively, “Contract Changes”) shall result in
changes in the applicable Charges only if and to the extent (i) the Agreement
expressly provides for a change in the Supplier Charges in such circumstances;
(ii) the agreed upon Charges or pricing methodology expressly provides for a
price change in such circumstances; or (iii) the Contract Change meets the
definition of a Project, Service Revision or New Service as each is further
described in Sections 4.5, 4.6 and 11.5 respectively.



  (d)   Eligible Recipient Services.



  (i)   Eligible Recipients. Supplier shall provide the Services to Eligible
Recipients designated by New Century in Exhibit 26. To the extent a designated
Eligible Recipient will receive less than all of the Services, New Century shall
identify the categories of Services to be provided by Supplier to such Eligible
Recipient. New Century shall be responsible for any Charges associated with the
provision of Services to an Eligible Recipient and for any failure by an
Eligible Recipient to comply with New Century’s obligations under this Agreement
in connection with such Services. New Century shall be responsible for all of
the acts and omissions of the Eligible Recipients in connection with the
Agreement and/or their receipt of the Services hereunder. It is understood and
agreed that, while Eligible Recipients are not Parties to or third party
beneficiaries of this Agreement, they may bring claims for damages or
indemnification to New Century and New Century may assert such claims on behalf
of such Eligible Recipients. It is further understood and agreed that Supplier
shall be and remain responsible and liable for a claim for damages or
indemnification asserted by New Century on behalf of an Eligible Recipients to
the same extent as if the subject matter of the claim had been suffered and
asserted on its own behalf.



  (ii)   New Eligible Recipients. From time to time New Century may request that
Supplier provide Services to Eligible Recipients not previously receiving such
Services. Except as provided in Section 11.5 or Exhibit 4 or otherwise agreed by
the Parties, such Services shall be performed for new Eligible Recipients in the
United States in accordance with the terms, conditions and prices (excluding any
non-recurring transition or start-up activities specific to such Eligible
Recipients) then applicable to the provisions of the same Services to existing
Eligible Recipients in the United States. The Parties shall use the Change
Control Procedures in adding new Eligible Recipients.



  (iii)   Election Procedure. In the event of a transaction described in clause
(c) or (d) within the definition of Eligible Recipient, New Century may elect,
on behalf of the Eligible Recipient in question, either (i) that such Eligible
Recipient shall continue to obtain Services in some or all Functional Service
Areas subject to and in accordance with the terms and conditions of this
Agreement for the remainder of the Term, (ii) that the Entity shall obtain some
or all of the Services under a separate agreement between Supplier and such
Entity containing the same terms and conditions as this Agreement or (iii) that
the Term shall be terminated as to such Eligible Recipient with respect to some
or all Services as of a specified date, subject to its receipt of Termination
Assistance Services pursuant to Section 4.3. If the Services are provided under
a separate agreement, the Entity executing such agreement shall be financially
responsible for Charges for such Services if on the date of execution such
Entity would be deemed “creditworthy” under the Supplier rating system for new
customers as consistently applied and New Century shall have no financial
responsibility for Charges for Services provided to such Entity after such date.
If the Entity would not be deemed creditworthy under such rating system and New
Century is unwilling to remain financially responsible for Charges for Services
to be provided under a separate agreement, Supplier may decline to enter into
such an agreement with such Entity.



  (e)   Limited Agency. New Century hereby appoints Supplier as its limited
agent during the Term solely for the purposes of and to the extent required for
the administration of Pass-Through Expenses in accordance with Section 11.2
and/or the performance of Procurement Services in accordance with Section 11.3
and Exhibit 2. New Century shall provide, on a timely basis, such affirmation of
Supplier’s authority to the applicable third parties as Supplier may reasonably
request.



  (f)   Reimbursement for Substitute Payment. If either Party in error pays to a
third party an amount for which the other Party is responsible under this
Agreement, the Party that is responsible for such payment shall promptly
reimburse the paying Party for such amount.



  11.2   Pass-Through Expenses.



  (a)   Procedures and Payment. Unless otherwise agreed by the Parties, New
Century shall pay all Pass-Through Expenses directly to the applicable vendors
following review, validation and approval of such Pass-Through Expenses by
Supplier. No new Pass-Through Expenses may be added without New Century’s prior
consent, which it may withhold in its sole discretion. Before submitting an
invoice to New Century for any Pass-Through Expense, Supplier shall (i) review
and validate the invoiced charges, (ii) identify any errors or omissions, and
(iii) communicate with the applicable vendor and use commercially reasonable
efforts to correct any errors or omissions, resolve any questions or issues and
obtain any applicable credits, rebates, discounts or other incentives for New
Century. Supplier shall deliver to New Century the original vendor invoice,
together with any documentation supporting such invoice and a statement that
Supplier has reviewed and validated the invoiced charges, within ten (10) days
after Supplier’s receipt thereof; provided that, if earlier, Supplier shall use
commercially reasonable efforts to deliver such invoice, documentation and
statement at least five (5) business days prior to the date on which payment is
due; and provided further that, if it is not possible to deliver such invoice,
documentation and statement at least five (5) business days prior to the due
date, Supplier shall promptly notify New Century and, at New Century’s option,
either request additional time for review and validation or submit the invoice
for payment subject to subsequent review and validation. In addition, if the
vendor offers a discount for payment prior to a specified date, Supplier shall
use commercially reasonable efforts to deliver such invoice and associated
documentation to New Century at least five (5) days prior to such date. To the
extent Supplier fails to comply with its obligations hereunder, it shall be
financially responsible for any discounts lost or any late fees or interest
charges incurred by New Century and/or the Eligible Recipients. For the
avoidance of doubt, Pass-Through Expenses do not include amounts owed by any
Eligible Recipient to a third party in connection with Supplier’s performance of
the Services under Exhibit 2.2.

To the extent Supplier fails to process any invoice in accordance with this
provision within ninety (90) days after the payment due date of such invoice,
Supplier shall be financially responsible for payment of twelve (12%) percent of
the invoiced amounts. In addition, to the extent Supplier fails to process any
such invoice in accordance with this provision within one hundred eighty
(180) days after the payment due date of such invoice, Supplier shall be
financially responsible for payment of all of the invoiced amounts.



  (b)   Efforts to Minimize. Supplier shall continually seek to identify methods
of reducing and minimizing New Century’s retained and Pass-Through Expenses and
will use commercially reasonable efforts to notify New Century of such methods
and the estimated potential savings associated with each such method.



  11.3   Procurement.

Supplier shall procure certain products and services for which New Century will
be financially responsible on an Out-of Pocket Expense basis, as further
described in Exhibit 4. In addition, as part of the Procurement Services,
Supplier shall procure certain products and services by purchase, lease, license
or contract on behalf of New Century and the Eligible Recipients, as further
described in Exhibit 2.

In procuring such products and services, Supplier shall comply with the
following:



  (a)   In procuring such products and services basis, Supplier shall: (i) give
New Century and the Eligible Recipients the benefit of Supplier’s most favorable
vendor arrangements where permitted by such vendors; (ii) use commercially
reasonable efforts to obtain the most favorable pricing and terms and conditions
then available from any source for such products and services; (iii) to the
extent practicable, use the aggregate volume of Supplier’s procurements on
behalf of itself, New Century, the Eligible Recipients and other customers as
leverage in negotiating such pricing or other terms and conditions; and
(iv) adhere to the procurement procedures specified in the Policy and Procedures
Manual, as such procedures may be modified from time to time by the Parties.
Supplier shall adhere to New Century’s product and services standards as
specified by New Century or set forth in the Policies and Procedures Manual and
as applicable to Supplier’s obligations under this Section 11.3 and shall not
deviate from such standards without New Century’s prior approval. To the extent
an authorized New Century representative specifies the vendor, pricing and/or
terms and conditions for a procurement, Supplier shall not deviate from such
instructions without New Century’s prior approval. Unless otherwise agreed by
the Parties, the procurement price of such products and services shall be
treated as an Out-of-Pocket Expense and shall be passed through to New Century
without Supplier markup.



  (b)   Supplier may, with New Century’s prior approval, use master agreements
existing as of the Commencement Date between New Century and various third party
vendors to procure products and services requested by New Century. Supplier’s
use of such New Century master agreements shall be conditioned on and subject to
the following: (i) New Century obtaining any Required Consents to the use of
such master agreements; (ii) Supplier complying with the terms and conditions of
such master agreements; and (iii) Supplier accepting responsibility for curing
any breaches by Supplier of such master agreements.



  (c)   Supplier also may use existing agreements between Supplier and third
party vendors if permitted by such agreement or enter into new agreements with
third party vendors to procure such products and services. Supplier’s use of
such agreements shall be conditioned on and subject to the following: (i) New
Century approving in advance the terms, conditions and pricing of such
agreements and any financial or other commitments made therein by or on behalf
of New Century or the Eligible Recipients; (ii) Supplier complying with the
terms and conditions of such agreements and accepting responsibility for meeting
any minimum volumes; (iii) Supplier passing through to New Century any refunds,
credits, discounts or other rebates to the extent such amounts are directly
allocable to New Century or the Eligible Recipients; (iv) Supplier retaining
responsibility for curing any breaches by Supplier or Supplier Personnel of such
agreements; and (v) such agreements offering more favorable pricing and
equivalent or better terms and conditions for the requested product or service
than the master agreements existing as of the Commencement Date between New
Century and third party vendors.



  (d)   If, at any time, New Century determines that the pricing and terms and
conditions available through Supplier are not as favorable as those New Century
could obtain on its own, New Century reserves the right to select and negotiate
with the provider of such third party products and services and Supplier shall
comply with New Century’s decision with respect thereto.



  (e)   With respect to all products and services procured by Supplier for New
Century and/or the Eligible Recipients pursuant to this Section 11.3, Supplier
shall pass through, or otherwise provide, to New Century and/or the applicable
Eligible Recipient(s) all benefits offered by the manufacturers and/or vendors
of such products and services (including all warranties, refunds, credits,
rebates, discounts, training, technical support and other consideration offered
by such manufacturers and vendors) except to the extent otherwise agreed by New
Century. If Supplier is unable to pass through any such benefit to New Century
and/or the applicable Eligible Recipient(s), it shall notify New Century in
advance and shall not procure such product or service without New Century’s
prior approval.



  11.4   Taxes.

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:



  (a)   Income Taxes. Each Party shall be responsible for its own Income Taxes.



  (b)   Sales, Use and Property Taxes. Each Party shall be responsible for any
sales, lease, use, personal property, stamp, duty or other such taxes on
Equipment, Software or property it owns or leases from a third party, including
any lease assigned pursuant to this Agreement, and/or for which it is
financially responsible under this Agreement.



  (c)   Recoverable Taxes. All sums payable under or in connection with this
Agreement shall be exclusive of Recoverable Taxes, and each Party shall, in
addition to such sums, pay such Recoverable Taxes properly chargeable thereon on
receipt of a valid invoice.



  (d)   Taxes on Goods or Services Used by Supplier. Supplier shall be
responsible for all sales, service, value-added, lease, use, personal property,
excise, consumption, and other taxes and duties, including Recoverable Taxes,
payable by Supplier on any goods or services used or consumed by Supplier in
providing the Services (including services obtained from Subcontractors) where
the tax is imposed on Supplier’s acquisition or use of such goods or services
and the amount of tax is measured by Supplier’s costs in acquiring or procuring
such goods or services and not by New Century’s cost of acquiring such goods or
services from Supplier.



  (e)   Service Taxes.



  (i)   New Century shall be financially responsible for all Service Taxes
assessed against either Party on the Services as a whole, or on any particular
Service by a Tax Authority in a jurisdiction in which New Century and/or the
Eligible Recipients are physically located and receive the Services (“New
Century Service Taxes”). If new or higher New Century Service Taxes become
applicable to the Services as a result of either Party moving all or part of its
operations to a different jurisdiction (e.g., New Century opening a new office,
Supplier relocating performance of Services to a shared service center or
assigning this Agreement to an Affiliate) the Party initiating such move shall
be financially responsible for such new or higher New Century Service Taxes. If
new or higher New Century Service Taxes become applicable to such Services after
the Effective Date for any other reason (e.g., tax law changes, but not volume
changes) the Parties shall negotiate in good faith and diligently seek to agree
upon legally permissible means of avoiding or minimizing such new or higher New
Century Service Taxes and/or an allocation or sharing of financial
responsibility for such additional New Century Service Taxes. If the Parties are
unable to agree upon such measures within thirty (30) days, New Century may
elect to terminate the Agreement in its entirety, or to terminate any portions
impacted by such new or additional Service Taxes. If New Century elects to
terminate on this basis, New Century shall pay the Reduced Termination Charge
specified in Attachment 4-E. To the extent that New Century requires Supplier to
continue performance of the Services (as an extension or continuation of the
Services under Section 3.2 or 4.3), New Century shall pay such new or additional
Service Taxes.



  (ii)   Supplier shall be financially responsible for all Service Taxes
assessed against either Party on the provision of the Services as a whole, or on
any particular Service by a Tax Authority in a jurisdiction from which such
Services are provided by Supplier (“Supplier Service Taxes”), unless and to the
extent such jurisdiction is also the jurisdiction in which New Century and/or
the Eligible Recipients are physically located and receive the Service on which
the Service Tax is assessed. If new or higher Supplier Service Taxes become
applicable to the Services as a result of either Party moving all or part of its
operations to a different jurisdiction, the Party initiating such move shall be
financially responsible for such new or higher Supplier Service Taxes. If new or
higher Supplier Service Taxes become applicable to such Services after the
Effective Date for any other reason (e.g., tax law changes, but not volume
changes), Supplier shall, within thirty (30) days, prepare a detailed proposal
identifying all viable and legally permissible means of avoiding or minimizing
such new or higher Supplier Service Taxes without adversely impacting the
quality or price of the Services or the business objectives or requirements of
New Century and the Eligible Recipients, including the possibility of modifying
or reducing the nature or scope of the Services to be delivered from such
jurisdiction, or migrating the delivery of such Services to Supplier Facilities
in other jurisdictions. In preparing its proposal, Supplier shall give due
consideration to any legally permissible means of avoiding or minimizing such
Service Taxes proposed by New Century. Following New Century’s receipt and
review of Supplier’s proposal, the Parties shall negotiate in good faith and
diligently seek to agree upon legally permissible means of avoiding or
minimizing such new or higher Supplier Service Taxes and/or an allocation or
sharing of financial responsibility for such additional Supplier Service Taxes.
If the Parties are unable to agree upon such measures within thirty (30) days,
Supplier may elect to terminate the Agreement in its entirety, or to terminate
any portions impacted by such new or additional Supplier Service Taxes. If
Supplier elects to terminate on this basis, Supplier shall provide at least six
months advance notice of such termination and shall provide all Termination
Assistance Services requested by New Century pursuant to Section 4.3. During the
six-month notice period and Termination Assistance Services period there will be
no adjustment to the Charges to compensate Supplier for such new or higher
Supplier Service Taxes. Nor will New Century be obligated to pay any Termination
Charge in connection with such termination.



  (iii)   If required under applicable Laws, Supplier shall invoice New Century
for the full amount of the Service Taxes and then credit or reimburse New
Century for that portion of such Service Taxes for which Supplier is financially
responsible under this provision.



  (f)   Withholding. Any withholding tax or other tax of any kind that New
Century is required by applicable Law to withhold and pay on behalf of Supplier
with respect to amounts payable to Supplier under this Agreement shall be
deducted from said amount prior to remittance to Supplier. New Century will
provide to Supplier reasonable assistance, which shall include the provision of
documentation as required by revenue authorities, to enable Supplier to claim
exemption from or obtain a repayment of such withheld taxes and will, upon
request, provide Supplier with a copy of the withholding tax certificate.



  (g)   Notice of New Taxes. Supplier shall use commercially reasonable efforts
to promptly notify New Century when it becomes aware of any new taxes (including
changes to existing taxes) to be passed through and/or collected by New Century
under this Section. Such notification (which may be separate from the first
invoice reflecting such taxes or other charges) shall contain an explanation of
such taxes, including the effective date of each new taxes. To the extent
Supplier is to provide Services to an Eligible Recipient located outside the
United States, the Parties shall agree to structure the associated transaction
in a manner to minimize the tax consequences of such transaction, including
possibly entering into a local operating agreement within the country in which
the Services are to be provided.



  (h)   Efforts to Minimize Taxes. Supplier shall cooperate fully with New
Century to enable New Century to more accurately determine its own tax liability
and to minimize such liability to the extent legally permissible. Supplier’s
invoices shall separately state the Charges that are subject to taxation and the
amount of taxes included therein. Each Party will provide and make available to
the other any resale certificates, information regarding out-of-state or
out-of-country sales or use of equipment, materials, or services, and other
exemption certificates or information reasonably requested by either Party.



  (i)   Tax Audits or Proceedings. Each Party shall promptly notify the other
Party of, and coordinate with the other Party, the response to and settlement of
any claim for taxes asserted by applicable taxing authorities for which the
other Party is financially responsible hereunder. With respect to any claim
arising out of a form or return signed by a Party to this Agreement, such Party
will have the right to elect to control the response to and settlement of the
claim, but the other Party will have the right to participate in the responses
and settlements to the extent of its potential responsibility or liability. Each
Party also shall have the right to challenge the imposition of any tax liability
for which it is financially responsible under this Agreement or, if necessary,
to direct the other Party to challenge the imposition of any such tax liability.
If either Party requests the other to challenge the imposition of any tax
liability, such other Party shall do so (unless and to the extent it assumes
financial responsibility for the tax liability in question), and, the requesting
Party shall reimburse the other for all fines, penalties, interest, additions to
taxes or similar liabilities imposed in connection therewith, plus the
reasonable legal, accounting and other professional fees and expenses it incurs.
Each Party shall be entitled to any tax refunds or rebates obtained with respect
to the taxes for which such Party is financially responsible under this
Agreement.



  (j)   Tax Filings. Each Party represents, warrants and covenants that it will
file appropriate tax returns, and pay applicable taxes owed arising from or
related to the provision of the Services in applicable jurisdictions. Supplier
represents, warrants and covenants that it is registered to and will collect and
remit Service Taxes in all applicable jurisdictions.



  11.5   New Services.



  (a)   Procedures. If New Century requests that Supplier perform any New
Services reasonably related to the Services, Supplier shall, if it is interested
in pursuing the opportunity, promptly prepare a New Services proposal for New
Century’s consideration, at no additional charge to New Century. If Supplier is
not interested and will not submit a proposal, Supplier shall so notify New
Century within three (3) business days of its receipt of New Century’s request.
If Supplier is interested, Supplier shall deliver a New Services proposal to New
Century within ten (10) business days of its receipt of New Century’s request;
provided, that Supplier shall use commercially reasonable efforts to respond
more quickly in the case of a pressing business need or an emergency situation.
New Century shall provide such information as Supplier reasonably requests in
order to prepare such New Service proposal. Such New Services proposal shall
include, among other things, the following at a level of detail sufficient to
permit New Century to make an informed business decision: (i) a project plan,
fixed price or price estimate and payment structure for the New Service; (ii) a
breakdown of such price or estimate, (iii) a description of the service levels
to be associated with such New Service, (iv) a schedule for commencing and
completing the New Service, (v) a description of the new hardware or software to
be provided by Supplier in connection with the New Service, (vi) a description
of the software, hardware and other resources, including Resource Unit
utilization, necessary to provide the New Service, (vii) any additional
facilities or labor resources to be provided by New Century or the Eligible
Recipients in connection with the proposed New Service, (viii) any risks
associated with the New Service and/or the integration of the New Service into
the existing environment, and (ix) in the case of any Developed Materials to be
created through the provision of the proposed New Services, any ownership rights
therein that differ from the provisions of Section 14.2. New Century may accept
or reject any New Services proposal in its sole discretion and Supplier shall
not be obligated to perform any New Services to the extent the applicable
proposal is rejected. Unless the Parties otherwise agree, if New Century
notifies Supplier that it accepts Supplier’s proposal, Supplier shall perform
the New Services and be paid in accordance with the proposal submitted by
Supplier and the provisions of this Agreement (except to the extent otherwise
provided in the accepted proposal). Upon New Century’s acceptance of a Supplier
proposal for New Services, the scope of the Services will be expanded and this
Agreement will be modified to include such New Services. Notwithstanding any
provision to the contrary, (i) Supplier shall act reasonably and in good faith
in formulating such pricing proposal, (ii) Supplier shall use commercially
reasonable efforts to identify potential means of reducing the cost to New
Century, including utilizing Subcontractors as and to the extent appropriate,
(iii) such pricing proposal shall be no less favorable to New Century than the
pricing and labor rates set forth herein for the same or like Services, and
(iv) such pricing proposal shall take into account the existing and future
volume of business between New Century and Supplier.



  (b)   Use of Third Parties. New Century may elect to solicit and receive bids
from third parties to perform any New Services. If New Century elects to use
third parties to perform New Services, (i) such New Services shall not be deemed
“Services” under the provisions of this Agreement, and (ii) Supplier shall
cooperate with such third parties as provided in Section 4.4.



  (c)   Services Evolution and Modification. The Parties anticipate that the
Services will evolve and be supplemented, modified, enhanced or replaced over
time to keep pace with technological advancements and improvements in the
methods of delivering Services and changes in the businesses of New Century and
the Eligible Recipients. The Parties acknowledge and agree that these changes
will modify the Services and will not be deemed to result in New Services unless
the changed services meet the definition of New Services.



  (d)   Authorized User and Eligible Recipient Requests. Supplier shall promptly
inform the New Century Project Executive of requests for New Services from
Authorized Users or Eligible Recipients, and shall submit any proposals for New
Services to the New Century Project Executive or his or her designee. Supplier
shall not agree to provide New Services to any Authorized Users or Eligible
Recipients without the prior written approval of the New Century Project
Executive or his or her designee. If Supplier fails to comply in all material
respects with the preceding sentence, it shall receive no compensation for any
services rendered to any person or entity in violation of the immediately
preceding sentence.



  (e)   Efforts to Reduce Costs and Charges. From time to time, New Century may
request that the Parties work together to identify ways to achieve reductions in
the cost of service delivery and corresponding reductions in the Charges to be
paid by New Century by modifying or reducing the nature or scope of the Services
to be performed by Supplier, the applicable Service Levels or other contract
requirements. If requested by New Century, Supplier shall promptly prepare a
proposal at a level of detail sufficient to permit New Century to make an
informed business decision and shall use commercially reasonable efforts to
identify any feasible means of achieving the desired reductions without
adversely impacting business objectives or requirements identified by New
Century. In preparing such a proposal, Supplier shall give due consideration to
any means of achieving such reductions proposed by New Century. Supplier shall
negotiate in good faith with New Century about each requested reduction in
Charges and, without disclosing the actual cost of providing the Services, shall
identify for New Century if and to what extent the cost of service delivery may
be reduced by implementing various changes in the contract requirements. New
Century shall not be obligated to accept or implement any proposal; and Supplier
shall not be obligated to implement any change that affects the terms of this
Agreement unless and until such change is reflected in a written amendment to
this Agreement.



  11.6   Extraordinary Events.



  (a)   Definition. As used in this Agreement, an “Extraordinary Event” means a
circumstance in which an event or discrete set of events has occurred or is
planned with respect to the business of New Century or the Eligible Recipients
that results or will result in a change in the scope, nature or volume of the
Services that New Century or the Eligible Recipients will require from Supplier,
and which is expected to cause the estimated average monthly usage of any
chargeable Resource Unit to increase or decrease by twenty-five percent (25%) or
more. Examples of the kinds of events that might cause such substantial
increases or decreases include the following:



  (i)   changes in locations where the Eligible Recipients operate;

     
(ii)
(iii)
(iv)
  changes in products of, or in markets served by, the Eligible Recipients;
mergers, acquisitions, divestitures or reorganizations of the Eligible
Recipients;
changes in the method of service delivery;



  (v)   changes in the applicable regulatory environment;

     
(vi)
(vii)
(viii)
  changes in New Century’s policy, technology or processes;
changes in market priorities; or
changes in the business units being serviced by Supplier.



  (b)   Consequence. If an Extraordinary Event occurs, New Century may, at its
option, request more favorable pricing with respect to applicable Charges for
any Functional Service Area specified in Exhibit 4 in accordance with the
following:



  (1)   Supplier and New Century shall mutually determine on a reasonable basis
the efficiencies, economies, savings and resource utilization reductions, if
any, resulting from such Extraordinary Event and, upon New Century’s approval,
Supplier shall then proceed to implement such efficiencies, economies, savings
and resource utilization reductions as quickly as practicable and in accordance
with the agreed upon schedule. As the efficiencies, economies, savings or
resource utilization reductions are realized, the Charges specified on Exhibit 4
and any affected Resource Baselines shall be promptly and equitably adjusted to
pass through to New Century the full benefit of such efficiencies, economies,
savings and resource utilization reductions realized as a result of the
Extraordinary Event; provided that, New Century shall reimburse Supplier for any
net costs or expenses incurred to realize such efficiencies, economies, savings
or resource utilization reductions if and to the extent Supplier (i) notifies
New Century of such additional costs and obtains New Century’s approval prior to
incurring such costs, (ii) uses commercially reasonable efforts to identify and
consider practical alternatives, and reasonably determines that there is no
other more practical or cost effective way to obtain such savings without
incurring such expenses, and (iii) uses commercially reasonable efforts to
minimize the additional costs to be reimbursed by New Century.



  (2)   Except as provided in Section 4.6 of this Agreement or Section 5(e) of
Exhibit 4, an Extraordinary Event shall not result in Charges to New Century
being higher than such Charges would have been if the ARCs, RRCs, and other
rates and charges then specified in Exhibit 4 had been applied. New Century may,
at its sole option, elect, for each Extraordinary Event, at any time to forego
its rights under this Section 11.6 and instead, apply ARCs, RRCs, and other
rates and charges specified in Exhibit 4 to adjust the Charges.



  11.7   Reserved.



  11.8   Proration.

Periodic charges under this Agreement are to be computed on a calendar month
basis, and shall be prorated for any partial month on a calendar day basis.



  11.9   Refundable Items.

If Supplier should receive a refund, credit, discount or other rebate for goods
or services paid for by New Century and/or the Eligible Recipients on a
Pass-Through Expense or Out-of-Pocket Expense basis, then Supplier shall
(i) notify New Century of such refund, credit, discount or rebate and
(ii) promptly pay the full amount of such refund, credit, discount or rebate to
New Century or such Eligible Recipient.



  11.10   New Century Benchmarking Reviews.



  (a)   Benchmarking Review. Beginning on or after December 31, 2007, and from
time to time thereafter, New Century may, at its expense and subject to this
Section 11.10, engage the services of an independent third party (a
“Benchmarker”) to compare the quality and cost of the Services under this
Agreement, in the aggregate or by sub-Functional Service Area (i.e., HR Admin,
Payroll, Recruiting, Procurement or Accounts Payable), against the quality and
cost of other top tier service providers performing similar services to confirm
that New Century is receiving from Supplier pricing and levels of service that
are competitive with market rates, prices and service levels, given the nature,
volume and type of Services provided by Supplier hereunder (“Benchmarking”). In
making this comparison, the Benchmarker shall consider the following factors and
normalize the prices as and to the extent appropriate: (i) whether supplier
transition charges are paid by the customer as incurred or amortized over the
term of this Agreement; (ii) the extent to which supplier pricing includes the
purchase of the customer’s existing assets; (iii) the extent to which supplier
pricing includes the cost of acquiring future assets; (iv) the extent to which
this Agreement calls for Supplier to provide and comply with unique New Century
requirements; (v) whether Service Taxes are included in such pricing or stated
separately in supplier invoices; (vi) the jurisdictions to which the Services
are provided; (vii) the applicable service levels; (viii) the term of the
agreement; and (ix) any required financial engineering or investments. New
Century shall not initiate more than one Benchmarking of each sub-Functional
Service Area in any Contract Year.



  (b)   General. Prior to selecting the Benchmarker, New Century shall confer in
good faith with Supplier as to the Benchmarker and methodology to be employed,
but shall not be obligated to proceed in accordance with Supplier’s views and
recommendations. The Benchmarker engaged by New Century shall execute a
non-disclosure agreement substantially in the form attached hereto as Exhibit
22, and shall not be a Direct Supplier Competitor. Supplier shall cooperate with
New Century and the Benchmarker and shall (i) provide the Benchmarker reasonable
access to any premises, equipment, personnel or documents, and (ii) provide any
assistance required by the Benchmarker to conduct the Benchmarking, all at
Supplier’s cost and expense; provided, however, that Supplier will not be
required to provide any information relating to Supplier’s margins, costs or
cost elements unless and to the extent cost is the basis on which New Century
pays. The Benchmarking shall be conducted so as not to unreasonably disrupt
Suppliers’ operations under this Agreement



  (c)   Result of Benchmarking. If following normalization, the Benchmarker
finds that the Charges paid by New Century for all Services or for any
sub-Functional Service Area are greater than the lowest thirty-three percent
(33%) of the prices charged by other top tier service providers for work of a
similar nature, type or volume, (the “Benchmark Standard”), the Parties shall
meet and negotiate in good faith as to the elimination of any such unfavorable
variance. If the Parties are unable to agree upon such measures, New Century
may, at its option, terminate the Services in whole or in part, and may
thereafter obtain such Services from a third party or perform such Services for
itself. If the Services are terminated on this basis, New Century shall pay the
Reduced Termination Charge specified in Attachment 4-E. If the Services are
terminated in part, Supplier’s Charges shall be equitably adjusted to reflect
the Services no longer performed by Supplier. Notwithstanding the foregoing, to
the extent Supplier agrees to eliminate the unfavorable variance by moving some
or all of the impacted Supplier Personnel or Services to Supplier Facilities in
other geographic locations (and agrees to do so at no cost to New Century and
without change in the Services or Service Levels or Supplier’s other obligations
under the Agreement), and New Century declines to approve such move, Supplier
shall be relieved of further obligation to eliminate such variance and New
Century shall not be entitled to terminate on this basis.



  (d)   Supplier Review and Dispute. New Century shall provide Supplier with a
copy of the Benchmarker’s report and Supplier shall have ten (10) days to review
such report and contest the Benchmarker’s findings. If the Parties are unable to
agree upon the validity of such findings, the matter shall be resolved pursuant
to the dispute resolution procedures set forth in Article 19. Agreed upon
adjustments in Supplier’s Charges shall be implemented effective as of the date
the Benchmarker’s report was first provided to Supplier.



12.   INVOICING AND PAYMENT



  12.1   Invoicing.



  (a)   Invoice. Within five (5) days after the beginning of each month,
Supplier shall present New Century with a single consolidated invoice for
(i) the Monthly Base Charges for the then current calendar month, (ii) the
Solution License Fee and/or Solution License Install Fee (other than the eight
(8) monthly Solution License Install Fee payments, which are addressed in the
next paragraph), if any, specified in Attachment 4-A for the then current
calendar month, (iii) ARCs and RRCs for the month preceding the most recent
month, (iv) Project Charges for the month preceding the most recent month or, if
different, in accordance with the terms of the applicable Project Order,
(v) Out-of-Pocket Expenses for the month preceding the most recent month, and
(vi) Service Level Credits and Deliverable Credits, if any, incurred in the
month preceding the most recent month (the “Monthly Invoice”). The Monthly
Invoice shall be delivered to New Century, at its request, at the address(es)
listed in Section 21.3, and/or electronically.

In addition to the foregoing, Supplier shall provide a separate invoice for each
of the eight monthly Solution License Install Fee payments tied to the
achievement by Supplier of specific Transition Milestone(s), as further
described in Exhibit 4 and Attachment 20-A (“Transition Milestone Payment(s)”).
Supplier shall invoice New Century for each such monthly Transition Milestone
Payment following Supplier’s completion of the Transition Milestone associated
with such Transition Milestone Payment. If Supplier fails to achieve the
Transition Milestone associated with any such monthly Transition Milestone
Payment, then Supplier shall not invoice New Century for such monthly Transition
Milestone Payment until such Transition Milestone is met.



  (b)   Form and Data. Each invoice shall be in the form specified in Exhibit 23
and shall (i) comply with all applicable legal, regulatory and accounting
requirements, and (ii) allow New Century to validate volumes and fees. Each
invoice shall include the pricing calculations and related data utilized to
establish the Charges and sufficient information to validate the service volumes
and associated Charges. The data underlying each invoice shall be delivered to
New Century electronically (if requested by New Century) in a form and format
compatible with New Century’s accounting systems.



  (c)   Credits. To the extent a Service Level Credit, Deliverable Credit or
other credit may be due to New Century pursuant to this Agreement, Supplier
shall provide New Century with an appropriate credit against amounts then due
and owing; if no further payments are due to Supplier, Supplier shall pay such
amounts to New Century within thirty (30) days.



  (d)   Time Limitation. If Supplier fails to provide an invoice to New Century
for any amount within ninety (90) days after the month in which the Services in
question are rendered or the expense incurred, Supplier shall incur a reduction
of twelve (12%) percent in the amount that could otherwise have been invoiced
for such month. In addition, if Supplier fails to provide an invoice to New
Century for any amount within one hundred eighty (180) days after the month in
which the Services in question are rendered or the expense incurred, Supplier
shall waive any right it may otherwise have had to invoice for and collect such
amount.



  (e)   Accounting. Except as otherwise provided in this Agreement, each Party
shall be responsible for the manner in which it accounts for, and maintains its
records with respect to, amounts paid with respect to the Services.



  12.2   Payment.

Payment Due Date. Subject to the other provisions of this Article 12, each
Monthly Invoice provided for under Section 12.1 shall be due and payable within
twenty-five (25) days after receipt by New Century of such Monthly Invoice
unless the amount in question is disputed in accordance with Section 12.4.
Subject to the other provisions of this Article 12, each invoice for Transition
Milestone Payments provided for under Section 12.1 shall be due and payable
within twenty-five (25) days after receipt by New Century of such invoice unless
the amount in question is disputed in accordance with Section 12.4. Any
undisputed amount due under this Agreement for which a time for payment is not
otherwise specified also shall be due and payable within twenty-five (25) days.

Payments to Supplier by New Century shall be paid in U.S. dollars, by wire
transfer only, and no requests for cash payments shall be made by Supplier. All
payments to Supplier by New Century shall be made directly to Supplier, not to
third parties, other than to Supplier’s account with a reputable bank.

If New Century fails to pay any undisputed portion of the Charges within ten
(10) days after the due date for such payment, it shall pay interest on the
unpaid amount from the day after such due date at the lesser of the then current
“Prime Rate” set forth in the “Money Rates” table in The Wall Street Journal
(“Prime Rate”) plus two percent (2%) or the maximum rate allowed by law.



  12.3   Set Off.

With respect to any amount to be paid or reimbursed by New Century hereunder,
New Century may set off against such amount any undisputed amount that Supplier
is obligated to pay New Century hereunder.



  12.4   Disputed Charges.

New Century may withhold payment of particular Charges that New Century
reasonably disputes in good faith subject to the following:



  (a)   Notice of Dispute. If Supplier’s invoice includes detail and supporting
documentation required by this Agreement, New Century shall notify Supplier on
or before the payment due date of such invoice if it disputes any of the Charges
in such invoice.



  (b)   Notice of Insufficient Detail, Documentation and Dispute. If Supplier’s
invoice does not include the detail and supporting documentation required by
this Agreement, New Century shall so notify Supplier within fifteen (15) days of
its receipt of such invoice. Supplier shall promptly provide such reasonable
detail and supporting documentation. Within seven (7) business days after
receiving such detail and documentation, New Century shall notify Supplier if it
disputes any of the Charges in the invoice in question and shall pay any
undisputed Charges.



  (c)   Description and Explanation. If New Century disputes any Supplier
Charges, New Century shall so notify Supplier in accordance with Section 12.4(a)
or (b) and shall provide a description of the particular Charges in dispute and
an explanation of the reason why New Century disputes such Charges. The Parties
shall endeavor in good faith to resolve any such dispute in an expeditious
manner.



  (d)   Escrow. To the extent the disputed Charges exceed, in the aggregate, an
amount equal to the average monthly Charges for the preceding six (6) months
(i.e., the total Charges for the preceding six (6) months, divided by six) (the
“Escrow Trigger”), New Century shall pay or deposit certain disputed amounts
into an interest bearing escrow account for the benefit of both Parties at a
financial institution reasonably acceptable to Supplier until such dispute has
been resolved. At its option, New Century shall pay or deposit into such escrow
account either (i) all amounts then in dispute, including those below the Escrow
Trigger, or (ii) the amount in dispute that caused New Century to exceed the
Escrow Trigger and all disputed amounts in excess of such Escrow Trigger. If New
Century opts for the latter course and Supplier subsequently prevails with
respect to disputed amounts not placed in escrow, New Century shall pay interest
on the amounts ultimately paid from the day after the due date through the date
of payment at the lesser of the then current “Prime Rate” set forth in the
“Money Rates” table in The Wall Street Journal (“Prime Rate”) plus two percent
(2%) or the maximum rate allowed by law. To the extent disputed amounts are
placed into escrow, the prevailing party shall be entitled to such escrowed
amounts and interest earned on such escrowed amounts upon resolution of the
dispute.



  (e)   Continued Performance. Each Party agrees to continue performing its
obligations under this Agreement while any dispute is being resolved unless and
until such obligations are terminated by the termination or expiration of this
Agreement.



  (f)   No Waiver. Neither the failure to dispute any Charges or amounts prior
to payment nor the failure to withhold any amount shall constitute, operate or
be construed as a waiver of any right New Century may otherwise have to dispute
any Charge or amount or recover any amount previously paid.



13.   NEW CENTURY DATA AND OTHER CONFIDENTIAL INFORMATION



  13.1   Confidential Information.

Nothing in this Section 13.1 is intended to limit the obligations of Supplier
under Sections 13.2 and 13.3 of this Agreement with respect to the New Century
Data addressed in such Sections and, to the extent the provisions of
Sections 13.2 or 13.3 conflict with the provisions of this Section 13.1 as they
pertain to New Century Data, the provisions of Sections 13.2 or 13.3 shall
control over the provisions of Section 13.1, as applicable.



  (a)   Confidential Information. Supplier and New Century each acknowledge that
the other possesses and will continue to possess information that has been
developed or received by it, has commercial value in its or its customers’
business and is not generally available to the public. Except as otherwise
specifically agreed in writing by the Parties, “Confidential Information” means
(i) this Agreement and the terms hereof and thereof (including rates and
pricing), (ii) all information marked confidential, restricted or proprietary by
either Party, and (iii) any other information that is treated as confidential by
the disclosing Party (the “Disclosing Party”) and would reasonably be understood
to be confidential, whether or not so marked. In the case of New Century and the
Eligible Recipients, Confidential Information also shall include Software
provided to Supplier by New Century or an Eligible Recipient, Developed
Materials, New Century Data, New Century Personal Data, Authorized User
information, attorney-client privileged materials, attorney work product,
customer lists, customer contracts, customer information, rates and pricing,
information with respect to competitors, strategic plans, account information,
research information, information that contains trade secrets,
financial/accounting information (including assets, expenditures, mergers,
acquisitions, divestitures, billings collections, revenues, finances, forecasts
and budgets), human resources and employee or personnel information (including
payroll information), marketing/sales information, information regarding
businesses, plans, operations, mergers, acquisitions, divestitures, third party
contracts, licenses, internal or external audits, law suits, regulatory
compliance or other information or data of New Century, an Eligible Recipient,
an Authorized User or a New Century Third Party Contractor obtained, received,
transmitted, processed, stored, archived, or maintained by Supplier under this
Agreement. In the case of Supplier, Confidential Information shall also include
financial information, account information, information regarding Supplier’s
business plans and operations, and Supplier-Owned Materials.



  (b)   Disclosure of Confidential Information.



  (i)   The Disclosing Party represents and warrants that it has the right to
disclose its Confidential Information to the receiving Party (the “Receiving
Party”), subject to the confidentiality obligations contained in this
Section 13.1.



  (ii)   During the term of this Agreement and at all times thereafter as
specified in Section 13.5, each Receiving Party (A) shall hold Confidential
Information received from a Disclosing Party in confidence and shall use such
Confidential Information only for the purposes of fulfilling its obligations or
exercising its rights under this Agreement and for no other purposes, and
(B) shall not disclose, provide, disseminate or otherwise make available any
Confidential Information of the Disclosing Party to any third party without the
express written permission of the Disclosing Party, unless expressly permitted
by Section 13.1(b)(iii) or 13.1(b)(iv) below or elsewhere in this Agreement.
Each Receiving Party shall use at least the same degree of care to safeguard and
to prevent disclosure and misuse of the Disclosing Party’s Confidential
Information to third parties as the Receiving Party employs to avoid
unauthorized disclosure, publication, dissemination, destruction, loss, or
alteration of its own information (or information of its customers) of a similar
nature, but not less than reasonable care.



  (iii)   A Receiving Party may disclose Confidential Information of the
Disclosing Party to its employees, directors, attorneys, financial advisors,
contractors and agents provided that (A) such person or entity has a need to
know the Confidential Information for purposes of performing his or her
obligations under or with respect to this Agreement or as otherwise required
within such person’s scope of responsibility, (B) such disclosure is made
pursuant to an obligation of confidentiality upon such person or entity that is
no less stringent than that set forth in this Section 13.1, and (C) such
disclosure is not in violation of Law. The Receiving Party assumes full
responsibility for the acts or omissions of any person or entity to whom it
discloses Confidential Information of the Disclosing Party regarding their use
of such Confidential Information and must take commercially reasonable measures
to protect the Confidential Information from disclosure or use in contravention
of this Agreement.



  (iv)   A Receiving Party may disclose Confidential Information of a Disclosing
Party as required to satisfy any legal requirement of a competent government
body, provided that, promptly upon receiving any such request, the Receiving
Party, to the extent it may legally do so, gives notice to the Disclosing Party
of the Confidential Information to be disclosed and the identity of the third
party requiring such disclosure prior to the making such disclosure in order
that the Disclosing Party may interpose an objection to such disclosure, take
action to assure confidential handling of the Confidential Information, or take
such other action as it deems appropriate to protect the Confidential
Information. The Receiving Party shall use commercially reasonable efforts to
cooperate with the Disclosing Party in its efforts to seek a protective order or
other appropriate remedy or, in the event such protective order or other remedy
is not obtained, to obtain assurance that confidential treatment will be
accorded such Confidential Information. The Disclosing Party shall reimburse the
Receiving Party for costs reasonably incurred by the Receiving Party in
providing cooperation requested by the Disclosing Party if and to the extent the
focus of the proceeding giving rise to such disclosure requirement is the
Disclosing Party, not the Receiving Party; provided that the Receiving Party
notifies Disclosing Party in advance of such costs, obtains Disclosing Party’s
approval prior to incurring such costs, and uses commercially reasonable efforts
to minimize such costs; and provided further that the disclosure requirement is
not triggered by the Receiving Party’s breach of its obligations under this
Agreement.



  (v)   Unless expressly permitted by this Agreement, neither Party shall
(A) make any use or copies of the Confidential Information of the other Party
except as expressly contemplated by this Agreement, (B) possess or acquire any
right in or assert any lien against the Confidential Information of the other
Party, (C) sell, assign, transfer, lease, encumber, or otherwise dispose of or
disclose the Confidential Information of the other Party to third parties or
commercially exploit, or permit a third party to commercially exploit, such
Confidential Information, or (D) refuse for any reason (including a default or
material breach of this Agreement by the other Party) to promptly provide the
other Party’s Confidential Information (including any copies thereof) to the
other Party if requested to do so.



  (vi)   Notwithstanding the foregoing, New Century may disclose Confidential
Information relating to the financial or operational terms of this Agreement
and/or Supplier’s performance hereunder (e.g., applicable Service Levels and
measurements of Supplier’s performance with respect to such Service Levels) in
connection with a benchmarking under Section 11.10. In addition, New Century may
disclose Confidential Information relating to descriptions of the Services
provided by Supplier, the applicable Service Levels and/or measurements of
Supplier’s performance with respect to such Service Levels in connection with
the solicitation of proposals for or the procurement of the same or similar
services from prospective New Century Third Party Contractors; provided,
however, New Century may not divulge Supplier’s pricing for the Services in
connection with any such solicitation or procurement.



  (vii)   Each Party shall take reasonable and appropriate steps to cause its
employees to comply with these confidentiality provisions.



  (c)   Exclusions. Notwithstanding the above, Section 13.1(b) shall not apply
to any particular information which the Receiving Party can demonstrate (i) is,
at the time of disclosure to it, generally available to the public other than
through a breach of the Receiving Party’s or, to the Receiving Party’s
knowledge, through a breach of a third party’s confidentiality obligations;
(ii) after disclosure to it, is published by the Disclosing Party or otherwise
becomes generally available to the public other than through a breach of the
Receiving Party’s or, to the Receiving Party’s knowledge, through a breach of a
third party’s confidentiality obligations; (iii) was lawfully in the possession
of the Receiving Party immediately prior to the time of disclosure to it;
(iv) is received from a third party having a lawful right to disclose such
information; or (v) is independently developed by the Receiving Party without
reference to the Disclosing Party’s Confidential Information.



  (d)   Loss of Confidential Information. Each Party shall (i) immediately
notify the other Party of any possession, use, knowledge, disclosure, or loss of
such other Party’s Confidential Information in contravention of this Agreement
of which such Party becomes aware, (ii) promptly furnish to the other Party all
known details and assist such other Party in investigating and/or preventing the
reoccurrence of such possession, use, knowledge, disclosure, or loss,
(iii) cooperate with the other Party in any investigation or litigation deemed
necessary by such other Party in connection with such possession, use,
knowledge, disclosure, or loss, and (iv) promptly use commercially reasonable
efforts to prevent further possession, use, knowledge, disclosure, or loss of
Confidential Information in contravention of this Agreement. Each Party shall
bear any costs it incurs in complying with its obligations under Subparts
(i) and (ii) above. In addition, to the extent such possession, use, knowledge,
disclosure, or loss is attributable to the failure of a Party or its personnel
to comply with such Party’s obligations under this Agreement, such Party shall
bear any costs it incurs in complying with Subparts (iii) and (iv). To the
extent such possession, use, knowledge, disclosure, or loss is attributable to
any other reason, the Party whose Confidential Information is the subject of
such activity shall reimburse the other Party for any Out-of-Pocket Expenses
reasonably incurred by the other Party in complying with Subparts (iii) and
(iv).



  (e)   No Implied Rights. Nothing contained in this Section 13.1 shall be
construed as obligating a Party to disclose its Confidential Information to the
other Party, or as granting to or conferring on a Party, expressly or impliedly,
any rights or license to any Confidential Information of the other Party.



  (f)   Return or Destruction of Confidential Information. Each Party shall
securely store the other Party’s Confidential Information as further specified
in this Article 13 until such Confidential Information is returned or destroyed
as described in this Section. Except as provided below with respect to Contract
Records or as otherwise specified herein, each Party shall destroy all
documentation in any medium that contains or refers to the other Party’s
Confidential Information (or the portion of such Confidential Information
specified by the other Party) or shall return such documentation to the other
Party or its designee, in the format and on the media maintained by Supplier or
specified in this Agreement (or in a format and on media requested by New
Century at New Century’s expense, provided Supplier notifies New Century of such
expense, and New Century approves such expense in advance), (i) within thirty
(30) days of the expiration or termination of this Agreement and completion of
each Party’s obligations hereunder, including, with respect to Supplier, all
periods of Termination Assistance Services requested by New Century, and
(ii) with respect to New Century Confidential Information, at any time New
Century requests such Confidential Information or, with respect to particular
Confidential Information, within thirty (30) days of the date that such
Confidential Information is no longer required by Supplier to perform its
obligations under this Agreement. Such documentation shall include all copies of
a Party’s Confidential Information in the other Party’s possession or under the
other Party’s control. The Party returning or destroying the other Party’s
Confidential Information shall deliver to the other Party written certification
of its compliance with this paragraph signed by an authorized representative of
such Party.

Notwithstanding the foregoing, either Party may retain one copy of the other
Party’s Confidential Information in its legal department as and to the extent
required to comply with applicable Laws or enforce its rights under this
Agreement; provided that such Confidential Information shall be returned or
destroyed in accordance with this provision upon the expiration of the period
specified in the applicable Law, the expiration of the applicable statute of
limitations and the final resolution of any pending dispute.

Subject to the preceding paragraph, Contract Records shall be retained by
Supplier for the Audit Period specified in Section 9.10(a) unless and to the
extent Supplier is directed by New Century to deliver such Contract Records to
New Century prior to the expiration of such Audit Period.

In no event shall a party withhold any Confidential Information of the other
party as a means of resolving any dispute.



  13.2   New Century Data.

Nothing in this Section 13.2 is intended to limit the obligations of Supplier
under Sections 13.1 and 13.3 of this Agreement with respect to the Confidential
Information addressed in such Sections. To the extent that the provisions of
Section 13.1 pertaining to New Century Data conflict with the provisions of this
Section 13.2, the provisions of Section 13.2 shall control over the provisions
of Section 13.1. To the extent that the provisions of Section 13.3 pertaining to
Personal Data conflict with the provisions of this Section 13.2, the provisions
of Section 13.3 shall control over the provisions of Section 13.2.



  (a)   Ownership of New Century Data. New Century Data shall be and remain, as
between the Parties, the property of New Century and/or the relevant Eligible
Recipient regardless of whether Supplier or New Century is in possession of the
New Century Data. Supplier shall not possess or assert any lien or other right
against or to New Century Data although Supplier may use such New Century Data
in the performance of the Services under this Agreement and as otherwise
permitted by this Agreement. Supplier shall not sell, assign, lease, or encumber
New Century Data. Supplier shall not disclose to or allow access by third
parties to New Century Data, unless expressly provided for in this Agreement,
including in Section 13.1(b)(iii). Supplier shall not commercially exploit, or
permit a third party to commercially exploit, New Century Data on behalf of
Supplier or any other person or entity.

New Century Data shall be made available to New Century, upon its request, in
the form and format reasonably requested by New Century.



  (b)   Safeguarding of New Century Data.



  (i)   Supplier shall develop and maintain a comprehensive data security
program, which shall include reasonable and appropriate technical,
organizational and security measures against the destruction, loss, unauthorized
access or alteration of New Century Data in the possession of Supplier or its
Subcontractors or Affiliates, and which shall be no less rigorous than (i) those
maintained by Supplier for its own information of a similar nature, and (ii) the
accepted practices of top tier providers of human resources, payroll,
procurement, accounts payable and other in-scope business process outsourcing
services. Supplier shall be responsible to ensure that Subcontractors access and
use the New Century Data in compliance with this Agreement.

The data security program, including associated technical, organizational and
security measures shall comply in all material respects with the following:



  (A)   Subject to Section 15.10, all applicable Laws;



  (B)   New Century Standards, including information technology, record
retention, security, privacy standards maintained in effect by New Century; and



  (C)   ISO 17799 as it may be modified or replaced from time to time, subject
to the Change Control Procedures.

The content and implementation of data security program and associated
technical, organizational and security measures shall be fully documented in
writing by Supplier. Supplier shall permit New Century to review such
documentation and/or to inspect Supplier’s compliance with such program in
accordance with Section 9.10.



  (ii)   Under no circumstances shall Supplier make any changes to the data
security program that would materially weaken any technical, organizational or
security measures in place to safeguard New Century Data, or result in
Supplier’s failure to meet any of the minimum standards set forth above without
New Century’s prior approval. Under no circumstances shall Supplier or Supplier
Personnel attempt to access or allow access to New Century Data that is not
required for the performance of Supplier’s obligations or otherwise permitted
under this Agreement.



  (iii)   Supplier shall periodically inform New Century of the evolution of
industry practices, procedures and safeguards for data security pertaining to
the Services.



  (iv)   New Century shall have the right to establish backup security for any
New Century Data and to keep backup and files for such New Century Data in its
possession if it chooses. Supplier shall provide New Century with downloads of
New Century Data, as requested by New Century and at New Century’s expense, to
enable New Century to maintain such backup copies (provided Supplier notifies
New Century of such expense in advance, obtains New Century’s approval prior to
incurring such expense, and uses commercially reasonable efforts to minimize
such expense to the extent possible).



  (v)   In the event Supplier discovers or is notified of a breach or potential
breach (of a volume or nature that a reasonable person would believe posed a
material risk) of security relating to New Century Data in the possession or
control of Supplier or its Subcontractors or Affiliates, Supplier shall, in
addition to its obligations pursuant to Sections 6.1(d), expeditiously
(i) notify New Century of such breach or potential breach, (ii) investigate
(with New Century’s participation if so desired by New Century) such breach or
potential breach and perform a risk assessment, Root Cause Analysis and
corrective action plan thereon, (iii) provide a written report to New Century of
such risk assessment, Root Cause Analysis and action plan, (iv) remediate such
breach or potential breach of security to the extent within Supplier’s or its
Subcontractor’s or Affiliate’s areas of control, (iv) take commercially
reasonable actions to prevent the recurrence of such breach or potential breach
of security, and (v) to the extent such breach or potential breach is within
Supplier’s or its Subcontractor’s or Affiliate’s areas of control, provide New
Century with reasonable assurances that such breach or potential breach will not
recur.



  (vi)   To the extent Supplier removes New Century Data from any media under
Supplier’s control that is taken out of service, Supplier shall destroy or
securely erase such media in accordance with the Policy and Procedures Manual.
Under no circumstances shall Supplier use or re-use media on which New Century
Data has been stored to deliver data to a third party (including another
Supplier customer but excluding a Subcontractor or Supplier Affiliate) unless
such New Century Data has been securely erased in accordance with the Policy and
Procedures Manual.



  (vii)   To the extent Supplier has access to cardholder payment card
information including acct #, expiration date and 3 digit code on systems that
the Supplier controls, Supplier shall comply, as set forth in the Policy and
Procedures Manual, with the Payment Card Industry (“PCI”) security standards
dated June 30, 2005, to the extent applicable, and, subject to the Change
Control Procedures, any later promulgated changes to such standard.



  13.3   Personal Data.

In addition to the provisions of Sections 13.1 and 13.2, the following privacy
and data protection provisions shall apply to Personal Data. To the extent any
of the provisions of this Article 13 purporting to apply to Personal Data
conflict with provisions of this Section 13.3, the provisions of Section 13.3
shall control over such other provisions.



  (a)   Supplier shall hold any Personal Data that it receives in confidence and
in compliance with (1) Supplier’s obligations under this Agreement, the Exhibits
and Attachments hereto and the Policy and Procedures Manual, and (2) the
security program described in Section 13.2(b)(i)



  (i)   Supplier shall process and store all Personal Data in (1) the United
States, (2) the jurisdiction in which the data subject resides (or, in the case
of a data subject residing in the European Economic Area (“EEA”), in the EEA) or
(3) India and such other jurisdictions set forth in the Policy and Procedures
Manual and shall not transfer, process, or maintain New Century Data in any
other jurisdiction without the prior consent of New Century.



  (ii)   Supplier shall not transfer Personal Data from a country within the
European Economic Area to countries deemed by the European Union not to have
adequate protection without first ensuring that the standard contractual clauses
approved by the European Commission in Commission Decision as the standard
contractual clauses for the transfer of personal data to processors in third
countries under Directive 95/46/EC, 2002 O.J. L6/52 are in place between the New
Century Affiliate that is the Data Exporter and the Data Importer.



  (iii)   Supplier shall maintain technical, organizational and security
measures to protect the confidentiality of Personal Data processed in the EU
consistent with the security program developed pursuant to Section 13.2(b)(i)
and this Section 13.3.



  (iv)   The Parties acknowledge that, for purposes of the European Data
Protection Legislation, Supplier will act as a Data Processor in relation to all
Personal Data it accesses under this Agreement, that New Century is the Data
Controller with respect to such Personal Data, and that Supplier will only act
in accordance with New Century’s reasonable instructions in relation to such
Personal Data. New Century hereby authorizes Supplier to process Personal Data
in accordance with this Agreement.



  (b)   Supplier agrees that Supplier and Supplier Personnel will not use any
Personal Data for any purpose other than the fulfillment of the terms and
conditions of this Agreement. Supplier as well as its employees, agents and
Subcontractors shall not process or disseminate Personal Data to any third party
or transfer Personal Data without the approval of New Century unless expressly
provided for in this Agreement. Supplier shall take appropriate action to cause:



  (i)   Any Supplier Personnel who have access to Personal Data pursuant to this
Agreement to be advised of, and comply with, the terms and conditions of this
Section 13.3; and



  (ii)   Any Supplier Personnel who have access to Personal Data to be trained
regarding their handling of such Personal Data.

Supplier shall be responsible for any failure of Supplier Personnel to comply
with the terms and conditions regarding Personal Data set forth in this Section
13.3.



  (c)   When interfacing with New Century or the applicable Eligible Recipient
regarding Personal Data, Supplier shall only disclose or transmit Personal Data
to those New Century or Eligible Recipient employees and New Century Third Party
Contractors authorized by the New Century Project Executive or his or her
designee or identified in the Policy and Procedures Manual.



  (d)   Reserved.



  (e)   Reserved.



  (f)   Reserved.



  (g)   New Century shall notify Supplier of any:



  (i)   Limitation in any privacy notice used by New Century to the extent that
such limitation may affect Supplier’s use or disclosure of Personal Data; and



  (ii)   Restriction on the use or disclosure of Personal Data to which New
Century agreed to the extent that such restriction may affect Supplier’s use or
disclosure of such Personal Data.

Supplier agrees to promptly implement any such limitation or restriction as
directed by New Century.



  (h)   If Supplier has knowledge of any unauthorized disclosure of or access to
Personal Data in the possession or control of Supplier or its Subcontractors or
Affiliates, Supplier shall:

(i) Expeditiously report such unauthorized disclosure or access to New Century,



  (ii)   Mitigate, to the extent practicable, any harmful effect of such
disclosure or access that is known to Supplier or its agents, and



  (iii)   Cooperate with New Century in providing any notices regarding
impermissible disclosures caused by such disclosure or access which New Century
deems appropriate. Such cooperation shall be provided as a Project, in
accordance with Section 4.5 and Section 10 of Exhibit 4, unless and to the
extent such access or disclosure is attributable to the failure of Supplier or
Supplier Personnel to comply with Supplier’s obligations under this Agreement.

To the extent such unauthorized disclosure or access is attributable to a breach
by Supplier or Supplier Personnel of Supplier’s obligations under this Agreement
with respect to Personal Data, Supplier shall bear (A) the costs incurred by
Supplier in complying with its legal obligations relating to such breach, and
(B) in addition to any other damages for which Supplier may be liable for under
this Agreement, the following costs incurred by New Century or the Eligible
Recipient in complying with their legal obligations relating to such breach,
including to the extent applicable, (1) the cost of providing notice to affected
individuals, (2) the cost of providing notice to government agencies, credit
bureaus, and/or other required entities, (3) the cost of providing affected
individuals with credit monitoring services for a specific period not to exceed
twelve (12) months, to the extent the disclosure of the affected individual’s
Personal Data could lead to a compromise of the data subject’s credit or credit
standing, (4) call center support for such affected individuals for a specific
period not to exceed thirty (30) days, and (5) the cost of any other measures
required under applicable Law.



  (i)   Reserved.



  (j)   As reasonably requested by New Century, Supplier shall de-identify or
summarize all or any specified PHI in the format and on the media prescribed by
New Century and promptly deliver such Data to New Century or a designated New
Century Third Party Contractor. Unless otherwise agreed, activities undertaken
by Supplier in response to such a request shall be treated as a Project, in
accordance with Section 4.5 and Section 10 of Exhibit 4.



  (k)   With respect to Personal Medical Data constituting “protected health
information” (“PHI”), as such term is defined by the HIPAA Privacy Rule, to the
extent Supplier is serving as a Business Associate or a subcontractor to a
Business Associate or is otherwise deemed to be a Business Associate under
HIPAA, Supplier shall:



  (i)   Subject to Section 15.10, implement the technical, organizational and
security measures, including administrative, physical and technical safeguards
in the security program described in Section 13.2(b)(i) to protect the
confidentiality, integrity and availability of Personal Medical Data
constituting electronic PHI (“ePHI”) created, received, maintained or
transmitted by Supplier or Supplier Personnel. Supplier shall cause any
Subcontractors or Supplier Personnel who have access to ePHI to agree in writing
to protect the confidentiality, integrity and availability of ePHI as required
by the HIPAA Security Rule.

Supplier shall expeditiously report to New Century any successful unauthorized
access, use, disclosure, modification, or destruction of ePHI or interference
with system operations in an information system containing PHI of which Supplier
becomes aware. Supplier also shall report the aggregate number of unsuccessful,
unauthorized attempts to access, use, disclose, modify or destroy ePHI or
interfere with systems operations in an information system under Supplier’s
control containing PHI, of which Supplier becomes aware, provided that:



  A.   such reports will be provided only as frequently as the Parties mutually
agree, but no more than once per calendar quarter, and



  B.   if the HIPAA Security Rule is amended to remove the requirement for
reporting “unsuccessful” attempts to use, disclose, modify or destroy ePHI from
the definition of “Security Incident,” this paragraph shall no longer apply as
of the effective date of such amendment. For purposes of this provision,
Security Incident shall have the meaning given in HIPAA Security Regulations, 45
CFR Part 164, as such regulations may be amended from time to time, and



  C.   this provision shall not require the reporting of “pings” or similar
request-response utilities used to determine whether a specific Internet
Protocol (IP) address, or host, exists or is accessible.



  (ii)   Subject to Section 15.10, at New Century’s request, Supplier shall
provide access to PHI contained in a “designated record set” (as such term is
defined by the HIPAA Privacy Rule) of a person currently or formerly covered by
a Plan to New Century or the person currently or formerly covered by the Plan
who is requesting such Data. Supplier also shall amend PHI in its possession as
directed by New Century. Subject to Section 15.10, such access and amendment
shall be provided at a time and in a format permitted by the HIPAA Privacy Rule.



  (iii)   Subject to Section 15.10, Supplier shall document all disclosures by
Supplier or Supplier Personnel of PHI to provide a person currently or formerly
covered by the Plan with an accounting of disclosures as required by the HIPAA
Privacy Rule. Supplier shall, upon New Century’s request, provide such an
accounting to New Century or the person currently or formerly covered by the
Plan requesting such Data at a time and in a format permitted by the HIPAA
Privacy Rule as specified by New Century.



  (iv)   Without limiting New Century’s obligations under Section 15.10, New
Century shall notify Supplier of any (A) limitations in the Plan’s privacy
notice to the extent that such limitation may affect Supplier’s use or
disclosure of PHI; (B) changes in, or revocation of, permission by a person
currently or formerly covered by the Plan to use or disclose PHI to the extent
that such change may affect Supplier’s use or disclosure of the Data; and
(C) restriction to the use or disclosure of PHI to which the Plan agreed to the
extent that such restriction may affect Supplier’s use or disclosure of the
Data. Supplier agrees to implement such limitation, change or restriction as
required by HIPAA regarding PHI, in accordance with Section 15.10.



  (v)   In addition to permitting audits by New Century as described above,
Supplier shall make available to the Secretary of the U.S. Department of Health
and Human Services, upon request, its internal practices, books and records
relating to the use and disclosure of PHI received from, or created or received
by Supplier on behalf of, a Plan, for purposes of determining the Plan’s
compliance with the HIPAA Privacy Rule. If the Secretary contacts the Supplier
directly regarding the availability of such practices, books and records for
such purposes, Supplier shall provide New Century with written notice of such
contact from the Secretary as soon as possible.



  (vi)   The following terms, when used in the Agreement or any Exhibit to the
Agreement, shall have the meanings specified below: (A) “Business Associate”
shall have such meaning as set forth in the HIPAA Privacy Rule; (B) “Covered
Entity” shall have such meaning as set forth in the HIPAA Privacy Rule; (C)
electronic PHI shall have such meaning as set forth in the HIPAA Security Rule;
(D) “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as may be amended from time to time; (E) “HIPAA Privacy Rule” means the
HIPAA privacy regulations, codified at 45 C.F.R. Part 160 and Part 164, Subparts
A and E; (F) “HIPAA Security Rule” means the HIPAA security regulations,
codified at 45 C.F.R. Part 160 and Part 164, Subparts A and C; and (G)
“Protected Health Information” shall have such meaning as set forth in the HIPAA
Privacy Rule.



  13.4   File Access.

New Century shall have ready, secure access to, and the right to review and
retain a copy of, all New Century Confidential Information in the possession or
control of Supplier or its Affiliates and Subcontractors. Such access shall be
provided to New Century by the means and in the format specified in the
Agreement and/or reasonably requested by New Century. At no time shall New
Century’s Confidential Information be stored or held by Supplier in a form or
manner not readily accessible to New Century in this manner.



  13.5   New Century Data — Correction and Restoration.



  (a)   Corrections. The correction of any errors or inaccuracies in or with
respect to New Century Data shall be performed by the Party that has operational
responsibility for inputting such New Century Data into the applicable System.
To the extent (i) Supplier is operationally responsible for inputting such data,
-or, (ii) such errors or inaccuracies are attributable to the failure of
Supplier or Supplier Personnel to comply with Supplier’s obligations under this
Agreement, Supplier shall bear the cost of correcting such errors or
inaccuracies. In all other circumstances, New Century shall bear the costs of
correcting such errors or inaccuracies.



  (b)   Re-running of Corrected Data. If the correction of errors or
inaccuracies as described above necessitates the re-running of corrected New
Century Data and thereby results in the usage of additional Resource Units, New
Century shall pay the applicable Resource Unit charge set forth in Exhibit 4,
unless the underlying errors or inaccuracies are attributable to the failure of
Supplier or Supplier Personnel to comply with Supplier’s obligations under this
Agreement (including the failure of Supplier or Supplier Personnel to adhere to
applicable processes and controls that, if adhered to, would have enabled
Supplier or Supplier Personnel to identify and timely correct such errors or
inaccuracies, even if caused by New Century), in which case Supplier shall be
financially responsible for any additional Resource Units usage resulting from
the re-running of corrected data.



  (c)   Restoration of Data. The restoration of any destroyed, lost or altered
New Century Data shall be performed by the Party that has operational
responsibility for maintaining the System on which such New Century Data resides
and for creating and maintaining backup copies of such New Century Data. To the
extent (i) Supplier is operationally responsible for performing such restoration
or (ii) such destruction, loss or alteration is attributable to the failure of
Supplier or Supplier Personnel to comply with Supplier’s obligations under this
Agreement, Supplier shall bear the cost of restoring such data (provided that,
if Supplier has complied with its obligation to create and maintain backup
copies of New Century Data, its obligation to restore data shall be limited to
data restoration from available backup copies and/or using generally accepted
data restoration techniques).



  13.6   Survival.

Supplier’s obligations under this Article with respect to Personal Data shall
survive the expiration or termination of this Agreement and shall be perpetual.
The Parties’ obligations under this Article with respect to all other
Confidential Information shall survive the expiration or termination of this
Agreement for a period of five (5) years from the later of (i) the expiration or
termination of this Agreement (including all periods of Termination Assistance
Services), or (ii) the return or destruction of Confidential Information in
accordance with Sections 13.1 (but not including accounting information
pertaining to this Agreement that Supplier is required to maintain pursuant to
applicable Laws); provided, however, that the passage of this five (5) year
period shall not absolve either Party of responsibility for any breach of this
Article 13 occurring prior to the expiration of such five (5) year period.



14.   OWNERSHIP OF MATERIALS



  14.1   New Century Owned and Licensed Materials.



  (a)   Ownership of New Century Owned Materials. For purposes of this
Agreement, New Century shall be the sole and exclusive owner of (i) all
intellectual property, Software and other Materials owned by New Century or the
Eligible Recipients as of the Effective Date, including New Century Owned
Software and other Materials owned by New Century and the Eligible Recipients,
(ii) all enhancements and Derivative Works of such intellectual property,
Software and Materials, including all United States and foreign patent,
copyright and other intellectual property rights in such Materials, and
(iii) certain Developed Materials, as provided in Section 14.2 (collectively,
“New Century Owned Materials”).



  (b)   License to New Century Owned Materials. As of the Commencement Date, New
Century hereby grants Supplier and, to the extent necessary for Supplier to
provide the Services, to Subcontractors designated by Supplier that sign a
written agreement to be bound by terms comparable to the terms contained herein
applicable to such Materials (such agreement shall be agreed to by the Parties
and shall include the terms specified in this Section as well as those
pertaining to the ownership of such Materials and any Derivative Works developed
by the Parties, the scope and term of the license, the restrictions on the use
of such Materials, the obligations of confidentiality, etc.) a non-exclusive,
non-transferable, royalty-free limited right and license during the Term (and
thereafter to the extent necessary to perform any Termination Assistance
Services requested by New Century) to access, use, execute, reproduce, display,
perform, modify and distribute the New Century Owned Materials for the express
and sole purpose of providing the Services. New Century shall remain financially
and administratively responsible for the maintenance of the New Century Owned
Software. Supplier and its Subcontractors shall have no right to the source code
to such New Century Owned Materials unless and to the extent approved in advance
by New Century. New Century Owned Materials shall remain the property of New
Century. Supplier and its Subcontractors shall not (i) use any New Century Owned
Materials for the benefit of any person or Entity other than New Century or the
Eligible Recipients, (ii) separate or uncouple any portions of the New Century
Owned Materials, in whole or in part, from any other portions thereof, or
(iii) reverse assemble, reverse engineer, translate, disassemble, decompile or
otherwise attempt to create or discover any source or human readable code,
underlying algorithms, ideas, file formats or programming interfaces of the New
Century Owned Materials by any means whatsoever, without the prior approval of
New Century, which may be withheld at New Century’s sole discretion. Except as
otherwise requested or approved by New Century, Supplier and its Subcontractors
shall cease all use of New Century Owned Materials upon the end of the Term and
the completion of any Termination Assistance Services requested by New Century
pursuant to Section 4.3(b)(1) or 4.3(b)(8) and shall certify such cessation to
New Century in a notice signed by an officer of Supplier and each applicable
Subcontractor. THE NEW CENTURY OWNED MATERIALS ARE PROVIDED BY NEW CENTURY TO
SUPPLIER AND ITS SUBCONTRACTORS ON AN AS-IS, WHERE-IS BASIS. NEW CENTURY
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO
SUCH NEW CENTURY OWNED MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH
MATERIALS FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES,
INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.



  (c)   License to New Century Third Party Materials. Subject to Supplier having
obtained any Required Consents, New Century hereby grants to Supplier, for the
sole purpose of performing the Services and solely to the extent of New
Century’s underlying rights, the same rights of access and use as New Century
possesses under the applicable software licenses with respect to New Century
licensed Third Party Materials. New Century also hereby grants such rights to
Subcontractors designated by Supplier if and to the extent necessary for
Supplier to provide the Services; provided that, Supplier shall pay all
incremental fees, costs and expenses associated with the granting of such rights
to such Subcontractors. Supplier and its Subcontractors shall comply with the
duties, including use restrictions and nondisclosure obligations, imposed on New
Century by such licenses (provided that Supplier has received copies of such
licenses or has otherwise been notified of such duties, obligations and
restrictions). In addition, each Subcontractor shall sign a written agreement to
be bound by terms comparable to the terms contained herein applicable to such
Materials (such agreement shall be agreed to by the Parties and shall include
the terms specified in this Section as well as those pertaining to the ownership
of such Materials and any Derivative Works developed by the Parties, the scope
and term of the license, the restrictions on the use of such Materials, and the
obligations of confidentiality, etc.). Except as otherwise requested or approved
by New Century (or the relevant licensor), Supplier and its Subcontractors shall
cease all use of such Third Party Materials upon the end of the Term and the
completion of any Termination Assistance Services requested by New Century
pursuant to Section 4.3(b)(8). THE NEW CENTURY LICENSED THIRD PARTY MATERIALS
ARE PROVIDED BY NEW CENTURY TO SUPPLIER AND ITS SUBCONTRACTORS ON AN AS-IS,
WHERE-IS BASIS. NEW CENTURY EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR IMPLIED, AS TO SUCH NEW CENTURY LICENSED THIRD PARTY
MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH MATERIALS FOR USE BY SUPPLIER
OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES, INCLUDING WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.



  14.2   Developed Materials.



  (a)   New Century Ownership of Derivative Works of New Century Owned
Materials. Unless the Parties agree otherwise, New Century shall be the sole and
exclusive owner of all Developed Materials that are Derivative Works of New
Century Owned Materials, including all United States and foreign patent,
copyright and other intellectual property rights in such Materials. Such
Developed Materials shall be considered works made for hire (as that term is
used in Section 101 of the United States Copyright Act, 17 U.S.C. § 101, or in
analogous provisions of other applicable Laws) owned by New Century. If any such
Developed Materials may not be considered a work made for hire under applicable
Law, Supplier hereby irrevocably assigns, and shall assign, to New Century
without further consideration, all of Supplier’s right, title and interest in
and to such Developed Materials, including United States and foreign patent,
copyright and other intellectual property rights. Supplier acknowledges that New
Century and the successors and assigns of New Century shall have the right to
obtain and hold in their own name any patent, copyright and other intellectual
property rights in and to such Developed Materials. Supplier agrees to execute
any documents and take any other actions reasonably requested by New Century,
and at New Century’s expense, to effectuate the purposes of this
Section 14.2(a). New Century hereby grants Supplier certain license and other
rights with respect to such Developed Materials, as described in
Section 14.1(b). New Century may, in its sole discretion and upon such terms and
at such financial arrangement as New Century and Supplier may agree, grant
Supplier a license to use such Developed Materials for other purposes and to
sublicense such Developed Materials.



  (b)   New Century Ownership of New Century–Specific Developed Materials.
Except as provided in Sections 14.2(d) and (e) or otherwise agreed by the
Parties, New Century shall be the sole and exclusive owner of the United States
and foreign copyrights in all Developed Materials that are (i) created in
accordance with the customized requirements of New Century or the Eligible
Recipients, (ii) usable only by New Century or the Eligible Recipients or in
conjunction with New Century Owned Materials, (iii) specific to the businesses
of New Century or the Eligible Recipients, or (iv) Deliverables (subparts
(i) through (iv), collectively, “New Century–Specific Developed Materials”). For
purposes of this provision, Deliverables shall mean Developed Materials
(i) required to be delivered to New Century or the Eligible Recipients pursuant
to this Agreement and specific to New Century or the Eligible Recipients, or
(ii) developed at the specific request of or paid for by New Century. Such New
Century–Specific Developed Materials shall be considered works made for hire (as
that term is used in Section 101 of the United States Copyright Act, 17 U.S.C. §
101, or in analogous provisions of other applicable Laws) owned by New Century.
If any such New Century–Specific Developed Materials may not be considered a
work made for hire under applicable Law, Supplier hereby irrevocably assigns,
and shall assign, to New Century without further consideration, all of
Supplier’s right, title and interest in and to such Developed Materials.
Supplier acknowledges that New Century and the successors and assigns of New
Century shall have the right to obtain and hold in their own name any patent,
copyright and other intellectual property rights in and to such New
Century–Specific Developed Materials. Supplier agrees to execute any documents
and take any other actions reasonably requested by New Century, and at New
Century’s expense, to effectuate the purposes of this Section 14.2(a). New
Century hereby grants Supplier certain license and other rights with respect to
such New Century–Specific Developed Materials, as described in Section 14.1(b).
The Parties shall maintain a list of New Century–Specific Developed Materials
categorized as Software in Exhibit 11. New Century may, in its sole discretion
and upon such terms and at such financial arrangement as New Century and
Supplier may agree, grant Supplier a license to use the portion of such
Developed Materials comprising copyrightable works for other purposes and to
sublicense such Developed Materials. In addition, in connection with the
approval of a Project for the development of Software that would otherwise be
treated as a New Century–Specific Developed Material, the Parties may agree to
the ownership of such Developed Material by Supplier, subject to financial and
other terms and arrangements agreed upon by the Parties.

Notwithstanding the foregoing, the Parties acknowledge and agree that any idea,
design, concept, technique, invention, discovery or improvement constituting
patentable subject matter and first conceived of and reduced to practice in the
course of creating New Century–Specific Developed Materials pursuant to this
Section 14.2(b) may be freely used by either Party, and that any patent rights
in such New Century–Specific Developed Materials shall be jointly owned by New
Century and Supplier, in all cases without the requirement of either Party to
account to the other Party.



  (c)   Source Code and Documentation. Supplier shall, promptly as it is
developed by Supplier, provide New Century with the source code, if any, and
object code and documentation for all New Century owned Developed Materials, as
described in Sections 14.2(a) and (b). Such source code and technical
documentation shall be sufficient to allow a reasonably knowledgeable and
experienced programmer to maintain and support such Materials; and the user
documentation for such Materials shall accurately describe in terms
understandable by a typical Authorized User the functions and features of such
Materials and the procedures for exercising such functions and features.



  (d)   Supplier Owned Developed Materials. Notwithstanding Sections 14.2(a) and
(b), unless the Parties agree otherwise, Supplier shall be the sole and
exclusive owner of all Developed Materials that are Derivative Works of Supplier
Owned Materials (as defined in Section 14.3(a)), including all United States and
foreign patent, copyright and other intellectual property rights in such
Materials. In addition, except as provided in Sections 14.2(b) and (e) or
otherwise agreed by the Parties, Supplier shall be the sole and exclusive owner
of all other Developed Materials that are not Derivative Works of New Century
Owned Materials, including all United States and foreign patent, copyright and
other intellectual property rights in such Materials. If the ownership of such
Developed Materials does not automatically vest in Supplier, New Century hereby
irrevocably assigns, and shall assign, to Supplier without further
consideration, all of New Century’s right, title and interest in and to such
Developed Materials. New Century acknowledges that Supplier and the successors
and assigns of Supplier shall have the right to obtain and hold in their own
name any intellectual property rights in and to such Supplier owned Developed
Materials. New Century agrees to execute any documents and take any other
actions reasonably requested by Supplier, and at Supplier’s expense to
effectuate the purposes of this Section 14.2(d). Supplier hereby grants New
Century and the Eligible Recipients certain license and other rights with
respect to such Developed Materials, as described in Sections 14.3(b) and 14.6.



  (e)   Third Party Materials. The ownership of Derivative Works of Third Party
Materials created in connection with the Services shall, as between Supplier and
New Century, be considered Developed Materials owned by the Party that is the
licensee of such Third Party Materials. For purposes of the foregoing, Supplier
shall be deemed the licensee of Third Party Materials licensed by its
Subcontractors or Affiliates and New Century shall be deemed the licensee of
Third Party Materials licensed by New Century Affiliates or the Eligible
Recipients. Each Party acknowledges and agrees that its ownership of such
Derivative Works may be subject to or limited by the terms of the underlying
agreement with the owner of the underlying Third Party Materials; provided that,
if a Derivative Work is to be made of Third Party Materials provided by
Supplier, Supplier shall notify New Century in advance and obtain New Century’s
consent prior to proceeding with such Derivative Work if the terms of any such
agreement will preclude or limit, as applicable, New Century’s license rights in
and to such Derivative Work as contemplated in Sections 14.3 and 14.6.



  (f)   Disclosure by Supplier of Developed Materials. Supplier shall promptly
disclose in writing to New Century each Developed Material that is developed in
connection with the Services. With respect to each disclosure, Supplier shall
indicate the features or concepts that it believes to be new or different.



  14.3   Supplier Owned and Licensed Materials.



  (a)   Ownership of Supplier Owned Materials. For purposes of this Agreement,
Supplier shall be the sole and exclusive owner of the (i) intellectual property,
Software and Materials lawfully owned by Supplier or its Affiliates or
Subcontractors prior to the Effective Date, (ii) intellectual property, Software
and Materials acquired by Supplier or its Affiliates or Subcontractors on or
after the Effective Date, other than acquisitions of Materials from Third
Parties specifically for transfer to New Century or an Eligible Recipient in
connection with the performance of the Services, (iii) Developed Materials
created by or for Supplier or its Affiliates or Subcontractors as and to the
extent provided in Sections 14.2(d) and (e), (iv) Materials developed by or on
behalf of Supplier or its Affiliates or Subcontractors other than in the course
of the performance of its obligations under this Agreement or as otherwise
provided in Article 14, including all United States and foreign patent,
copyright and other intellectual property rights in such Materials described in
clauses (i) through (iv) of this paragraph (“Supplier Owned Materials”).



  (b)   License to Supplier Owned Materials. As of the Commencement Date,
Supplier hereby grants to New Century and the Eligible Recipients, at no
additional charge, a world-wide non-exclusive, royalty-free limited right and
license, with the right to grant sublicenses, to access, use, execute,
reproduce, display, perform, modify, enhance, distribute internally and create
Derivative Works of the Supplier Owned Materials (including all modifications,
replacements, Upgrades, enhancements, methodologies, tools, documentation,
materials and media related thereto, but excluding Supplier Owned Materials
identified on Exhibit 27) during the Term and any Termination Assistance
Services period, solely for the benefit and use of New Century, the Eligible
Recipients and their respective Affiliates, to (i) receive the full benefit of
the Services provided by Supplier, (ii) perform or have performed human
resources, payroll, procurement, accounts payable and other in-scope services
for their internal business purposes,, (iii) monitor, access, interface with or
use the Materials and Software then being used by Supplier and (iv) perform or
have performed ancillary services and functions for their internal business
purposes, including related information technology services and functions
((i)-(iv) collectively, “Internal Business Purposes”); provided that, to the
extent a third party uses the Supplier Owned Materials on behalf of or for the
benefit of New Century, such third party shall sign a written agreement to be
bound by terms comparable to the terms contained herein applicable to such
Materials (such agreement shall be agreed to by the Parties and shall include
the terms specified in this Section as well as those pertaining to the ownership
of such Materials and any Derivative Works developed by the Parties, the scope
and term of the license, the restrictions on the use of such Materials, and the
obligations of confidentiality, etc.). New Century shall have no rights to the
source code to such Supplier Owned Materials unless and to the extent approved
in advance, in writing, by Supplier. New Century shall not (i) separate or
uncouple any portions of the Supplier Owned Materials, in whole or in part, from
any other portions thereof, or (ii) reverse assemble, reverse engineer,
translate, disassemble, decompile or otherwise attempt to create or discover any
source or human readable code, underlying algorithms, ideas, file formats or
programming interfaces of the Supplier Owned Materials by any means whatsoever.
Supplier Owned Materials shall remain the property of Supplier. The rights and
obligations of New Century and the Eligible Recipients with respect to such
Supplier Owned Materials following the expiration or termination of the
Agreement or termination of any Service are set forth in Section 14.6.



  (c)   Embedded Materials. To the extent that Supplier Owned Materials are
embedded in any Developed Materials owned by New Century pursuant to Sections
14.2(a) and (b), Supplier shall not be deemed to have assigned its intellectual
property rights in such Supplier Owned Materials to New Century, but Supplier
hereby grants to New Century a worldwide, perpetual, irrevocable, non-exclusive,
fully paid-up license, with the right to grant sublicenses, to use, execute,
reproduce, display, perform, modify, enhance, distribute internally and create
Derivative Works of such Supplier Owned Materials (including all modifications,
replacements, Upgrades, enhancements, methodologies, tools, documentation,
materials and media related thereto) solely for the benefit and use of New
Century, the Eligible Recipients and their respective Affiliates for their
Internal Business Purposes, so long as such Supplier Owned Materials remain
embedded in such Developed Materials and are not separately exploited. With
respect to New Century’s access and use of any Supplier Owned Materials, New
Century will comply with any applicable use restrictions that are identified in
writing to, and acknowledged by, New Century. New Century will establish an
access control procedure to limit New Century’s access and use accordingly.
Following the expiration or termination of the Term and the termination of the
Service(s) for which such Materials were used, Supplier shall, at New Century’s
request, provide Upgrades, maintenance, support and other services for such
embedded Supplier Owned Materials if and to the extent provided for in
Section 14.6(b).



  (d)   License to Supplier Third Party Materials. As of the Commencement Date
and subject to Supplier having obtained any Required Consents, Supplier hereby
grants to New Century and the Eligible Recipients, at no additional charge, a
non-exclusive, royalty-free right and license, with the right to grant
sublicenses, to access and/or use the Third Party Materials as to which Supplier
holds the license or for which Supplier is financially responsible under this
Agreement (including all modifications, substitutions, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related thereto),
during the Term and any Termination Assistance Services period, solely for the
benefit and use of New Century, the Eligible Recipients and their respective
Affiliates for their Internal Business Purposes; provided that, to the extent a
third party uses such Third Party Materials on behalf of or for the benefit of
New Century, such third party shall sign a written agreement to be bound by
terms comparable to the terms contained herein applicable to such Materials
(such agreement shall be agreed to by the Parties and shall include the terms
specified in this Section as well as those pertaining to the ownership of such
Materials and any Derivative Works developed by the Parties, the scope and term
of the license, the restrictions on the use of such Materials, and the
obligations of confidentiality, etc.). With respect to New Century’s access and
use of any such Third Party Materials, New Century will comply with any
applicable use restrictions that are identified in writing to, and acknowledged
by, New Century. New Century will establish an access control procedure to limit
New Century’s access and use accordingly. The rights and obligations of New
Century, the Eligible Recipients and New Century Third Party Contractors with
respect to such Supplier licensed Third Party Materials following the expiration
or termination of the Agreement or termination of any Service are set forth in
Section 14.6.



  (e)   Source Code Escrow.



  (i)   Supplier Software. At New Century’s request, Supplier shall deposit into
escrow with an escrow agent mutually agreed by the Parties (or the current
escrow agent, if the Software is already maintained in escrow) the source code
and related documentation for Software owned by Supplier or Supplier Affiliates.
The escrow release conditions shall be as specified in Exhibit 24.



  (ii)   Third Party and Subcontractor Software. Supplier shall cause certain
Third Party Software and certain Software owned by Subcontractors that are not
Supplier Affiliates, in each case, as identified in Attachment 24-A, to be
placed into escrow with Supplier as the beneficiary of such escrow. The Software
placed into escrow shall include, at a minimum, the source code for proprietary,
customized or uniquely configured Software critical to Supplier’s service
delivery solution and/or the performance of Supplier’s obligations under this
Agreement.



  14.4   Other Materials.

This Agreement shall not confer upon either Party intellectual property rights
in Materials of the other Party (to the extent not covered by this Article 14)
unless otherwise so provided elsewhere in this Agreement.



  14.5   General Rights.



  (a)   Copyright Legends. Each Party agrees to reproduce copyright legends
which appear on any portion of the Materials which may be owned by the other
Party or third parties.



  (b)   Residuals. Nothing in this Agreement shall restrict any employee or
representative of a Party from using general ideas, concepts, practices,
learning or know-how relating to the processing of human resources, payroll,
procurement and accounts payable transactions that are retained in the unaided
memory of such employee or representative after performing the obligations of
such Party under this Agreement, except to the extent that such use infringes
upon any patent, copyright or other intellectual property right of a Party or
its Affiliates (or, in the case of Supplier, any Eligible Recipient); provided,
however, that this Section 14.5(b) shall not (i) be deemed to limit either
Party’s obligations under this Agreement with respect to the disclosure or use
of Confidential Information, or (ii) operate or be construed as permitting an
employee or representative of Supplier to disclose, publish, disseminate or use
(a) the source of any Confidential Information of New Century or an Eligible
Recipient, (b) any financial, statistical or personnel information of New
Century or an Eligible Recipient, or (c) the business plans of New Century or
the Eligible Recipients. For avoidance of doubt, an individual’s memory is not
considered unaided if the individual has intentionally memorized the
Confidential Information for the purpose of retaining and subsequently using or
disclosing it or the individual identifies the information as Confidential
Information upon recollection. In addition, for avoidance of doubt, the
foregoing would not permit Supplier Personnel to use Confidential Information of
New Century or an Eligible Recipient (other than ideas, concepts, practices,
learning and know-how relating generally to the processing of human resources,
payroll, procurement and accounts payable transactions) for any purpose other
than the provision of Services under this Agreement.

Except as otherwise provided in this Agreement, this Agreement shall nor operate
or be construed to prevent Supplier from acquiring, marketing, developing,
distributing, licensing or using for itself or others, services, products or
technology that are the same as or similar to those provided to New Century by
Supplier pursuant to this Agreement.



  (c)   No Implied Licenses. Except as expressly specified in this Agreement,
nothing in this Agreement shall be deemed to grant to one Party, by implication,
estoppel or otherwise, license rights, ownership rights or any other
intellectual property rights in any Materials owned by the other Party or any
Affiliate of the other Party (or, in the case of Supplier, any Eligible
Recipient).



  (d)   Incorporated Materials. Should either Party incorporate into Developed
Materials any intellectual property subject to third party patent, copyright or
license rights, any ownership or license rights granted herein with respect to
such Materials shall be limited by and subject to any such patents, copyrights
or license rights; provided that, prior to incorporating any such intellectual
property in any Materials, the Party incorporating such intellectual property in
the Materials has disclosed this fact and obtained the prior approval of the
other Party.



  14.6   New Century Rights Upon Expiration or Termination of Agreement.

As part of the Termination Assistance Services, Supplier shall provide the
following to New Century, New Century Affiliates and the Eligible Recipients
with respect to Materials and Software:



  (a)   New Century Owned Materials and Developed Materials. With respect to New
Century Owned Materials, Supplier shall, at no cost to New Century:



  (i)   deliver to New Century all New Century Owned Materials and all copies
thereof in the format and medium in use by Supplier in connection with the
Services as of the date of such expiration or termination; and



  (ii)   following confirmation by New Century that the copies of the New
Century Owned Materials delivered by Supplier are acceptable and the completion
by Supplier of any Termination Assistance Services for which such Materials are
required, destroy or securely erase all other copies of such Materials then in
Supplier’s possession and cease using such Materials and any information
contained therein for any purpose.



  (b)   Supplier Owned Materials. With respect to Materials owned by Supplier,
Supplier Affiliates or (subject to Section 6.4(c)) Subcontractors and used by
them to provide the Services:



  (i)   Unless New Century has otherwise agreed in advance, Supplier hereby
grants to New Century and the Eligible Recipients (or, at New Century’s
election, to their designee(s)) a worldwide, perpetual, non-exclusive,
non-transferable, irrevocable, fully paid-up license to use, execute, reproduce,
display, perform, distribute internally, modify, enhance and create Derivative
Works and to permit a third party to use, execute, reproduce, display, perform,
distribute internally, modify, enhance and create Derivative Works of such
Supplier Owned Materials (excluding those identified in Exhibit 18) solely for
the internal benefit or use of New Century, New Century Affiliates and the
Eligible Recipients in the performance of human resources, payroll, recruiting,
procurement or accounts payable services, as applicable, upon the expiration or
termination of the Term (provided that, to the extent a third party uses such
Supplier Owned Materials pursuant to this provision, such third party shall sign
a written agreement to be bound by terms comparable to the terms contained
herein applicable to such Materials (such agreement shall be agreed to by the
Parties and shall include the terms specified in this Section as well as those
pertaining to the ownership of such Materials and any Derivative Works developed
by the Parties, the scope and term of the license, the restrictions on the use
of such Materials, and the obligations of confidentiality, etc.);



  (ii)   Supplier shall deliver to New Century and the Eligible Recipients (or,
at New Century’s election, to their designee(s)) (A) a copy of Supplier Owned
Materials and related documentation to which New Century is entitled to use
under Section 14.6(b)(i), and (B) the source code and object code for such
Supplier Owned Materials to the extent such code is reasonably necessary to
permit them to use such Supplier Owned Materials solely as contemplated in
Section 14.6.(b)(i) and



  (iii)   At New Century’s request, Supplier may, but is not required to,
provide to New Century (or, at New Century’s election, to the Eligible
Recipients or to their designee(s)), Upgrades, maintenance, support and other
services for some or all such Supplier Owned Materials. If Supplier opts to do
so, it shall provide such Upgrades, maintenance, support and other services on
Supplier’s then-current standard terms and conditions for such services. If
Supplier declines to do so, Supplier shall provide to New Century and the
Eligible Recipients (or, at New Century’s election, to their designee(s)) the
source code and object code for such Supplier Owned Materials, excluding those
identified in Exhibit 18.

Unless New Century has otherwise agreed in advance, New Century and the Eligible
Recipients (and, to the extent applicable, New Century’s designee(s)) shall not
be obligated to pay any license or transfer fees in connection with its receipt
of the licenses and other rights above. Supplier shall not use any Supplier
Owned Materials for which it is unable to offer such license or other rights
without New Century’s prior written approval (and absent such approval,
Supplier’s use of any such Supplier Owned Materials shall obligate Supplier to
provide, at no additional cost, such license and other rights to New Century,
New Century Affiliates, the Eligible Recipients and New Century’s designees).
New Century hereby approves the use of the Supplier Owned Materials identified
in Exhibit 18, notwithstanding Supplier’s inability to obtain some or all of the
rights described in this Section 14.6(b) with respect to such Supplier Owned
Materials.

Notwithstanding the foregoing, if New Century is terminated for cause for
failing to pay undisputed amounts, New Century’s right to continue using such
Supplier Owned Materials following the expiration or termination of the Term and
the Termination Assistance Services period shall be suspended to and until such
undisputed amounts are paid.



  (c)   Third Party Materials. Unless New Century has otherwise agreed in
advance in accordance with Section 6.4(c), with respect to Third Party Materials
licensed by Supplier or Supplier Affiliates or Subcontractors and used by them
to provide the Services (excluding Third Party Materials identified in Exhibit
18), Supplier hereby grants to New Century and the Eligible Recipients (or, at
New Century’s election, to their designee(s)) a sublicense (with the right to
grant sublicenses) offering the same rights and warranties with respect to such
Third Party Materials available to Supplier (or Supplier Affiliates or
Subcontractors), on the same terms and conditions, for the benefit and use of
New Century, New Century Affiliates and the Eligible Recipients upon the
expiration or termination of the Term; provided that, during the Termination
Assistance Services period, Supplier may, with New Century’s approval,
substitute one of the following for such sublicense:



  (i)   the assignment to New Century and the Eligible Recipients (or, at New
Century’s election, to their designee(s))of the underlying license for such
Third Party Materials;



  (ii)   the procurement for New Century and the Eligible Recipients (or, at New
Century’s election, to their designee(s)) of a new license to such Third Party
Materials solely for the internal benefit or use of New Century, New Century
Affiliates and the Eligible Recipients (with terms at least as favorable as
those in the license held by Supplier or its Affiliates, and with the right to
grant sublicenses, unless in each case New Century has otherwise agreed in
advance in accordance with Section 6.4(c)); or



  (iii)   the procurement for New Century and the Eligible Recipients (or, at
New Century’s election, to their designee(s)) of a substitute license for such
Third Party Materials sufficient to perform, without additional cost, support or
resources and at the levels of performance and efficiency required by this
Agreement, the functions of such Third Party Materials necessary to enable New
Century or its designee to provide the Services after the expiration or
termination of the Term.

In addition, Supplier shall deliver to New Century and the Eligible Recipients
(or, at New Century’s election, to their designee(s)) a copy of such Third Party
Materials (including source code, to the extent it has been available to
Supplier) and related documentation and shall cause maintenance, support and
other services to continue to be available to New Century and the Eligible
Recipients (or, at New Century’s election, to their designee(s)) to the extent
it has been available to Supplier. Unless New Century has otherwise agreed in
advance in accordance with Section 6.4(c), New Century and the Eligible
Recipients shall not be obligated to pay any license or transfer fees in
connection with its receipt of the licenses, sublicenses and other rights
specified in this Section 14.6(c). Supplier shall not use any Third Party
Materials for which it is unable to offer such license, sublicense or other
rights without New Century’s prior approval (and absent such approval,
Supplier’s use of any such Third Party Materials shall obligate Supplier to
provide, at no additional cost, such licenses, sublicenses and other rights).
New Century, however, shall be obligated to make monthly or annual payments
attributable to periods after the expiration or termination of the Term with
respect to the Services for which such Third Party Materials were used for the
right to use and receive maintenance or support related thereto, but only to the
extent Supplier would have been obligated to make such payments if it had
continued to hold the licenses in question or New Century has agreed in advance
to make such payments. New Century hereby approves the use of the Third Party
Materials identified in Exhibit 18, notwithstanding Supplier’s inability to
obtain some or all of the rights described in this Section 14.6(c) with respect
to such Third Party Materials.

To the extent New Century has agreed in advance to pay any fees in connection
with its receipt of such licenses, sublicenses or other rights, Supplier shall,
at New Century’s request, identify the licensing and sublicensing options
available to New Century and the Eligible Recipients and the license or transfer
fees associated with each. Supplier shall use commercially reasonable efforts to
obtain the most favorable options and the lowest possible transfer, license,
relicense, assignment or termination fees for Third Party Materials. Supplier
shall not commit New Century or the Eligible Recipients to paying any such fees
or expenses without New Century’s prior approval. If the licensor is willing to
offer more than one form of license to New Century, New Century (not Supplier)
shall select the form of license to be received by New Century, the Eligible
Recipients or their designee(s).

To the extent a third party receives a license or sublicense to use such Third
Party Materials pursuant to this provision, such third party shall sign a
written agreement to be bound by terms comparable to the terms contained herein
applicable to such Materials (such agreement shall be agreed to by the Parties
and shall include the terms specified in this Section as well as those
pertaining to the ownership of such Materials and any Derivative Works developed
by the Parties, the scope and term of the license, the restrictions on the use
of such Materials, and the obligations of confidentiality, etc.



15.   REPRESENTATIONS, WARRANTIES AND COVENANTS



  15.1   Work Standards.

Supplier represents, warrants and covenants that (i) the Services shall be
rendered with promptness, due care, skill and diligence; and (ii) the Services
shall be executed in a workmanlike manner, in accordance with the Agreement and
the accepted practices of top tier providers of human resources, payroll,
procurement, accounts payable and other in-scope business process outsourcing
services; (iii) Supplier shall use adequate numbers of qualified individuals
with suitable training, education, experience, know-how, competence and skill to
perform the Services; (iv) Supplier shall provide such individuals with training
as to new products and services prior to the implementation of such products and
services in the New Century/Eligible Recipients environment; and (v) Supplier
shall have the resources, capacity, expertise and ability in terms of Equipment,
Software, know-how and personnel to provide the Services.

     
15.2
15.3
15.4
  Reserved.
Reserved.
Software.



  (a)   Ownership and Use. Supplier represents, warrants and covenants that it
is either the owner of, or authorized to use, any and all Supplier-provided
Software used by Supplier in providing the Services. New Century’s sole and
exclusive remedies for breach of this representation and warranty are set forth
in Sections 17.1(c), 17.1 (e) and 17.4 (provided, however, that, except as
provided in Section 17.4(e), this shall not operate or be construed as relieving
Supplier of its performance obligations under this Agreement, including its
obligation to provide the Services in accordance with the applicable Service
Levels).



  (b)   Performance. Supplier represents, warrants and covenants that any
Supplier Owned Software will perform in Compliance with its Specifications and
will provide the functions and features and operate in the manner described
therein so as not to adversely impact in any material respect Supplier’s
delivery or New Century’s and the Eligible Recipient’s receipt of the Services.
In the event any Supplier Owned Software (excluding Supplier Owned Developed
Materials, which are addressed in Section 15.4(c)) fails to perform in
accordance with the preceding sentence, Supplier shall expeditiously repair such
Software or replace such Software with conforming Software. The repair or
replacement of such Software shall be New Century’s sole and exclusive remedy
for any breach of such warranty (provided, however, that this shall not operate
or be construed as relieving Supplier of its performance obligations under this
Agreement, including its obligation to provide the Services in accordance with
the applicable Service Levels).



  (c)   Developed Materials Compliance Warranty. Supplier warrants and covenants
that New Century Owned Developed Materials, New Century-Specific Developed
Materials and Supplier Owned Developed Materials (excluding Developed Materials
created and owned by Supplier Subcontractors or other third parties from whom
Supplier procures Developed Materials) will be free from material errors in
operation and performance, will Comply with the applicable documentation and
Specifications and will provide the functions and features and operate in the
manner described in Exhibits 2 or 20 or otherwise agreed by the Parties for one
hundred eighty (180) days (the “Warranty Period”). New Century shall notify
Supplier of any defects in such Supplier-warranted Developed Material that cause
it not to Comply with the applicable documentation or Specifications during the
Warranty Period, and shall provide Supplier with adequate information to
identify the circumstances in which such defects were discovered. New Century’s
sole and exclusive remedy for any breach of such warranty shall be the
correction by Supplier of any defects in such warranted item that cause it not
to not to Comply with the applicable documentation or Specifications (provided,
however, that this shall not operate or be construed as relieving Supplier of
its performance obligations under this Agreement, including its obligation to
provide the Services in accordance with the applicable Service Levels). During
such Warranty Period, Supplier shall correct any failure to Comply at no Charge
to New Century and shall use commercially reasonable efforts to do so as
expeditiously as possible. New Century will provide to Supplier access, in a
timely manner, to any technical support, facilities, hardware, software or
information in New Century’s possession necessary for Supplier to complete such
work.



  (d)   Warranty Exclusions. Notwithstanding the foregoing, the warranties
described in Sections 15.4(b) and (c) will not apply to the extent Supplier
Owned Software or a Supplier-warranted Developed Material fails to perform in
accordance with such warranty as a result of a defect arising from (i) a
modifications made by New Century or its contractors or subcontractors, without
the knowledge or approval of Supplier, (ii) the malfunction of any New
Century-supplied software or equipment, (iii) New Century operation of the
Supplier-warranted item other than in accordance with the applicable
documentation or design, or on hardware not recommended, supplied or approved by
Supplier or in the applicable Specifications, or (iv) the occurrence of a force
majeure event as and to the extent provided in Section 18.2. In any such event,
the warranty described herein with respect to the portion of the
Supplier-warranted item so affected will be ineffective as to such defect, and
the Parties will seek to establish mutually agreed alternative arrangements
thereto through the Change Control Procedures.



  (e)   Excluded Developed Materials. With respect to Developed Materials
excluded from the warranty described in Section 15.4(c), Supplier shall pass
through or assign to New Century the rights Supplier obtains from the
manufacturers and/or vendors of such products and services (including warranty
and indemnification rights), all to the extent that such rights are assignable
(provided, however, that this shall not operate or be construed as relieving
Supplier of its performance obligations under this Agreement, including its
obligation to provide the Services in accordance with the applicable Service
Levels).



  15.5   Reserved.



  15.6   Authorization.

Each Party represents, warrants and covenants to the other that:



  (a)   Corporate/Partnership Existence. It is a corporation (or in the case of
Supplier, a limited liability partnership) duly incorporated (or in the case of
Supplier, organized), validly existing and in good standing under the Laws of
its State of incorporation or organization;



  (b)   Corporate Power and Authority. It has the requisite corporate (or in the
case of Supplier, partnership) power and authority to execute, deliver and
perform its obligations under this Agreement;



  (c)   Legal Authority. It has obtained all licenses, authorizations,
approvals, consents or permits required to perform its obligations under this
Agreement under all applicable federal, state or local laws and under all
applicable rules and regulations of all authorities having jurisdiction over the
Services, except to the extent the failure to obtain any such license,
authorizations, approvals, consents or permits is, in the aggregate, immaterial;



  (d)   Due Authorization. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by the requisite corporate (or in the case
of Supplier, partnership) action on the part of such Party; and



  (e)   No Violation or Conflict. The execution, delivery, and performance of
this Agreement shall not constitute a violation of any judgment, order, or
decree; a material default under any material contract by which it or any of its
material assets are bound; or an event that would, with notice or lapse of time,
or both, constitute such a default or give rise to any right of termination or
acceleration.



  15.7   Inducements; New Century Code of Business Conduct and Ethics.



  (a)   Inducements. Supplier represents, warrants and covenants that it has not
given and will not give commissions, payments, kickbacks, lavish or extensive
entertainment, or other inducements of more than minimal value (as defined in
the New Century Code of Business Conduct and Ethics) to any employee or agent of
New Century in connection with this Agreement. New Century represents, warrants
and covenants that, to the best of its knowledge and belief, it (and its
employees and agents) have not accepted and will not accept or request
commissions, payments, kickbacks, lavish or extensive entertainment, or other
inducements of more than minimal value from Supplier in connection with this
Agreement. Supplier also represents, warrants and covenants that, to the best of
its knowledge, no officer, director, employee, agent or representative of
Supplier has given any such payments, gifts, entertainment or other thing of
value to any employee or agent of New Century. New Century also represents,
warrants and covenants that, to the best of its knowledge and belief, no
officer, director, employee, agent or representative of New Century has
requested or accepted any such payments, gifts, entertainment or other thing of
value from Supplier. Supplier also acknowledges that the giving of any such
payments, gifts, entertainment, or other thing of value is strictly in violation
of New Century policy on conflicts of interest, and may result in a material
breach of this Agreement.



  (b)   New Century Code of Business Conduct and Ethics. Supplier represents,
warrants and covenants that, in the performance of the Services and its other
contractual obligations hereunder, it shall comply with the New Century Code of
Business Conduct and Ethics, as set forth in Attachment 2-A, as such Code of
Business Conduct and Ethics may be reasonably modified from time to time. To the
extent modifications to the New Century Code of Business Conduct and Ethics
impact the performance of the Services, such modifications shall be implemented
through the Change Control Procedures.



  15.8   Malicious Code.

Each Party shall cooperate with the other Party and shall take commercially
reasonable actions and precautions consistent with Exhibit 2 to prevent the
introduction and proliferation of Malicious Code into Supplier’s, New Century’s
or an Eligible Recipient’s environment or any System used by Supplier to provide
the Services and to notify the other Party expeditiously of any Malicious Code
in any such environment or System of which it becomes aware. Without limiting
Supplier’s other obligations under this Agreement, in the event Malicious Code
is found in Equipment, Software or Systems managed or supported by Supplier and
used by Supplier to provide the Services, Supplier shall, at no additional
charge to New Century, eliminate and reduce the effects of such Malicious Code
on such Equipment, Software or Systems and, if the Malicious Code causes a loss
of operational efficiency or loss of data in or to Equipment, Software or
Systems, mitigate such losses and restore such data with generally accepted data
restoration techniques.



  15.9   Disabling Code.

Supplier shall not, without the prior written consent of New Century, knowingly
insert into the Software any code designed to disable or otherwise shut down all
or any portion of the Software, Equipment and/or Systems. With respect to any
disabling code that may be part of the Software, Supplier shall not invoke or
cause to be invoked such disabling code at any time, including upon expiration
or termination of this Agreement to the extent New Century is entitled to
continue using such Software, without New Century’s prior written consent.
Supplier also shall not knowingly use Third Party Software containing disabling
code without the prior approval of New Century. For purposes of this provision,
code that serves the function of ensuring software license compliance (including
passwords) shall not be deemed disabling code.



  15.10   Compliance with Laws.



  (a)   Compliance by Supplier. Subject to Section 15.10(b), (e), (f), (g) and
(h), Supplier represents, warrants and covenants that, with respect to the
provision of the Services and the performance of any of its other legal and
contractual obligations hereunder, it is and shall be in compliance in all
material respects with all Laws applicable to the provision of the Services and
the performance of any of its other legal and contractual obligations hereunder
on the Commencement Date and shall remain in compliance with such Laws for the
Term and any Termination Assistance Services period, including identifying and
procuring applicable permits, certificates, approvals and inspections required
under such Laws. If a charge of non-compliance by Supplier with any such Laws
occurs, Supplier shall promptly notify New Century of such charge.



  (b)   Compliance by New Century. Subject to Section 15.10(a), (e), (f) and
(g), New Century represents, warrants and covenants that, with respect to the
performance by New Century and the Eligible Recipients of New Century’s legal
and contractual obligations under this Agreement, it is and shall be in
compliance in all material respects with all Laws applicable to the performance
by New Century and the Eligible Recipients of New Century’s legal and
contractual obligations under this Agreement for the entire Term of the
Agreement and any Termination Assistance Services period. If a written charge of
non-compliance by New Century with any such Laws occurs, New Century shall
promptly notify Supplier of such charge.



  (c)   Compliance Data and Reports. At no additional charge, Supplier shall
provide New Century with data and reports in Supplier’s possession reasonably
requested by New Century and/or required by the Agreement to enable New Century
to comply with all applicable Laws. At no charge to Supplier, New Century shall
provide Supplier with data and reports in New Century’s possession reasonably
requested by Supplier to enable Supplier to comply with Supplier Laws.



  (d)   Notice of Laws. Supplier shall notify New Century of any Supplier Laws
and changes in Supplier Laws that may impact Supplier’s delivery or New
Century’s receipt of Services. New Century shall notify Supplier of any New
Century Laws and any changes in New Century Laws that may impact Supplier’s
delivery or New Century’s receipt of Services. Each Party’s program management
team (including, in the case of Supplier, its service delivery managers) shall
use commercially reasonable efforts to notify the other of Laws and changes in
Laws about which they become aware in the other Party’s area of responsibility,
but without assuming an affirmative obligation of inquiry and without relieving
the other Party of its obligations hereunder. At New Century’s request, Supplier
Personnel shall participate in New Century provided compliance training
programs.



  (e)   Currency. In addition to its obligation under Section 15.10(d) with
respect to Supplier Laws, Supplier shall maintain general familiarity with New
Century Laws to the extent such Laws are applicable to Supplier’s performance of
the Services or its other obligations under this Agreement, including:



  •   Sarbanes-Oxley Act of 2002 and implementing regulations promulgated by the
United Securities and Exchange Commission and Public Accounting Oversight Board;



  •   Federal privacy legislation, including Gramm-Leach-Bliley Act, and ongoing
federal agency privacy reforms;



  •   State privacy legislation, California Financial Information Privacy Act,
California On-Line Privacy Protection Act, “Shine the Light Law”, and California
Safeguard Law AB1950);



  •   Fair Credit Reporting Act;



  •   Home Mortgage Disclosure Act (HMDA);



  •   Office of Federal Contract Compliance Program (OFCCP); and



  •   Real Estate Settlement Procedures Act (RESPA).



  (f)   Interpretation of Laws or Changes in Laws. New Century shall be
responsible for interpreting New Century Laws or changes in New Century Laws
and, with Supplier’s cooperation and assistance, for identifying the impact of
such New Century Laws or changes in New Century Laws on Supplier’s performance
and New Century’s and/or the Eligible Recipients’ receipt and use of the
Services. Supplier shall be responsible for interpreting Supplier Laws or
changes in Supplier Laws and, with New Century’s cooperation and assistance, for
identifying the impact of such Supplier Laws or changes in Supplier Laws on
Supplier’s performance and New Century’s and/or the Eligible Recipients’ receipt
and use of the Services. To the extent the impact of any Supplier Law or change
in Supplier Law cannot be readily identified by Supplier, the Parties shall
cooperate in good faith to identify and agree upon the impact on Supplier’s
performance and New Century’s and/or the Eligible Recipients’ receipt and use of
the Services. In addition, in the case of Privacy Laws and Laws applicable to
Payroll Services, if the Parties are unable to agree upon such impact, New
Century shall retain the right, in its sole discretion, to interpret such
Supplier Law or change in Supplier Law and determine its impact. In addition, if
Supplier reasonably concludes, after due inquiry, that the compliance
obligations associated with any Supplier Law or change in Supplier Law are
unclear or that there is more than one reasonable approach to achieving
compliance, Supplier may escalate the issue to New Century for a final decision.



  (g)   Implementation of Changes in Laws. In the event of any changes in Laws
(including New Century Laws to the extent Supplier receives notice of such New
Century Laws from New Century or as otherwise provided in Section 15.10(d) and
(e)), Supplier shall implement any necessary modifications to the Services prior
to the deadline imposed by the regulatory or governmental body having
jurisdiction for such requirement or change. Changes necessitated by a change in
Supplier Laws (excluding Payroll Laws, as well as Privacy Laws applicable to the
provision of Services because of the presence of New Century or Eligible
Recipient employees in the relevant jurisdiction and not because of the presence
in such jurisdiction of Supplier Personnel or a Supplier Facility from which the
impacted Services are provided) shall be implemented by Supplier at no
additional Charge to New Century. The implementation of changes necessitated by
a change in New Century Laws, Payroll Laws or Privacy Laws applicable to the
provision of Services because of the presence of New Century or Eligible
Recipient employees in the jurisdiction in question shall be treated as a
Project in accordance with Section 4.5 of this Agreement and Section 10 of
Exhibit 4; provided that, to the extent the benefits of such a Project are to be
made available to Supplier and/or one or more other Supplier customers, the
Charges and/or number of FTE hours associated with such Project shall be
allocated on a pro rata basis to New Century, Supplier and/or such other
Supplier customer(s). At New Century’s request, Supplier Personnel shall
participate in New Century provided regulatory compliance training programs.



  (h)   Termination. In the event that any change in Laws (excluding Laws
governing Service Taxes, which are covered in Section 11.4(e)) results in an
increase of ten percent (10%) or more in the estimated average monthly Charges
in any Functional Service Area or otherwise has a material adverse impact on the
quality of Supplier’s performance of the Services and New Century would not have
incurred such additional cost or impact if it had not outsourced the Services in
question to Supplier, then New Century may, at its option, terminate the
Agreement or the impacted Functional Service Area(s) by giving Supplier at least
ninety (90) days prior notice and designating a date upon which such termination
shall be effective. If New Century elects to terminate on this basis, New
Century shall pay the Reduced Termination Charge specified in Attachment 4-E,
and to the extent that New Century requires Supplier to continue performance of
the Services (as an extension or continuation of the Services under Section 3.2
or 4.3), New Century shall pay Supplier the increased monthly Charges for such
extension or continuation period.



  15.11   Interoperability.

Interoperability. Supplier covenants that, subject to Section 9.6, the Software,
Equipment and Systems provided by Supplier and used to provide the Services will
be interoperable with the software, equipment and systems used by New Century or
the Eligible Recipients to provide the same or similar services and/or which may
deliver records to, receive records from, or otherwise interact with the
Software, Equipment and Systems to receive the Services as and to the extent
provided in the applicable Specifications.



  15.12   Disclaimer.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES AND CONDITIONS OF
MERCHANTABILITY, NON-INFRINGEMENT, AND FITNESS FOR A PARTICULAR PURPOSE,

SUBJECT TO AND WITHOUT LIMITING SUPPLIER’S OBLIGATIONS UNDER THIS AGREEMENT,
INCLUDING SERVICE LEVELS, SUPPLIER DOES NOT REPRESENT OR WARRANT UNINTERRUPTED
OR ERROR-FREE OPERATION OF ANY SOFTWARE.



16.   INSURANCE AND RISK OF LOSS



  16.1   Insurance.



  (a)   Requirements. To the extent such coverage is commercially available on
reasonable terms, Supplier agrees to keep in full force and effect and maintain
at its sole cost and expense the following policies of insurance with the
specified limits of liability during the term of this Agreement:



  (i)   Workers’ Compensation and Employer’s Liability Insurance in full
compliance with the applicable Laws of the state and/or country in which the
work is to be performed or the country of hire (whichever is applicable).



  •   The limits of liability of Workers’ Compensation Insurance shall be
statutory or if outside of the United States, not less than the limits required
by applicable Law.



  •   In the United States, the limits of liability of Employer’s Liability
Insurance with minimum limits of $1,000,000 per employee per accident and
$1,000,000 per employee per occurrence by disease.



  (ii)   Commercial General Liability Insurance (including coverage for
Contractual Liability, Premises-Operations, Completed Operations—Products, and
Independent Contractors), providing coverage for bodily injury (including
death), personal injury, defamation and property damage with limits of not less
than $5,000,000 per occurrence and $10,000,000 in the aggregate.



  (iii)   Commercial Business Automobile Liability Insurance, including coverage
for all owned, non-owned, leased, and hired vehicles, providing coverage for
bodily injury and property damage liability, with combined single limits of not
less than $5,000,000 per occurrence and $10,000,000 in the aggregate.



  (iv)   Professional Liability (also known as Errors and Omissions Liability)
Insurance covering acts, errors and omissions of Supplier or Supplier Personnel
arising out of Supplier’s performance of the Services in the amount of
$20,000,000 per claim and in the aggregate.



  (v)   Commercial Crime Insurance in the amount of $20,000,000 per loss and in
the aggregate.



  (vi)   All Risks Property Insurance that insures loss or damage to Supplier’s
owned or leased Equipment and Supplier’s other property, including loss or
damage due to fire, flood, wind, earthquake or sprinkler leakage, in an amount
not less than the full replacement cost of such Equipment and property.



  (b)   Approved Companies. To the extent such coverage is commercially
available on reasonable terms insurance shall be procured with insurance
companies that maintain a rating of at least “A-” and are at least a Financial
Size Category VII, as both criteria are defined in the most current publication
of Best’s Policyholder Guide.



  (c)   Endorsements.

Supplier shall maintain the following endorsements to its policy or policies of
insurance as are necessary to cause the policy or policies to comply with the
requirements stated herein.



  (i)   Supplier’s insurance policies as required herein under
Sections 16.1(a)(ii) and (iii) shall name New Century and New Century Affiliates
and their respective officers, directors, employees, agents, subsidiaries, and
successors, as Additional Insureds for claims of personal injury, bodily injury,
death and property damage for which Supplier would be liable under this
Agreement. If these policies do not contain a standard Insurance Services Office
separation of insureds provision, they shall be endorsed to provide
cross-liability coverage. These policies shall have no cross suits exclusion, or
any similar exclusion that excludes coverage for claims brought by one insured
under the policy against another insured under the policy.



  (ii)   The Supplier insurance policies required under Section 16.1(a)(v) shall
name New Century and New Century Affiliates as loss payees for any and all
liability arising at any time in connection with the performance of Supplier or
employees of Supplier or Supplier Affiliates under this Agreement.



  (iii)   Supplier shall provide written notice of cancellation to New Century
within ten (10) business days of the effective date of any such cancellation.
Should any policy expire or be canceled during the Term and should Supplier
thereafter fail to immediately procure replacement insurance, if it is
commercially available on reasonable terms, then such failure to obtain such
replacement insurance, if it is commercially available on reasonable terms,
shall be deemed to be a material breach.



  (iv)   To the extent pertaining to Supplier’s indemnity or other obligations
under this Agreement, the insurance required under this Section 16.1 shall be
primary insurance and any other valid insurance existing for New Century’s
benefit shall be excess of such primary insurance. New Century’s insurance shall
be not be primary and not be contributory or counted with Supplier’s insurance.



  (d)   Minimum Amounts. These insurance provisions are not to be construed in
any way as a limitation on or expansion of Supplier’s liability under this
Agreement. Any and all deductibles in the above-referenced insurance policies
shall be assumed by, for the account of, and at the sole risk of the Supplier.



  (e)   Certificates. Supplier shall provide New Century with certificates of
insurance evidencing compliance with this Article 16 (including evidence of
renewal of insurance) signed by Supplier’s insurance broker or by authorized
representatives of the respective carriers for each year that this Agreement is
in effect:

New Century Financial Corporation
18400 Von Karman Suite 1000
Irvine, CA 92612
Attention: General Counsel



  (f)   No Implied Limitation. The obligation of Supplier and its Affiliates to
provide the insurance specified herein shall not limit or expand in any way any
obligation or liability of Supplier provided elsewhere in this Agreement.



  (g)   Waiver of Subrogation. With respect to insurance coverage to be provided
by Supplier pursuant to Section 16.1(a)(i), the insurance policies shall provide
that the insurance companies waive all rights of subrogation against Supplier,
New Century, the Eligible Recipients and their respective Affiliates, officers,
directors and employees. Supplier waives its rights to recover against New
Century, New Century Affiliates and Eligible Recipients and their respective
officers, directors, employees, subsidiaries, successors and agents in
subrogation or as subrogee for another party.



  16.2   Risk of Loss.



  (h)   General. Except as provided in Section 17.3, Supplier and New Century
each shall be responsible for any damage, destruction, loss, theft or
governmental taking of their respective tangible property or real property
(whether owned or leased) and each Party agrees to look only to its own insuring
arrangements (if any) with respect to such damage, destruction, loss, theft, or
governmental taking. Each Party shall promptly notify the other Party of any
damage (except normal wear and tear), destruction, loss, theft, or governmental
taking of such other Party’s tangible property or real property (whether owned
or leased).



  (i)   Waiver of Subrogation. Supplier and New Century will cause their
respective insurers to issue appropriate waivers of subrogation rights
endorsements to all property insurance policies maintained by each Party.



17.   INDEMNITIES



  17.1   Indemnity by Supplier.

Supplier agrees to indemnify, defend and hold harmless New Century and its
Affiliates and their respective officers, directors, employees, agents,
representatives, successors, and assigns from any and all Losses and threatened
Losses due to non-Party claims arising from or in connection with any of the
following:



  (a)   Representations, Warranties and Covenants. Supplier’s breach of any of
the representations, warranties and covenants set forth in Section 15.6, 15.7(a)
or 15.9 (limited, in the case of Section 15.9, to wrongfully invoking disabling
code without approval in breach of that provision).



  (b)   Reserved.



  (c)   Licenses, Leases and Contracts. Supplier’s failure to observe or perform
duties or obligations, if any, to be observed or performed on or after the
Commencement Date by Supplier under Third Party Software licenses, Equipment
leases or Third Party Contracts used by Supplier to provide the Services, in
each case to the extent (i) such agreement is between Supplier or a Supplier
Subcontractor or Affiliate and a third party or (ii) Supplier has assumed or
retained administrative, financial or operational responsibility (as applicable)
for such agreement pursuant to this Agreement (but only to the extent Supplier
has received a copy of such agreement or has otherwise been notified of such
duties or obligations).



  (d)   New Century Owned Materials. Supplier’s failure to observe or perform
any duties or obligations to be observed or performed under the licensing terms
of this Agreement in connection with the use of New Century Owned Materials by
Supplier or its Subcontractors or Affiliates after the termination or expiration
of the Agreement and the completion of Termination Assistance Services.



  (e)   Infringement. Subject to Section 17.4, infringement or misappropriation
or alleged infringement or alleged misappropriation of a patent, trade secret,
copyright or other proprietary rights (but only with respect to patent rights in
the countries where the infringing Service is being provided or infringing item
is being used). For purposes of this provision, patents shall not include
patents that are not issued on or before the expiration or termination of this
Agreement or, if later, the completion of Termination Assistance Services unless
and to the extent Supplier continues to provide maintenance and support with
respect to the items in question.



  (f)   Compliance with Laws. Losses, including government fines, penalties,
monetary sanctions, interest or other remedies resulting from Supplier’s failure
to perform its responsibilities under Section 15.10 (excluding Supplier’s
responsibility to use commercially reasonable efforts to notify New Century of
New Century Laws or changes in New Century Laws).



  (g)   Taxes. Taxes, together with interest and penalties, that are the
responsibility of Supplier under Section 11.4.



  (h)   Claims Arising in Shared Facility Services. Any claim for damage,
interruption, delay or loss of service (not constituting Services provided
pursuant to this Agreement) by a third party receiving services from a shared
Supplier facility or using shared Supplier resources.



  (i)   Affiliate, Subcontractor or Assignee Claims. Any claim, other than an
indemnification claim by a Supplier Affiliate under this Agreement, initiated by
(i) a Supplier Affiliate or Subcontractor asserting rights under this Agreement
or (ii) any entity to which Supplier assigned, transferred, pledged,
hypothecated or otherwise encumbered its rights to receive payments from New
Century under this Agreement to the extent such Entity is asserting rights under
this Agreement.



  (j)   Supplier Personnel Injury Claims. Any claim by Supplier Personnel for
death or bodily injury suffered at a New Century Facility, except to the extent
caused by New Century’s gross negligence or willful misconduct.



  (k)   Other Supplier Personnel Claims. Any claim by Supplier Personnel
asserting rights under this Agreement, except to the extent such claim results
from the wrongful or tortious acts of New Century or an Eligible Recipient or
the failure of New Century or an Eligible Recipient to comply with New Century’s
obligations under this Agreement.



  (l)   Employment Claims. Any claim resulting from any: (i) violation by
Supplier, Supplier Personnel, Supplier Affiliates or Subcontractors, or their
respective officers, directors, employees, representatives or agents, of any
applicable employment-related Laws or any common law protecting persons or
members of protected classes or categories, including Laws prohibiting
discrimination or harassment on the basis of a protected characteristic;
(ii) liability resulting from any failure by Supplier, Supplier Affiliates or
Subcontractors to collect and withhold any social security or other employment
taxes, workers’ compensation claims and premium payments, and contributions
applicable to the wages and salaries of such Supplier Personnel; (iii) payment
or failure to pay by Supplier, Supplier Affiliates or Subcontractors any salary,
wages or other cash compensation legally or contractually due and owing to any
Supplier Personnel, (iv) employee pension or other benefits of any Supplier
Personnel, (v) other aspects of the employment relationship of Supplier
Personnel with Supplier, Supplier Affiliates or Subcontractors or the
termination of such relationship, including claims for wrongful discharge,
claims for breach of express or implied employment contract and claims of joint
employment (unless and to the extent such claims of joint employment are based
in material part on acts of New Century or the Eligible Recipients inconsistent
with New Century’s rights and obligations under this Agreement and Supplier’s
status as an independent contractor), except, in each case, to the extent
resulting from the wrongful actions of New Century, the Eligible Recipients, or
New Century Third Party Contractors, errors or inaccuracies in the information
provided by New Century and faithfully communicated by Supplier or the failure
of New Century, the Eligible Recipients, or New Century Third Party Contractors
to comply with New Century’s responsibilities under this Agreement.



  17.2   Indemnity by New Century.

New Century agrees to indemnify, defend and hold harmless Supplier and its
Affiliates and their respective officers, directors, employees, agents,
representatives, successors, and assigns, from any Losses and threatened Losses
due to non-Party claims arising any of the following:



  (a)   Representations, Warranties and Covenants. New Century breach of any of
the representations, warranties and covenants set forth in Section 15.6 and
15.7(a).



  (b)   Licenses, Leases and Contracts. New Century’s failure to perform duties
or obligations, if any, under any Third Party Software licenses, Equipment
leases or Third Party Contracts, in each case to the extent (i) such agreement
is between New Century or an Eligible Recipient and a third party (except to the
extent the liability arises out of a failure of Supplier to perform an
obligation assumed by Supplier under this Agreement) or (ii) New Century has
assumed or retained administrative, financial or operational responsibility (as
applicable) for such agreement pursuant to this Agreement (but only to the
extent New Century has received a copy of such agreement or has otherwise been
notified of such duties or obligations).



  (c)   Post-Termination Agreements. New Century’s failure to perform any
obligations under any third-party license, lease or other agreement assigned by
Supplier and assumed by New Century in connection with the expiration or
termination of this Agreement, provided that this Section 17.2(c) will apply
only to the period from and after the date of such assumption.



  (d)   Supplier Owned Materials. New Century’s failure to observe or perform
any duties or obligations to be observed or performed under the licensing terms
of this Agreement in connection with the use of Supplier Owned Materials by New
Century or the Eligible Recipients after the termination or expiration of the
Agreement and the completion of Termination Assistance Services except to the
extent covered by Supplier’s indemnities set out in Section 17.1(e).



  (e)   Infringement. Subject to Section 17.4, infringement or misappropriation
or alleged infringement or alleged misappropriation of a patent, trade secret,
copyright or other proprietary rights (but only with respect to patent rights in
the countries where the infringing item is being used). For purposes of this
provision, patents shall not include patents that are not issued on or before
the expiration or termination of this Agreement or, if later, the completion of
Termination Assistance Services



  (f)   Taxes. Taxes, together with interest and penalties, that are the
responsibility of New Century under Section 11.4.



  (g)   New Century Affiliate, Eligible Recipient or Third Party Contractor
Claims. Any claim, other than an indemnification claim or an insurance claim to
the extent permitted under this Agreement, initiated by a New Century Affiliate,
an Eligible Recipient (other than New Century) or a New Century Third Party
Contractor asserting rights under this Agreement.



  (h)   New Century/Eligible Recipient Employee or Vendor Claims. Any claim by a
New Century or Eligible Recipient employee or New Century or Eligible Recipient
third party vendor (excluding Supplier and its Affiliates and Subcontractors)
asserting rights under this Agreement, except to the extent such claim results
from the wrongful or tortious acts of Supplier or Supplier Personnel or the
failure of Supplier or its Affiliates or Subcontractors to comply with
Supplier’s obligations under this Agreement.



  (i)   Compliance with Laws. Losses, including government fines, penalties,
monetary sanctions, interest or other remedies resulting from New Century’s
failure to perform its responsibilities under Section 15.10 (excluding New
Century’s responsibility to use commercially reasonable efforts to notify
Supplier of Supplier Laws or changes in Supplier Laws).



  (j)   New Century Personnel Injury Claims. Any claim by New Century personnel
for death or bodily injury suffered at a Supplier Facility, except to the extent
caused by Supplier’s gross negligence or willful misconduct.



  (k)   Employment Claims. Any claim resulting from any violation by New
Century, the Eligible Recipients or their Affiliates, or their respective
officers, directors, employees, representatives or agents, of any applicable
employment-related Laws or any common law protecting persons or members of
protected classes or categories, including Laws prohibiting discrimination or
harassment on the basis of a protected characteristic.



  17.3   Additional Indemnities.

Supplier and New Century each agree to indemnify, defend and hold harmless the
other, and the Eligible Recipients and their respective Affiliates, officers,
directors, employees, agents, representatives, successors, and assigns, from any
and all Losses and threatened Losses to the extent they arise from any of the
following: (a) except as otherwise provided in Section 17.1(j) or 17.2(i), the
death or bodily injury of any agent, employee, customer, business invitee,
business visitor or other person caused by the negligence or other tortious
conduct of the indemnitor; and (b) the damage, loss or destruction of any real
or tangible personal property caused by the negligence or other tortious conduct
of the indemnitor.



  17.4   Infringement.



  (a)   Non-Infringement Obligation. Each Party shall perform its
responsibilities under this Agreement in a manner that does not infringe, or
constitute an infringement or misappropriation of, any patent, copyright,
trademark, trade secret or other proprietary rights of any third party;
provided, however, that the performing Party shall not have any obligation or
liability to the extent any infringement or misappropriation is caused by
(i) modifications made by the other Party or its contractors or subcontractors,
without the knowledge and approval of the performing Party, (ii) the other
Party’s combination of the performing Party’s work product or Materials with
items not furnished, specified or reasonably contemplated by the performing
Party given the intended use of the item, (iii) a breach of this Agreement by
the other Party, (iv) the failure of the other Party to use corrections or
modifications provided by the performing Party offering comparable features and
functionality, or (iv) compliance by the performing Party with detailed,
non-discretionary designs or specifications provided by the other Party that
necessarily caused such infringement or misappropriation claim. Each Party
further represents, warrants and covenants that it will not use or create
materials in connection with the Services which are libelous, defamatory or
obscene.



  (b)   Remedial Action. In the event that (1) any Software, Equipment,
Materials or Services provided by Supplier or its Affiliates or Subcontractors
pursuant to this Agreement or used by them in the performance of the Services
are found, or are reasonably likely to be found, to infringe upon the patent,
copyright, trademark, trade secrets, intellectual property or proprietary rights
of any third party in any country in which Services are to be performed or
received under this Agreement, or (2) the continued use of such Software,
Equipment, Materials or Services is enjoined, Supplier shall, in addition to
defending, indemnifying and holding harmless New Century as provided in
Section 17.1(e), promptly and at its own cost and expense and in such a manner
as to minimize the disturbance to New Century’s and the Eligible Recipients’
business activities do one of the following:



  (i)   Obtain Rights. Obtain for New Century and the Eligible Recipients the
right to continue using such Software, Equipment or Materials.



  (ii)   Modification. Modify the item(s) in question so that it is no longer
infringing (provided that such modification does not degrade the performance or
quality of the Services or adversely affect New Century’s and the Eligible
Recipients’ intended use as contemplated by this Agreement).



  (iii)   Replacement. Replace such item(s) with a non-infringing functional
equivalent acceptable to New Century.



  (c)   Sole and Exclusive Remedy. Section 17.1(e) and Section 17.4(b)
constitute New Century’s sole and exclusive remedies and Supplier’s entire
liability with respect to infringement claims (provided, however, that, except
as provided in Section 17.4(d), this shall not operate or be construed as
relieving Supplier of its performance obligations under this Agreement,
including its obligation to provide the Services in accordance with the
applicable Service Levels). Section 17.2(e) constitutes Supplier’s sole and
exclusive remedy and New Century’s entire liability with respect to infringement
claims.



  (d)   Katz Patent Claims. Notwithstanding Section 17.1(e) or 17.2(e), neither
Party shall be obligated to indemnify the other Party with respect to claims
pertaining to patents owned or licensable now or hereafter by Ronald A. Katz or
Ronald A. Katz Technology Licensing, L.P., or by his or its successors or
assigns, and, except as provided in the succeeding sentence, neither Party shall
be liable to the other Party for Losses incurred by such other Party resulting
from such claims. Notwithstanding the foregoing, to the extent any claim by
Ronald A. Katz or Ronald A. Katz Technology Licensing, L.P., or his or its
successors or assigns, is based on Software, Equipment, Materials or Services
provided by Supplier or its Affiliates or Subcontractors or used by them in the
performance of the Services, Supplier shall pay any Losses incurred by New
Century and/or the applicable Eligible Recipient(s) in connection with such
claim, including amounts awarded by a court, amounts included in any settlement,
amounts paid for a license to one or more such patents, and related costs and
expenses (including reasonable legal fees and disbursements and costs of
investigation, litigation, experts, settlement, judgment, interest and
penalties); provided that Supplier’s total liability for all such Losses shall
not exceed $250,000.



  (e)   If obtaining the right to continue using an infringing item or modifying
or replacing such item in accordance with Section 17.4(b) above will have a
material adverse impact on Supplier’s cost of delivering one or more
sub-Functional Service Areas (i.e., will increase Supplier’s total cost of
delivering the Services in a sub-Functional Service Areas by more than five
percent (5%)), Supplier shall so notify New Century and shall set forth in
detail the nature and extent of such increase. The Parties shall negotiate in
good faith and diligently seek to agree upon means of avoiding or minimizing
such excess costs. If the Parties are unable to do so, New Century shall elect
to either adjust the Charges for the impacted sub-Functional Service Area(s) to
permit Supplier to recover such excess costs, or terminate the impacted
sub-Functional Service Area(s) for convenience. If Supplier elects to terminate
on this basis, Supplier shall remain obligated to provide all Termination
Assistance Services requested by New Century pursuant to Section 4.3 and shall
do so without any adjustment in its Charges for up to nine (9) months. New
Century will not be obligated to pay any Termination Charge in connection with
such termination



  17.5   Indemnification Procedures.

With respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6 with respect to claims covered
by Section 17.1(f)), the following procedures shall apply:



  (a)   Notice. Promptly after receipt by any entity entitled to indemnification
under this Agreement of notice of the commencement or threatened commencement of
any civil, criminal, administrative, or investigative action or proceeding
involving a claim in respect of which the indemnitee will seek indemnification
hereunder, the indemnitee shall notify the indemnitor of such claim. No delay or
failure to so notify an indemnitor shall relieve it of its obligations under
this Agreement except to the extent that such indemnitor has suffered actual
prejudice by such delay or failure. Within fifteen (15) days following receipt
of notice from the indemnitee relating to any claim, but no later than ten
(10) days before the date on which any response to a complaint or summons is
due, the indemnitor shall notify the indemnitee that the indemnitor elects to
assume control of the defense and settlement of that claim (a “Notice of
Election”).



  (b)   Procedure Following Notice of Election. If the indemnitor delivers a
Notice of Election within the required notice period, the indemnitor shall
assume sole control over the defense and settlement of the claim; provided,
however, that (i) the indemnitor shall keep the indemnitee fully apprised at all
times as to the status of the defense, and (ii) the indemnitor shall obtain the
prior written approval (which shall not be unreasonably withheld, conditioned or
delayed)of the indemnitee before entering into any settlement of such claim
asserting any liability against the indemnitee or imposing any obligations or
restrictions on the indemnitee or ceasing to defend against such claim. The
indemnitor shall not be liable for any legal fees or expenses incurred by the
indemnitee following the delivery of a Notice of Election; provided, however,
that (i) the indemnitee shall be entitled to employ counsel at its own expense
to assist in the handling of the claim, and (ii) the indemnitor shall pay the
fees and expenses associated with such counsel if there is a conflict of
interest with respect to such claim which is not otherwise resolved or if the
indemnitor has requested the assistance of the indemnitee in the defense of the
claim or the indemnitor has failed to defend the claim diligently and the
indemnitee is prejudiced or likely to be prejudiced by such failure. The
indemnitor shall not be obligated to indemnify the indemnitee for any amount
paid or payable by such indemnitee in the settlement of any claim if (i) the
indemnitor has delivered a timely Notice of Election and such amount was agreed
to without the written consent of the indemnitor, (ii) the indemnitee has not
provided the indemnitor with notice of such claim and a reasonable opportunity
to respond thereto, or (iii) the time period within which to deliver a Notice of
Election has not yet expired.



  (c)   Procedure Where No Notice of Election Is Delivered. If the indemnitor
does not deliver a Notice of Election relating to any claim within the required
notice period, the indemnitee shall have the right to defend the claim in such
manner as it may reasonably deem appropriate. The indemnitor will not be
responsible for any settlement or compromise made without its consent, unless
the indemnitee has tendered notice and the indemnitor has then failed to assume
and defend the claim and it is later determined that the indemnitor was liable
to assume and defend the claim. The indemnitor shall promptly reimburse the
indemnitee for all such reasonable costs and expenses incurred by the
indemnitee, including reasonable attorneys’ fees.



  (d)   Reasonable Assistance. The indemnitee will provide reasonable assistance
to the indemnitor (at the indemnitor’s expense), including reasonable assistance
from the indemnitor’s employees, agents, and Affiliates, as applicable.



  17.6   Indemnification Procedures – Governmental Claims.

With respect to claims covered by Section 17.1(f), the following procedures
shall apply:



  (a)   Notice. Promptly after receipt by New Century of notice of the
commencement or threatened commencement of any action or proceeding involving a
claim in respect of which the indemnitee will seek indemnification pursuant to
Section 17.1(f), New Century shall notify Supplier of such claim. No delay or
failure to so notify Supplier shall relieve Supplier of its obligations under
this Agreement except to the extent that Supplier has suffered actual prejudice
by such delay or failure.



  (b)   Procedure for Defense. New Century shall be entitled, at its option, to
have the claim handled pursuant to Section 17.5 or to retain control over the
defense and settlement of such claim; provided that, in the latter case, New
Century shall (i) consult with Supplier and reasonably consider Supplier’s views
on the selection of counsel, (ii) consult with Supplier on a regular basis
regarding claim processing (including actual and anticipated costs and expenses)
and litigation strategy, (iii) reasonably consider any Supplier settlement
proposals or suggestions, (iv) obtain the prior written approval of Supplier,
which shall not be unreasonably withheld or delayed, before making an admission
of guilt on behalf of Supplier, and (v) obtain the prior written approval of
Supplier, which shall not be unreasonably withheld or delayed, before entering
into any settlement of such claim (A) involving the payment of moneys for which
Supplier will ultimately be financially responsible under Section 17.1(f) or
(B) imposing any non-financial obligations or restrictions on Supplier.



  17.7   Subrogation.

Except as otherwise provided in Section 16.1 or 16.2, in the event that an
indemnitor shall be obligated to indemnify an indemnitee pursuant to any
provision of this Agreement, the indemnitor shall, upon payment of such
indemnity in full, be subrogated to all rights of the indemnitee with respect to
the claims to which such indemnification relates.



18.   LIABILITY



  18.1   General Intent.

Subject to the specific provisions and limitations of this Article 18, it is the
intent of the Parties that each Party shall be liable to the other Party for any
actual damages incurred by the non-breaching Party as a result of the breaching
Party’s failure to perform its obligations in the manner required by this
Agreement.



  18.2   Force Majeure.



  (a)   General. Subject to Section 18.2(d), no Party shall be liable for any
default or delay in the performance of its obligations under this Agreement if
and to the extent such default or delay is caused, directly or indirectly, by
fire, flood, earthquake, elements of nature or acts of God, wars, riots, civil
disorders, rebellions or revolutions, acts of terrorism, strikes, lockouts or
labor disputes or any other similar cause beyond the reasonable control of such
Party except to the extent that the non-performing Party is at fault in failing
to prevent or causing such default or delay, and provided that such default or
delay can not reasonably be circumvented by the non-performing Party through the
use of commercially reasonable alternate sources, workaround plans or other
means. A strike, lockout or labor dispute involving Supplier Personnel shall not
excuse Supplier from its obligations hereunder. In addition, the refusal of
Supplier Personnel to enter a facility that is the subject of a labor dispute
shall excuse Supplier from its obligations hereunder only if and to the extent
such refusal is based upon a clear and present danger of physical harm.



  (b)   Duration and Notification. In the event of a force majeure event the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use commercially reasonable efforts to recommence performance
or observance whenever and to whatever extent possible without delay. Any Party
so prevented, hindered or delayed in its performance shall, as quickly as
practicable under the circumstances, notify the Party to whom performance is due
by telephone (Supplier shall use commercially reasonable efforts to confirm such
notice in writing within one (1) day of the inception of such event and shall in
all events confirm such notice within two (2) day of the inception of such
event) and describe at a reasonable level of detail the circumstances of the
force majeure event, the steps being taken to address such force majeure event,
and the expected duration of such force majeure event.



  (c)   Substitute Services; Termination. If any event described in Section
18.2(a) has substantially prevented, hindered or delayed or is reasonably
expected to substantially prevent, hinder or delay the performance by Supplier
or one of its Subcontractors of Services of one or more of the critical
functions described in the applicable disaster recovery plan (“Critical
Functions”) for longer than the recovery period specified in such disaster
recovery plan Supplier shall, unless and until otherwise directed by New
Century, use commercially reasonable efforts to procure such Services from an
alternate source at Supplier’s expense for so long as the delay in performance
shall continue, up to the Charges actually paid to Supplier for the Services
with respect to the period of non-performance. If Supplier is unable to procure
such substitute services on an expedited basis or New Century elects to contract
directly for such services, New Century may procure such Services from an
alternate source at New Century’s expense. In addition, if any event described
in Section 18.2(a) substantially prevents the performance by Supplier or one of
its Subcontractors of Services necessary for the performance of Critical
Functions (i) for more than five (5) consecutive days, New Century, at its
option, may terminate a sub-Functional Service Area (i.e., HR Admin, Payroll,
Recruiting, Procurement or Accounts Payable) impacted as described above by such
force majeure event without payment of any Termination Charges and the charges
payable hereunder shall be equitably adjusted to reflect those terminated
Services; or (ii) for more than thirty (30) days, New Century, at its option,
may terminate this Agreement in its entirety subject to payment of the
applicable Termination Charges (i.e., to the extent New Century terminates a
sub-Functional Service Area impacted as described above, New Century shall pay
no Termination Charge and, to the extent New Century terminates a sub-Functional
Service Area not impacted by such force majeure event, New Century shall pay the
applicable Reduced Termination Charge). Supplier shall not have the right to
additional payments or increased usage charges as a result of any force majeure
occurrence affecting Supplier’s ability to perform.



  (d)   Disaster Recovery. Upon the occurrence of a force majeure event that
constitutes a disaster under the disaster recovery plan, Supplier shall
implement promptly, as appropriate, its disaster recovery plan and provide
disaster recovery services as described in Exhibit 2. The occurrence of a force
majeure event shall not relieve Supplier of its obligation to implement its
disaster recovery plan and provide disaster recovery services. Supplier has no
responsibility for New Century’s business continuity planning or disaster
recovery, except as may otherwise be expressly specified in Exhibit 2.



  (e)   Payment Obligation. If Supplier fails to provide Services in accordance
with this Agreement due to the occurrence of a force majeure event, all amounts
payable to Supplier hereunder shall be equitably adjusted in a manner such that
New Century is not required to pay any amounts for Services that it is not
receiving whether from Supplier or from an alternate source at Supplier’s
expense pursuant to Section 18.2(c).



  (f)   Allocation of Resources. Without limiting Supplier’s obligations under
this Agreement, whenever a force majeure event or disaster causes Supplier to
allocate limited resources between or among Supplier’s customers and Affiliates,
Supplier shall use commercially reasonable efforts to treat New Century and the
Eligible Recipients at least as well as comparable Supplier customers, taking
into account exigent circumstances. Supplier shall not re-deploy or re-assign
any Key Supplier Personnel to another customer or account in the event of the
occurrence of a force majeure event, provided Supplier continues to be
compensated by New Century as and to the extent provided in this Section 18.2.



  18.3   Limitation of Liability.



  (a)   Exclusions from Limitations. EXCEPT AS PROVIDED IN THIS SECTION 18.3,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL,
INCIDENTAL, COLLATERAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS,
LOST ANTICIPATED SAVINGS, LOST REVENUE AND LOST CUSTOMERS REGARDLESS OF THE FORM
OF THE ACTION OR THE THEORY OF RECOVERY (WHETHER IN CONTRACT, TORT, WARRANTY,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY), EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.



  (b)   Liability Cap. ADDITIONALLY, EXCEPT AS PROVIDED BELOW, THE TOTAL
AGGREGATE LIABILITY OF EITHER PARTY, FOR ALL CLAIMS ASSERTED BY THE OTHER PARTY
UNDER OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF THE ACTION
OR THE THEORY OF RECOVERY (WHETHER IN CONTRACT, TORT, WARRANTY, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY), SHALL BE LIMITED TO
(I) DURING THE FIRST TWELVE MONTHS OF THE TERM, THE GREATER OF $16,000,000 OR
THE TOTAL CHARGES PAID TO SUPPLIER DURING THE FIRST TWELVE (12) MONTHS OF THE
TERM, AND (II) THEREAFTER, THE TOTAL CHARGES PAID TO SUPPLIER DURING THE TWELVE
(12) MONTH PERIOD PRECEDING THE LAST ACT OR OMISSION GIVING RISE TO SUCH
LIABILITY.



  (c)   Exceptions to Limitations of Liability. The limitations of liability set
forth in Sections 18.3(a) and (b) shall not apply with respect to:



  (i)   Losses occasioned by the fraud or willful misconduct of a Party.



  (ii)   Losses arising out of a claim as to which an indemnified party is
entitled to indemnification under Article 17, but only including amounts that a
court finally awards to a non-party or which are included in any settlement paid
to a non-party and agreed to by the Party financially responsible for such
settlement, and all related costs and expenses (including reasonable legal fees
and disbursements and costs of investigation, litigation, experts, settlement,
judgment, interest and penalties); provided that a Party’s liability for
indemnification for patent infringement shall be limited to an amount equal to
two times the liability cap (i.e., may exceed the liability cap specified in
Section 18.3(b) by an amount equal to such liability cap).



  (iii)   Losses occasioned by Supplier’s refusal to provide Services or
Termination Assistance Services. For purposes of this provision, “refusal” means
the wrongful and willful cessation by Supplier, in a manner impermissible under
this Agreement, of the performance of all or a material portion of the Services
or Termination Assistance Services then required to be provided by Supplier
under this Agreement.



  (iv)   Amounts paid under Section 17.3 with respect to death or bodily injury
of an agent, employee, customer, business invitee, business visitor or other
person or damage, loss or destruction of real or tangible personal property.



  (v)   Losses occasioned by either Party’s willful breach of its obligations
under Section 15.6 or 15.7(a) or Supplier’s wrongful invocation of disabling
code in breach of Section 15.9.



  (vi)   Losses occasioned by a Party’s breach of its obligations under
Section 13.1(b)(i), (ii), (iii), (v) or (vii), 13.1(d), 13.2(a), 13.2(b)(i),
(ii), (v) or (vii), 13.3(a), 13.3(b), 13.3 (c), 13.3(d), or 13.3(k), or wrongful
breach of its obligations under Section 13.1(f) or 13.4.



  (vii)   Termination Charges



  (d)   Exceptions to Limitations of Liability. The limitation of liability set
forth in Sections 18.3(a) shall not apply with respect to:



  (i)   Losses occasioned by either Party’s breach of its obligations under
Article 13, other than those covered in Section 18.3(c)(vi) above.



  (e)   Items Not Considered Damages. The following shall not be considered
damages subject to, and shall not be counted toward the liability exclusion or
cap specified in, Section 18.3(a) or (b):



  (i)   Fifty percent (50%) of the Service Level Credits or Deliverable Credits
assessed against Supplier pursuant to Section 7.2 and Exhibit 3.



  (ii)   Amounts withheld by New Century in accordance with this Agreement due
either to incorrect Charges, billing errors or Services not provided by
Supplier.



  (iii)   Amounts paid by New Century to Supplier but subsequently recovered
from Supplier due to incorrect Charges, billing errors or Services not provided
by Supplier.



  (iv)   Invoiced Charges and other amounts that are due and owing to Supplier
for Services under this Agreement.



  (f)   Waiver of Liability Cap. If, at any time, the total aggregate liability
of one Party for claims asserted by the other Party under or in connection with
this Agreement exceeds eighty-five percent (85%) of the liability cap specified
in Section 18.3(a) and, upon the request of the other Party, the Party incurring
such liability refuses to waive such cap and/or increase the available cap to an
amount at least equal to the original liability cap, then the other Party may
terminate this Agreement without payment of Termination Charges.



  (g)   Recourse. The Parties agree that they will look only to the corporate or
firm assets of the other Party in connection with any liabilities of the other
Party hereunder and in no event will they have any claim against any
shareholder, partner or holder of an ownership interest in the other Party in
connection with claims made against such other Party under this Agreement.



  (h)   Allocation of Risk; Acknowledgements and Applicability of Limitations.
Each Party acknowledges to the other that it understands the legal and economic
ramifications of this Article 18. Each Party acknowledges that (i) the Parties
are sophisticated commercial enterprises with relatively equal bargaining power,
(ii) the provisions of this Article 18 were the subject of active and complete
negotiation and constitute an essential element of the benefit of the bargain
reflected in this Agreement, (iii) such provisions, together with the
indemnities, representation, warranties and other provisions set forth the
bargained-for allocation of risk under this Agreement, (iv) each Party actively
considered such provisions in determining the specific risks that it assumed in
agreeing to its obligations under this Agreement and the price to be paid to
Supplier in consideration for its Services under this Agreement, and (v) the
Parties had meaningful choices with respect to such provisions, and such
provisions are not unreasonably favorable to either Party. Each Party
irrevocably accepts the limitations and exclusions contained in this Article 18.



  (i)   Acknowledged Direct Damages. The following shall be considered direct
damages and neither Party shall assert that they are indirect, incidental,
collateral, consequential or special damages or lost profits to the extent they
result from either Party’s failure to perform in accordance with this Agreement:



  (i)   Costs and expenses of implementing a work-around in respect of a failure
to provide the Services in breach of this Agreement or any part thereof.



  (ii)   Costs and expenses of replacing lost, stolen or damaged Equipment,
Software, and Materials that were lost, stolen or damaged by a Party.



  (iii)   Cover damages, including the costs and expenses incurred to procure
the Services or corrected Services in-house or from an alternate source, to the
extent in excess of Supplier’s Charges under this Agreement.



  (iv)   Straight time, overtime or related expenses incurred by either Party,
including overhead allocations for employees, wages and salaries of additional
employees, travel expenses, overtime expenses, telecommunication charges and
similar charges, incurred as cover damages.



  (v)   Damages of a New Century Affiliate or an Eligible Recipient which would
be direct damages if they had instead been suffered by New Century (including
being so considered under this Section 18.3(f)).



  (vi)   Fines, penalties, sanctions, or interest incurred as a result of a
Party’s failure to comply with its obligations under Section 15.10 (excluding a
Party’s responsibility to use commercially reasonable efforts to notify the
other Party of the other Party’s Laws or changes in the other Party’s Laws).



  (vii)   Lost funds, third party penalties and interest charges resulting from
Supplier’s failure to make payments in accordance with the instructions of New
Century, the Eligible Recipients or the applicable Authorized Users or in
compliance with applicable Laws.



  (viii)   Lost funds, third party penalties and interest charges resulting from
Supplier’s failure to provide correct instructions for funds transfers, or
failure to properly execute funds transfers.



  (ix)   Lost discounts, late fees and/or interest charges incurred by New
Century and the Eligible Recipients resulting from Supplier’s breach of its
obligations under Section 11.2.



  (x)   Third party vendor damages resulting from a breach or termination of
such third party vendor contract resulting from Supplier’s breach of its
obligations under Section 11.2.



  (j)   Mitigation. Both Supplier and New Century agree to use reasonable
efforts to mitigate their own, as well as each other’s, liability, damages, and
other losses suffered in connection with this Agreement. Where damages or losses
can be mitigated by lawfully pursuing recovery from Authorized Users or other
third parties, Supplier and New Century shall conduct or permit diligent efforts
to so recover, with the associated expense to be borne by each Party in
proportion to each such Party’s responsibility for such losses, if any.
Notwithstanding the foregoing, New Century reserves the right to determine the
strategy and approach to be employed in pursuing recovery from Authorized Users
and to elect not to pursue recovery from some or all Authorized Users in certain
circumstances. In such circumstances, Supplier’s financial responsibility will
be equitably reduced, taking into account the extent to which claims would
otherwise have been brought, the likelihood of recovery, the costs that would
have been incurred in pursuing recovery, and other relevant factors.

Subject to the foregoing, Supplier shall compensate New Century for lost funds
under Section 18.3(i)(vii) or (viii) (together with the interest on such amount
at the Prime Rate plus four percent (4%) from the date of the erroneous payment
until the day of reimbursement by Supplier or collection by New Century or the
applicable Eligible Recipient) after a three (3)-month attempted recovery period
(provided that, if and to the extent the total amount outstanding at any time
exceeds $250,000, Supplier shall compensate New Century for lost funds exceeding
such amount within five (5) business days). Following the reimbursement by
Supplier, New Century shall continue its mitigation efforts required by this
Section, and any amounts which Supplier recovers from third party payees
relating to the erroneous payment for which Supplier has reimbursed New Century
shall be the property of Supplier.



19.   DISPUTE RESOLUTION



  19.1   Informal Dispute Resolution.

Prior to the initiation of formal dispute resolution procedures with respect to
any dispute, other than as provided in Section 19.1(f), the Parties shall first
attempt to resolve such dispute informally, as follows:



  (a)   Initial Effort. The Parties agree that the New Century Project Executive
and the Supplier Account Executive shall attempt in good faith to resolve all
disputes (other than those described in Section 19.1(e)). In the event the New
Century Project Executive and the Supplier Account Executive are unable to
resolve a dispute in an amount of time that either Party deems reasonable under
the circumstances, such Party may refer the dispute for resolution to the
Service Management Steering Committee as specified in Section 19.1(b) below upon
written notice to the other Party.



  (b)   Escalation to Steering Committee. The Service Management Steering
Committee will use reasonable efforts to resolve such dispute or, if
appropriate, to negotiate a modification or amendment to this Agreement. The
Service Management Steering Committee will meet as often, for as long a duration
and as promptly as the Parties reasonably deem necessary to discuss the dispute
and negotiate in good faith in an effort to resolve the dispute. In the event
the Service Management Steering Committee is unable to resolve a dispute in an
amount of time that either Party deems reasonable under the circumstances, such
Party may refer the dispute for resolution to the designated senior corporate
executives as specified in Section 19.1(c) below upon written notice to the
other Party.



  (c)   Escalation to Senior Executives. Within five (5) business days of a
notice under Section 19.1(b) above referring a dispute for resolution by senior
corporate executives, the New Century Project Executive and the Supplier Account
Executive will each prepare and provide to Supplier’s Client Group Managing
Director of the Financial Services West Client Group and New Century’s Senior
Vice President of Corporate Services, respectively, summaries of the
non-privileged relevant information and background of the dispute, along with
any appropriate non-privileged supporting documentation, for their review. The
designated senior corporate executives will confer as often as they deem
reasonably necessary in order to gather and furnish to the other all
non-privileged information with respect to the matter in issue which the Parties
believe to be appropriate and germane in connection with its resolution. The
designated senior corporate executives shall discuss the problem and negotiate
in good faith in an effort to resolve the dispute without the necessity of any
formal proceeding. The specific format for the discussions will be left to the
discretion of the designated senior corporate executives, but may include the
preparation of agreed-upon statements of fact or written statements of position.



  (d)   Provision of Information. During the course of negotiations under
Section 19.1(a), (b) or (c) above, all reasonable requests made by one Party to
another for non-privileged information reasonably related to the dispute will be
honored in order that each of the Parties may be fully advised of the other’s
position. All negotiation shall be strictly confidential and used solely for the
purposes of settlement. Any materials prepared by one Party for these
proceedings shall not be used as evidence by the other Party in any subsequent
arbitration or litigation; provided, however, the underlying facts supporting
such materials may be subject to discovery.



  (e)   Prerequisite to Formal Proceedings. Formal proceedings for the
resolution of a dispute may not be commenced until the earlier of:



  (i)   the designated senior corporate executives under Section 19.1(c) above
concluding in good faith that amicable resolution through continued negotiation
of the matter does not appear likely; or



  (ii)   thirty (30) days after the notice under Section 19.1(b) above referring
the dispute to senior corporate executives.



  (f)   Equitable Remedies. The provisions and time periods specified in this
Section 19.1 shall not be construed to prevent a Party from instituting, and a
Party is authorized to institute, formal proceedings earlier to (A) avoid the
expiration of any applicable limitations period, (B) preserve a superior
position with respect to other creditors, (C) address a claim arising out of the
breach of a Party’s obligations under Article 13, (D) pursue claims for
injunctive relief with respect to a Party’s obligations to the extent resulting
in irreparable injury, (E) address a claim arising out of the breach or
attempted or threatened breach of the obligations described in the next
paragraph or (F) pursue any claim arising from any patent, copyright or
registered trademark (such claims will not be subject to arbitration and instead
will be subject to judicial resolution).

Supplier acknowledges that, in the event it breaches (or attempts or threatens
to breach) its obligation to provide Services or Termination Assistance Services
in accordance with this Agreement, its obligation respecting continued
performance in accordance with Section 19.4, or its obligation to provide access
to computers or files containing New Century Data in accordance with Section
13.4, New Century and/or the Eligible Recipients may proceed directly to court.



  19.2   Arbitration.



  (a)   Arbitration. Except for claims arising out of the breach of a Party’s
obligations under Article 13 or disputes subject to Sections 19.1(e), any
controversy or claim arising out of or relating to this Agreement, or any breach
thereof, which cannot be resolved using the procedures set forth above in
Section 19.1 shall be finally resolved under the JAMS Comprehensive Arbitration
Rules and Procedures then in effect; provided, however, that without limiting
any rights at law or in equity a Party may have because of an improper
termination of this Agreement by the other Party, nothing contained in this
Agreement shall limit either Party’s right to terminate this Agreement pursuant
to Article 20. Any arbitration will be conducted on an individual, rather than a
class-wide, basis.



  (b)   Location and Decision. The arbitration shall take place in Irvine,
California, and shall apply the governing law of this Agreement. The decision of
the arbitrators shall be final and binding and judgment on the award may be
entered in any court of competent jurisdiction. The arbitrators shall be
instructed to state the reasons for their decisions, including findings of fact
and law. The arbitrators shall be bound by the warranties, limitations of
liability and other provisions of this Agreement. Except with respect to the
provisions of this Agreement which provide for injunctive relief rights, such
arbitration shall be a precondition to any application by either Party to any
court of competent jurisdiction.



  (c)   Selection of Arbitrators. Within ten (10) days after delivery of written
notice (“Notice of Dispute”) by one Party to the other in accordance with this
Section, the Parties each shall use good faith efforts to mutually agree upon
one (1) arbitrator. If the Parties are not able to agree upon one (1) arbitrator
within such period of time, the Parties each shall within ten (10) days:
(i) appoint one (1) arbitrator who has at no time ever represented or acted on
behalf of either of the Parties, and is not otherwise affiliated with or
interested in either of the Parties and (ii) deliver written notice of the
identity of such arbitrator and a copy of his or her written acceptance of such
appointment to the other Party. If either Party fails or refuses to appoint an
arbitrator within such ten (10) day period, the single arbitrator appointed by
the other Party shall decide alone the issues set out in the Notice of Dispute.
Within ten (10) days after such appointment and notice, such arbitrators shall
appoint a third neutral and independent arbitrator who at no time ever
represented or acted on behalf of either of the Parties, and is not otherwise
affiliated with or interested in either of the Parties. In the event that the
two (2) arbitrators fail to appoint a third arbitrator within ten (10) days of
the appointment of the second arbitrator, either arbitrator or either Party may
apply for the appointment of a third arbitrator to JAMS.



  (d)   General, Qualification of Arbitrators. All arbitrators selected pursuant
to this Section shall be practicing attorneys with at least five (5) years
experience with the technology and/or law applicable to the Services or similar
services or transactions. Any such appointment shall be binding upon the
Parties. The Parties shall use best efforts to set the arbitration within sixty
(60) days after selection of the arbitrator or arbitrators, as applicable, but
in no event shall the arbitration be set more than ninety (90) days after
selection of the arbitrator or arbitrators, as applicable. The Parties shall in
good faith endeavor to agree upon an expedited discovery schedule in connection
with any arbitration. If the Parties fail to so agree within a reasonable time,
discovery as permitted by the Federal Rules of Civil Procedure then in effect
will be allowed in connection with the arbitration to the extent consistent with
the purpose of the arbitration and as allowed by the arbitrator or arbitrators,
as applicable. The decision or award of the arbitrator or the majority of the
three arbitrators, as applicable, shall be rendered within fifteen (15) days
after the conclusion of the hearing, shall be in writing, shall set forth the
basis therefor, and shall be final, binding and non-appealable upon the Parties
and may be enforced and executed upon in any court having jurisdiction over the
Party against whom the enforcement of such decision or award is sought. Each
Party shall bear its own arbitration costs and expenses and all other costs and
expenses of the arbitration shall be divided equally between the Parties;
provided, however, the arbitrator or arbitrators, as applicable, may modify the
allocation of fees, costs and expenses in the award in those cases where
fairness dictates other than such allocation between the Parties.



  19.3   Jurisdiction.

Each Party irrevocably agrees that any legal action, suit or proceeding brought
by it in any way arising out of this Agreement must be brought solely and
exclusively in the state or federal courts located in Orange County, California,
and each Party irrevocably submits to the sole and exclusive jurisdiction of the
these courts in personam, generally and unconditionally with respect to any
action, suit or proceeding brought by it or against it by the other Party. Each
Party in any judicial action or proceeding shall be responsible for its own
costs, including without limitation, filing fees, attorney’s fees, witness fees,
expert fees, and travel expenses.



  19.4   Continued Performance.



  (a)   General. Each Party agrees that it shall, unless otherwise directed by
the other Party, continue performing its obligations under this Agreement while
any dispute is being resolved; provided, that this provision shall not operate
or be construed as extending the Term of this Agreement or prohibiting or
delaying a Party’s exercise of any right it may have to terminate the Term as to
all or any part of the Services. For purposes of clarification, New Century Data
may not be withheld by Supplier pending the resolution of any dispute.



  (b)   Non-Interruption of Service. Supplier acknowledges and agrees that any
interruption to the Service in breach of this Agreement will cause irreparable
harm to New Century and/or the Eligible Recipients, in which case an adequate
remedy at law would not be available. Supplier expressly acknowledges and agrees
that, pending resolution of any dispute or controversy, it shall not deny,
withdraw, or restrict Supplier’s provision of the Services to New Century and/or
the Eligible Recipients under this Agreement, except as specifically and
expressly agreed in writing by New Century and Supplier. Notwithstanding
anything to the contrary herein, this provision shall not operate or be
construed as extending the Term of this Agreement or prohibiting or delaying a
Party’s exercise of any right it may have to terminate the Term as to all or any
part of the Services.



  19.5   Governing Law.

This Agreement and performance under it shall be governed by and construed in
accordance with the applicable laws of the State of New York, without giving
effect to the principles thereof relating to conflicts of laws. The application
of the United Nations Convention on Contracts for the International Sale of
Goods is expressly excluded.



20.   TERMINATION



  20.1   Termination for Cause.



  (a)   By New Century. If Supplier:



  (i)   commits a material breach of its obligations with respect to Transition
Services as provided in Section 4.2(f);



  (ii)   commits a material breach of its obligations under this Agreement,
which breach is not cured within thirty (30) days after notice from New Century
specifying the basis of such breach and its intent to terminate (provided that,
if Supplier begins promptly and works diligently and in good faith to cure such
breach in accordance with this provision and such breach is not capable of being
cured within thirty (30) days, Supplier may have up to thirty (30) additional
days to cure such breach if it demonstrates that it is capable of curing such
breach within the additional period and the breach does not adversely impact in
any non-trivial respect the business of New Century or the applicable Eligible
Recipient(s) or the rights, including intellectual property rights, of New
Century under this Agreement);



  (iii)   commits a material breach of this Agreement which is not capable of
being cured within the period specified in Section 20.1(a)(ii);



  (iv)   commits numerous breaches of its duties or obligations which
collectively constitute a material breach of this Agreement and fails within
thirty (30) days after receiving notice of such breaches (a) to cure such
breaches, and (b) to correct the underlying systemic cause(s), if any, of such
breaches;



  (v)   becomes liable for or incurs Service Level Credits under this Agreement
that, in the aggregate, exceed sixty percent (60%) of the cumulative At Risk
Amount during any rolling six (6) month period;



  (vi)   fails to perform in accordance with the Minimum Service Level for a
Critical Service Level for three (3) consecutive months or during four
(4) months of any six (6) consecutive month period;



  (vii)   commits a material breach of Section 15.7 of this Agreement; or

then New Century may, by giving notice to Supplier, terminate the Term with
respect to all of the Services or, at its option, with respect to the impacted
Functional Service Area or impacted sub-Functional Service Area (i.e., HR Admin,
Payroll, Recruiting, Procurement or Accounts Payable), as of a date specified in
the notice of termination. Supplier shall not be entitled to any Termination
Charges in connection with such a termination for cause. If New Century chooses
to terminate in part, the Charges will be adjusted in accordance with the
pricing methodology set forth in Exhibit 4, to reflect such partial termination.

In addition, if Supplier commits a material breach of Section 13.3 with respect
to PHI, New Century shall: (i) terminate the Agreement, in whole or pertinent
part, if Supplier fails to stop immediately the conduct or practice that
constitutes the material breach and to cure such breach as soon as reasonably
practicable and in any event within fifteen (15) days of its receipt of notice
of such breach; (ii) terminate the Agreement, in whole or pertinent part,
effective immediately if the material breach is not capable of being cured
within the cure period specified in Subsection (i) above; or (iii) report the
violation to the Secretary of the U.S. Department of Health and Human Services
if neither termination nor cure is feasible.

The express acknowledgment that a certain amount of Service Level Credits or
number of Service Level Defaults constitutes grounds for termination under
Section 20.1(a)(v) and (vi) does not imply that a failure to perform by Supplier
cannot otherwise constitute a material breach of this Agreement and therefore
grounds for termination under other subsections.



  (b)   By Supplier. In the event that New Century fails to pay Supplier amounts
properly due and owing to Supplier under this Agreement exceeding in the
aggregate one (1) month of Monthly Base Charges by the specified due date or
fails to deposit disputed amounts in escrow as and to the extent required under
Section 12.4, and in either event, fails to cure such default within thirty
(30) days of notice from Supplier of its intention to terminate, Supplier may,
by notice to New Century, terminate the Term. Supplier acknowledges and agrees
that Sections 20.1(b) and 20.5 describe Supplier’s sole right to terminate this
Agreement and Supplier hereby waives any other rights it may have to terminate
this Agreement.



  20.2   Termination for Convenience.

New Century may terminate the Term with respect to all or any portion of the
Services for convenience and without cause with effect at any time after the
first Contract Year by giving Supplier at least four (4) months prior notice
designating the termination date. If New Century elects to terminate on this
basis, New Century shall pay to Supplier a Termination Charge calculated in
accordance with Attachment 4-E. In the event that a purported termination for
cause by New Century under Section 20.1(a) is determined by a competent
authority not to be properly a termination for cause, then such termination by
New Century shall be deemed to be a termination for convenience under this
Section 20.2.



  20.3   Termination Upon Supplier Change of Control.

In the event of a change in Control of Supplier (or that portion of Supplier
providing all or any material portion of the Services under this Agreement) or
the Entity that Controls Supplier (if any), where such control is acquired,
directly or indirectly, in a single transaction or series of related
transactions, or all or substantially all of the assets of Supplier (or that
portion of Supplier providing all or any material portion of the Services under
this Agreement) are acquired by any Entity, or Supplier (or that portion of
Supplier providing all or any material portion of the Services under this
Agreement) is merged with or into another Entity to form a new Entity, then at
any time within twelve (12) months after the last to occur of such events, New
Century may at its option terminate the Term by giving Supplier at least ninety
(90) days prior notice and designating a date upon which such termination shall
be effective; provided, however, if such change in Control of Supplier involves
a Direct New Century Competitor, New Century may terminate the Term by giving
Supplier at least ten (10) days prior notice, and such Direct New Century
Competitor shall be prohibited from any contact with New Century Data, New
Century Confidential Information and any and all other information about the New
Century account, including discussions with Supplier Personnel regarding
specifics relating to the Services. If New Century terminates on this basis, New
Century shall pay to Supplier a Reduced Termination Charge calculated in
accordance with Attachment 4-E.



  20.4   Termination Upon New Century Change of Control.

In the event that, in a single transaction or series of transactions, New
Century acquires or is acquired by any other Entity (by stock sale, asset sale
or otherwise) or merges with any other Entity, then, at any time within twelve
(12) months after the last to occur of such events, New Century may terminate
the Term by giving Supplier at least ninety (90) days prior notice and
designating a date upon which such termination shall be effective. If New
Century terminates on this basis, New Century shall pay to Supplier a Reduced
Termination Charge calculated in accordance with Attachment 4-E.



  20.5   Termination for Insolvency.

In the event that any Party (i) files for bankruptcy, (ii) becomes or is
declared insolvent, or is the subject of any bona fide proceedings related to
its liquidation, administration, provisional liquidation, insolvency or the
appointment of a receiver or similar officer for it, (iii) passes a resolution
for its voluntary liquidation, (iv) has a receiver or manager appointed over all
or substantially all of its assets, (v) makes an assignment for the benefit of
all or substantially all of its creditors, (vi) enters into an agreement or
arrangement for the composition, extension, or readjustment of substantially all
of its obligations or any class of such obligations, or (vii) experiences an
event analogous to any of the foregoing in any jurisdiction in which any of its
assets are situated, then the other Party may terminate this Agreement as of a
date specified in a termination notice; provided, however, that Supplier will
not have the right to exercise such termination under this Section so long as
New Century pays for the Services to be received hereunder in advance on a
month-to-month basis. If any Party elects to terminate this Agreement due to the
insolvency of the other Party, such termination will be deemed to be a
termination for cause hereunder.



  20.6   New Century Rights Upon Supplier’s Bankruptcy.



  (a)   General Rights. In the event of Supplier’s bankruptcy or other formal
procedure referenced in Section 20.5 or of the filing of any petition under
bankruptcy laws affecting the rights of Supplier which is not stayed or
dismissed within thirty (30) days of filing, in addition to the other rights and
remedies set forth herein, to the maximum extent permitted by Law, New Century
will have the immediate right to retain and take possession for safekeeping all
New Century Data, New Century Confidential Information, New Century licensed
Third Party Software, New Century owned Equipment, New Century owned Materials,
New Century owned Developed Materials, and all other Software, Equipment,
Systems or Materials to which New Century and/or the Eligible Recipients are or
would be entitled under this Agreement. Supplier shall cooperate fully with New
Century and the Eligible Recipients and assist New Century and the Eligible
Recipients in identifying and taking possession of the items listed in the
preceding sentence. New Century will have the right to hold such New Century
Data, Confidential Information, Software, Equipment, Systems and Materials until
such time as the trustee or receiver in bankruptcy or other appropriate
insolvency office holder can provide adequate assurances and evidence to New
Century that they will be protected from sale, release, inspection, publication,
or inclusion in any publicly accessible record, document, material or filing.
Supplier and New Century agree that without this material provision, New Century
would not have entered into this Agreement or provided any right to the
possession or use of New Century Data, New Century Confidential Information, or
New Century Software covered by this Agreement.



  (b)   New Century Rights in Event of Bankruptcy Rejection. Notwithstanding any
other provision of this Agreement to the contrary, in the event that Supplier
becomes a debtor under the United States Bankruptcy Code (11 U.S.C. §101 et.
seq. or any similar Law in any other country (the “Bankruptcy Code”)) and
rejects this Agreement pursuant to Section 365 of the Bankruptcy Code (a
“Bankruptcy Rejection”), (i) any and all of the licensee and sublicensee rights
of New Century and the Eligible Recipients arising under or otherwise set forth
in this Agreement, including without limitation the rights of New Century and/or
the Eligible Recipients referred to in Section 14.6, shall be deemed fully
retained by and vested in New Century and/or the Eligible Recipients as
protected intellectual property rights under Section 365(n)(1)(B) of the
Bankruptcy Code and further shall be deemed to exist immediately before the
commencement of the bankruptcy case in which Supplier is the debtor; (ii) New
Century shall have all of the rights afforded to non-debtor licensees and
sublicensees under Section 365(n) of the Bankruptcy Code; and (iii) to the
extent any rights of New Century and/or the Eligible Recipients under this
Agreement which arise after the termination or expiration of this Agreement are
determined by a bankruptcy court not to be “intellectual property rights” for
purposes of Section 365(n), all of such rights shall remain vested in and fully
retained by New Century and/or the Eligible Recipients after any Bankruptcy
Rejection as though this Agreement were terminated or expired. New Century shall
under no circumstances be required to terminate this Agreement after a
Bankruptcy Rejection in order to enjoy or acquire any of its rights under this
Agreement, including without limitation any of the rights of New Century
referenced in Section 14.6.



21.   GENERAL



  21.1   Binding Nature and Assignment.



  (a)   Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.



  (b)   Assignment. Neither Party may, or will have the power to, assign this
Agreement without the prior written consent of the other, except in the
following circumstances:



  (i)   New Century may assign its rights or obligations under this Agreement,
without approval of Supplier, to an Affiliate which agrees in writing to assume
New Century’s obligations and responsibilities hereunder, and provided New
Century remains fully liable for and is not relieved from the full performance
of its obligations under this Agreement;



  (ii)   Supplier may assign its rights or obligations under this Agreement,
without approval of New Century, to an Affiliate which agrees in writing to
assume Supplier’s obligations and responsibilities hereunder in writing, and
provided Supplier remains fully liable for and is not relieved from the full
performance of its obligations under this Agreement;



  (iii)   New Century may assign its rights and obligations under this Agreement
without the approval of Supplier to an Entity acquiring, directly or indirectly,
Control of New Century, an Entity into which New Century is merged, or an Entity
acquiring all or substantially all of New Century’s assets, provided the
acquirer or surviving Entity agrees in writing to be bound by the terms and
conditions of this Agreement; and.



  (iv)   Supplier may assign its rights and obligations under this Agreement
without the approval of New Century to an Entity acquiring, directly or
indirectly, Control of Supplier, an Entity into which Supplier is merged, or an
Entity acquiring all or substantially all of Supplier’s assets used in
delivering the Services, provided the acquirer or surviving Entity agrees in
writing to be bound by the terms and conditions of this Agreement and provided
Supplier remains fully liable for and is not relieved from the full performance
of its obligations under this Agreement.



  (c)   Impermissible Assignment. Any attempted assignment that does not comply
with the terms of this Section shall be null and void.



  (d)   Subcontracting. This Section 21.1 will not apply to the subcontracting
by Supplier of any portion of the Services as permitted pursuant to this
Agreement



  21.2   Entire Agreement; Amendment.

This Agreement, including any Exhibits and attachments referred to herein and
attached hereto, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein. This Agreement supersedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertaking, whether written or
oral, with respect to the subject matter contained in this Agreement. No
amendment, modification, change, waiver, or discharge hereof shall be valid
unless in writing and signed by an authorized representative of the Party
against which such amendment, modification, change, waiver, or discharge is
sought to be enforced.



  21.3   Notices.



  (a)   Primary Notices. Any notice, notification, request, demand or
determination provided by a Party pursuant to the following:



  (i)   Section 4.3 (Termination Assistance Services);

     
(ii)
(iii)
(iv)
  Section 6.5 (Notice of Defaults);
Section 7.7 (Notice of Adverse Impact);
Section 11.6 (Extraordinary Events);



  (v)   Section 13.1(d) (Loss of Confidential Information);

     
(vi)
(vii)
(viii)
(ix)
  Sections 17.5 (Indemnification Procedures);
Section 17.6 (Indemnification Procedures – Government Claims);
Section 18.2 (Force Majeure);
Section 18.3(f) (Waiver of Liability Cap);



  (x)   Section 19.1 (Informal Dispute Resolution);



  (xi)   Article 20 (Termination); and



  (xii)   Section 21.1 (Binding Nature and Assignment);

shall be in writing and shall be delivered in hard copy using one of the
following methods and shall be deemed delivered upon receipt: (i) by hand,
(ii) by an express courier with a reliable system for tracking delivery, or
(iii) by registered or certified mail, return receipt requested, postage
prepaid. Unless otherwise notified, the foregoing notices shall be delivered as
follows:

In the case of New Century:

New Century

18400 Von Karman

Suite 1000

Irvine, CA 92612
Attention: David Wilson, Senior Vice President

With a copy (which will not by itself constitute effective notice) to:

New Century

18400 Von Karman

Suite 1000

Irvine, CA 92612
Attention: General Counsel

and

In the case of Supplier:

Accenture
2141 Rosecrans Avenue
Suite 3100
El Segundo, CA 90245
Attention: Stephen M. Alessi, Senior Executive

With a copy (which will not by itself constitute effective notice) to:

Accenture
1661 Page Mill Rd.
Palo Alto, CA 94303
Attention: General Counsel



  (b)   Other Notices. All notices, notifications, requests, demands or
determinations required or provided pursuant to this Agreement, other than those
specified in Section 21.3(a), may be sent in hard copy in the manner specified
in Section 21.3(a), or by e-mail transmission (where receipt is acknowledged by
the recipient) or facsimile transmission (with acknowledgment of receipt from
the recipient’s facsimile machine) to the addresses set forth below:



      In the case of New Century:

New Century

18400 Von Karman

Suite 1000

Irvine, CA 92612
Attention: David Wilson, Senior Vice President
E-mail Address: dawilson@ncen.com
Facsimile Number: (949) 863-7255

and



      In the case of Supplier:

Accenture
2141 Rosecrans Avenue
Suite 3100
El Segundo, CA 90245
Attention: Stephen M. Alessi, Senior Executive
E-mail Address: Stephen.m.alessi@accenture.com
Facsimile Number: (310) 726-2950



  (c)   Notice of Change. A Party may from time to time change its address or
designee for notification purposes by giving the other prior notice of the new
address or designee and the date upon which it shall become effective.



  21.4   Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original and all of which taken together shall constitute one
single agreement between the Parties hereto.



  21.5   Headings.

The article and section headings and the table of contents used herein are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement.



  21.6   Relationship of Parties.

Supplier, in furnishing services to New Century and the Eligible Recipients
hereunder, is acting as an independent contractor, and Supplier has the sole
obligation to supervise, manage, contract, direct, procure, perform or cause to
be performed, all work to be performed by Supplier under this Agreement. The
relationship of the Parties under this Agreement shall not constitute a
partnership or joint venture for any purpose. Except as expressly provided in
this Agreement, Supplier is not an agent of New Century or the Eligible
Recipients and has no right, power or authority, expressly or impliedly, to
represent or bind New Century or the Eligible Recipients as to any matters,
except as expressly authorized in this Agreement. In no event shall Supplier be
deemed to be acting in a fiduciary capacity for New Century.



  21.7   Severability.

In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed or if any such provision is held invalid
or unenforceable by a court with jurisdiction over the Parties, such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law. The remaining
provisions of this Agreement and the application of the challenged provision to
persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each such provision shall be
valid and enforceable to the full extent permitted by law.



  21.8   Consents and Approval.

Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
otherwise expressly provided in such approval or consent.



  21.9   Waiver of Default; Cumulative Remedies.



  (a)   Waiver of Default. A delay or omission by either Party hereto to
exercise any right or power under this Agreement shall not be construed to be a
waiver thereof. A waiver by either of the Parties hereto of any of the covenants
to be performed by the other or any breach thereof shall not be construed to be
a waiver of any succeeding breach thereof or of any other covenant herein
contained. All waivers must be in writing and signed by the Party waiving its
rights.



  (b)   Cumulative Remedies. Except as expressly set forth herein, all remedies
provided for in this Agreement shall be cumulative and in addition to and not in
lieu of any other remedies available to either Party at law, in equity or
otherwise. The election by a Party of any remedy provided for in this Agreement
or otherwise available to such Party shall not preclude such Party from pursuing
any other remedies available to such Party at law, in equity, by contract or
otherwise.



  21.10   Survival.

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect.



  21.11   Publicity.

Except as required by Law or regulation, Supplier shall not use New Century’s or
an Eligible Recipient’s name. trade mark or service mark or refer to New Century
or an Eligible Recipient directly or indirectly in any media release, public
announcement, or public disclosure relating to this Agreement, including in any
promotional or marketing materials, customer lists or business presentations,
without the prior written consent of the New Century Investor Relations and
Legal Departments prior to each such use or release. Supplier shall not make any
public statements about this Agreement, the Services or its relationship with
New Century and/or the Eligible Recipients without New Century’s prior approval.
Except as required by Law or regulation, New Century shall not use Supplier’s
name, trademark or service mark or refer to Supplier directly or indirectly in
any media release, public announcement, or public disclosure relating to this
Agreement, including in any promotional or marketing materials, customer lists
or business presentations, without the prior written consent of Supplier prior
to each such use or release. Notwithstanding anything to the contrary in the
foregoing, Supplier may use New Century as a reference as and to the extent
provided in Section 21.22. The Parties will use commercially reasonable efforts
to mutually agree on the wording of a press release within a reasonable period
of time after the Effective Date.



  21.12   Service Marks.

Supplier agrees that it shall not, without New Century’s prior consent, use any
of the names, service marks or trademarks of New Century or the Eligible
Recipients in any of its advertising or marketing materials. New Century agrees
that it shall not, without Supplier’s prior consent, use any of the names,
services marks or trademarks of Supplier in any of its advertising or marketing
materials.



  21.13   Export.

The Parties acknowledge that certain Software and technical data to be provided
hereunder and certain transactions hereunder may be subject to export controls
under the laws and regulations of the United States, the European Union, the
United Nations and other jurisdictions. No Party shall export or re-export any
such items or any direct product thereof or undertake any transaction or service
in violation of any such laws or regulations. To the extent within Supplier’s
control, Supplier shall be responsible for compliance with such export laws in
respect of such items exported or imported to or from a Supplier Facility as
part of the Services, either (i) by Supplier or (ii) by New Century or an
Eligible Recipient in accordance with the processes described in this Agreement
or the Policy and Procedures Manual or otherwise specified by Supplier.



  21.14   Third Party Beneficiaries.

This Agreement is entered into solely between, and may be enforced only by, New
Century and Supplier. Except as expressly provided in Section 16.1 and
Article 17, this Agreement shall not be deemed to create any rights or causes of
action in or on behalf of any third parties, including without limitation
Eligible Recipients or, Subcontractors, or employees, suppliers or customers of
a Party, or to create any obligations of a Party to any such third parties.



  21.15   Covenant Against Pledging.

To the extent Supplier assigns, transfers, pledges, hypothecates or otherwise
encumbers its rights to receive payments from New Century under this Agreement,
Supplier shall continue to be New Century’s sole point of contact with respect
to this Agreement, including with respect to payment. The person or Entity to
which such rights are assigned, transferred, pledged, hypothecated or otherwise
encumbered shall not be considered a third party beneficiary under this
Agreement and shall not have any rights or causes of action against New Century.



  21.16   Order of Precedence.

In the event of a conflict, this Agreement shall take precedence over the
Exhibits attached hereto, and the Exhibits shall take precedence over any
attachments.



  21.17   Hiring of Employees.



  (a)   Solicitation and Hiring. Except as expressly set forth herein, during
the Term and for a period of twelve (12) months thereafter, Supplier shall not
solicit for employment, directly or indirectly, any employees of New Century or
an Eligible Recipient or individual New Century Third Party Contractors without
the prior approval of New Century. Except as expressly set forth herein in
connection with the expiration or termination of this Agreement, during the Term
and for a period of twelve (12) months thereafter, New Century will not solicit
for employment, directly or indirectly, any employee of Supplier involved in the
performance of Supplier’s obligations under this Agreement without the prior
consent of Supplier. In each case, the prohibition on solicitation and hiring
shall extend ninety (90) days after the termination of the employee’s employment
or, in the case of Supplier employees, the cessation of his or her involvement
in the performance of Services under this Agreement. This provision shall not
operate or be construed to prevent or limit any employee’s right to practice his
or her profession or to utilize his or her skills for another employer or to
restrict any employee’s freedom of movement or association.



  (b)   Publications. Neither the publication of classified advertisements in
newspapers, periodicals, Internet bulletin boards, or other publications of
general availability or circulation nor the consideration and hiring of persons
responding to such advertisements shall be deemed a breach of this
Section 21.17, unless the advertisement and solicitation is undertaken as a
means to circumvent or conceal a violation of this provision and/or the hiring
party acts with knowledge of this hiring prohibition.



  21.18   Further Assurances.

Each Party covenants and agrees that, subsequent to the execution and delivery
of this Agreement and without any additional consideration, each Party shall
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Agreement.



  21.19   Liens.

Supplier shall not file, or by its action or inaction permit, any liens to be
filed on or against property or realty of New Century or any Eligible Recipient
by a Subcontractor or Supplier third party provider. In the event that any such
liens arise as a result of Supplier’s action or inaction, Supplier shall obtain
a bond to fully satisfy such liens or otherwise remove such liens at its sole
cost and expense within fifteen (15) business days. If Supplier fails to do so,
New Century may, in its sole discretion, pay the amount of such lien, and/or
deduct such amounts from payments due to the Supplier.



  21.20   Covenant of Good Faith.

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.



  21.21   Acknowledgment.

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.



  21.22   References.

Unless otherwise directed by New Century, Supplier shall use New Century as a
reference at least once each calendar quarter in connection with a business
opportunity contemplating (i) services that are the same as or substantially
similar to at least one of the sub-Functional Service Areas, (ii) the use of a
service delivery platform that is the same as or substantially similar to one of
the platforms used to provide the Services, and (iii) an anticipated total
contract value of at least $100 million (provided that, Supplier shall not be
considered in breach of this provision if Supplier does not identify and pursue
a business opportunity having these attributes during the applicable calendar
quarter). In conjunction with the foregoing, New Century’s Project Executive (or
equivalent level of New Century management) shall serve as the contact point for
such prospective Supplier customers and shall respond to all inquiries in a
timely manner. Notwithstanding Section 13.1, Supplier acknowledges and agrees
that New Century’s Project Executive (or equivalent level of New Century
management) may freely discuss all aspects of Supplier’s performance and New
Century’s satisfaction with such performance with prospective Supplier
customers. Supplier shall provide such prospective Supplier customers with
appropriate New Century contact information. The identity of such prospective
Supplier customers and all information related thereto shall be considered
Supplier Confidential Information.



  21.23   Limitation on Definition of Accenture and New Century.

The use of the term “Accenture” herein shall not be construed as a requirement
for, or evidence of, the presence of Accenture LLP in a non-United States
location; and all such non-United States Services shall be provided by
Affiliate(s) of Accenture LLP authorized to do business in such non-United
States location. The use of the term “New Century” herein shall not be construed
as a requirement for, or evidence of, the presence of New Century Financial
Corporation or any Affiliate of New Century Financial Corporation in a
non-United States location, including the location from which the Services are
provided by Accenture Affiliate(s).

1

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.

              New Century Financial Corporation       Accenture LLP
By:
Name:
Title:
Date:
  /s/ Brad A Morrice
Brad A. Morrice
Vice Chairman, President and COO
January 25, 2006   By:
Name:
Date:   /s/ John Del Santo
John Del Santo
Title: Managing Director
January 25, 2006
 
           

2